 PHOENIX NEWSPAPERS47Phoenix Newspapers,Inc.andPhoenix NewspapersGuild,Local 237, theNewspaperGuild, AFL-CIO-CLCandNew Times,Inc. Cases 28-CA-5723, 28-CA-5796, 28-CA-5904, and 28-CA-5904-2May 23, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn October 6, 1981, Administrative Law JudgeJerroldH. Shapiro issued the attached decision.The Respondent, the General Counsel, the Charg-ing Party Phoenix Newspapers Guild, Local 237,TheNewspaperGuild,AFL-CIO-CLC (theUnion), and the Charging Party New Times, Inc.(New Times)' filed exceptions and supportingbriefsThe Respondent, the General Counsel, andthe Union filed answering briefs. Additionally, theAmerican Newspaper Publishers Association filedan amicus curiae brief 2By joint motion to withdraw charges dated Sep-tember 28, 1983, the Union, alleged discriminateeBonnie Bartak, and the Respondent jointly movedthat the Board enter an order granting the with-drawal of that portion of the charges pendingbefore the Board in Cases 28-CA-5723 and 28-CA-5796 that "relate to" Bartak because she hadentered into a settlement agreement with the Re-spondent and no longer desired to pursue thecharges concerning her.3 The General Counsel didnot oppose the motion. By Order dated November2,1983, the Board granted the joint motion towithdraw charges, and dismissed the charges inso-far as they related to Bartak.Thereafter, the Board, on March 12, 1984, issueda notice to parties of opportunity to submit state-ments of position In this regard, on May 31, 1983,theUnited States Supreme Court had issued itsopinion inBill Johnson's Restaurants v.NLRB,461U.S 731, in which the Court addressed the issue ofalleged unfair labor practices based on the filing ofstate court lawsuits.4 Because the issue considerediThe Union and New Times have requested oral argument These re-quests are denied asthe record, the exceptions, the briefs, and the posi-tion statements adequately present the issues and the positions of the par-ties2On February 12, 1982, the American Newspaper Publishers Associa-tion (ANPA) filed a motion for leave to intervene as amicus curiae OnFebruary 16, the Union filed a motion in opposition thereto, and, on Feb-ruary 18, New Times also filed a motion in opposition thereto Themotion to intervene as amicus curiae is granteda In their motion, the parties expressly stated that withdrawal was re-quested with the reservation that the evidence in Bartak's case could stillbe considered by the Board to the extent that it may be found relevant inconnection with the remaining portions of the pending charges"At the Court's direction,Bill Johnson'swas remanded to the Board todeterminewhether the filing and prosecution of the employer's stateby the Court inBill Johnson'swas also raised inthis case, the Board afforded the parties an oppor-tunity to submit statements of position on the issuein light of the Supreme Court's opinion. Addition-ally, the Board requested the parties to advise theBoard of the status of the state court lawsuit in-volved in this case.Thereafter, theGeneralCounsel, the Union,New Times, and the Respondent filed statements ofpositionThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions, briefs, and state-ments of position and has decided to affirm thejudge's rulings,5 findings,6 and conclusions only tothe extent consistent with this Decision and Order.1.The judge found that the Respondent violatedSection 8(a)(1) of the Act by discharging Econom-icNews Editor Mayne, an admitted supervisor, onJanuary 15, 1980, because of his failure to partici-pate or cooperate in the Respondent's unlawfulscheme to discipline and discharge employeeBartak 7 Subsequent to the issuance of the judge'scourt lawsuit violated the Act by examining the lawsuit in terms of theprinciples enunciated by the Court in its opinion In its supplemental de-cision reported at 290 NLRB 29 (1988), the Board concluded that theemployer violated Sec 8(a)(4) and (1) by pursuing the first count of itslawsuit, referred to as the business interference claimsWith respect tothe second count of the employer's lawsuit involving a libel claim, theBoard (Chairman Stephens dissenting) found no violation of the Acts In his decision, the judge denied the Respondent's motion to dismissthe allegations that the Respondent violated Sec 8(a)(1) of the Act bydisciplining and discharging employee Bartak because she filed chargeswith the Equal Employment Opportunity Commission (EEOC) and bydischarging Economic News Editor Mayne because he refused to partici-pate or cooperate with the Respondent's efforts to discriminate againstBartak In light of the Board's grant of the parties' motion to withdrawBartak's charges, we need not pass on the judge's ruling as it concernsBartakHowever, we affirm his ruling as to Mayne In so doing, we relyon the judge's finding that the doctrine of collateral estoppel does notpreclude litigation of these allegations before the Board because the deci-sion of the Federal district court inEqual Employment Opportunity Com-mission v Phoenix Newspapers, Inc,No CIV 80-404 PHX VAC (DAriz , Sept 4, 1980), denying the EEOC's petition for preliminary relief,was not a final adjudication on the merits of the issues before the BoardWe therefore find it unnecessary to pass on the judge's alternative ration-ale that under Sec 10(a) of the Act the doctrine of collateral estoppel isinapplicable to Board proceedings as a matter of law6The Respondent, the General Counsel, the Union, and New Timeshave excepted to some of the judge's credibility findings The Board's es-tablished policy is not to overrule an administrative law judge's credibil-ity resolutions unless the clear preponderance of all the relevant evidenceconvinces us that they are incorrectStandard Dry Wall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951) We have carefullyexamined the record and find no basis for reversing the findingsIn sec I,A,1,(g) of his decision, the judge referred to City Editor Arm-strong as managing editor This error is insufficient to affect the decision7During the hearing, counsel for the Respondent moved to dismissthis allegation on the basis that Mayne and the Respondent had reached apurported settlement whereby, inter alia,Mayne's discharge had beenconverted to a resignation The Respondent's counsel also asserted thatMayne was not due any backpay and did not desire reinstatement, andthat he no longer wanted to participate in the Board proceedingsWeContinued294 NLRB No. 3 48DECISIONSOF THE NATIONALLABOR RELATIONS BOARDdecision, the Board reaffirmed the well-establishedprinciple that an employer violates the Act by dis-charging a supervisor for refusing to commit anunfair labor practice. SeeParker-Robb Chevrolet,262 NLRB 402 (1982), enfd. 711 F.2d 383 (D.C.Cir 1983). In adopting the judge's finding thatMayne's discharge violated the Act, it is clear fromthe sequence of events as found by the judge thatMayne was discharged for failing to cooperatewith the Respondent's unlawful scheme to manu-facture a case against Bartak so as to justify herdischarge.8 In this respect, this case falls withinone of the exceptions enumerated inParker-Robbtothe general principle that supervisory dischargesare not violative of'the Act.9 SeeCountry BoyMarkets,283NLRB 122 fn. 2 (1987), enfd. subnom.Delling v.NLRB,869 F.2d 1397 (10th Cir.1989).2.On April 1, 1980, the -Respondent filed a law-suit for libel, conspiracy, and tortious interferencewith business relationships against the Union; its of-ficers, including John R. Lavelle, Carol J. Sowers,Bonnie E. Bartak, and Victor A. Vogel II (all em-ployeesof the Respondent); and InternationalUnion Representative Willard Hatch. i 0 In further-find that the judge properly denied this motion and conclude that it willnot effectuate the purposes and policies of the Act to honor this purport-ed settlement Significantly lacking is any indication in the record thatthis private arrangement takes into account the employee rights that arethe basis of the particular violation alleged or that the arrangement other-wisemeets the various criteria relevant to consideration of such amotion See, e g,Independent Stave Co,287 NLRB 740 (1987) With re-spect to the Respondent's assertion that Mayne is not due any backpayand does not desire reinstatement,we follow our normal practice andleave these matters to be resolved during the compliance stageMember Cracraft notes that the Respondent did not file an exceptionto the judge's failure to defer to the alleged private settlement agreementconcerningMayne She therefore expresses no view on this matterMember Cracraft joins her colleagues in leaving issues of reinstatementand backpay for compliance8As noted,above at in 3, the parties, in settling the charges concern-ing Bartak,expressly reserved consideration of the evidence on thesecharges as its relates to the remaining allegationsin this proceeding Thecredited evidence establishes that the Respondent placed Bartak on pro-bation,extended her probation,reassigned her to night police beat report-er, and discharged her, all because of her protected concerted activitiesAlthough those actions are no longer before us as alleged violations ofSec 8(a)(1), we adopt the judge's findings that the Respondent's treat-ment of Bartak was unlawful insofar as those findings form a necessarypart of his conclusion that Supervisor Mayne's discharge violated theAct SeeMeyers industries,281 NLRB 882 (1986)(Meyers II),enfd subnomPrill vNLRB,835 F 2d 1481 (D C Cir 1987) We find it unneces-sary to decide whether the Respondent's actions against Bartak were un-lawful on the additional ground that they were motivated by her unionactivities9 Thus, we do not rely on the cases cited at fn 63 of the judge's deci-sion,which are distinguishable.from the violation found here and werespecifically overruled byParker-Robb,supra, at fn 20, to the extent theywere inconsistent with that decision10 The lawsuit, styledPhoenix Newspapers, Inc v New Times, Inc, eta!, No C408065, was filed in the Superior Court of the State of' rizona,in and for the county of Maricopa The suit was also filed against anotherlocal news organization,theNew Times and its publisher,editor, andmanaging editorWith respect to the New Times defendants,we agreewith the judge'salternative finding that any remedies to which theymight be entitled as a result of the Respondent's suit against them are notto be found under the National Labor Relations Act On that ground, weance of its suit, the Respondent took depositions ofHatch, Lavelle,,and Bartak and former union presi-dent,JackSwanson,and subpoenaed certainrecords from the latter as well. In October 1982the superior court granted summary judgment infavor of the union defendants and dismissed theRespondent's complaint against them without af-fecting the union defendants' pending counter-claimsThereafter, inNovember 1982, the Re-spondent and the union defendants effectively set-tled the suit by the Respondent's agreement toforgo appeal of the grant of summary judgmentand by the union defendants' agreeing to drop theircounterclaims.The suit, which sought, inter alia, general dam-ages and $10 million in punitive damages from theunion defendants, was based, in pertinent part, on areport in the Union's own internal newsletter, abulletin titled "Update," describing the basis for anunfair labor practice charge of unlawful surveil-lance of, and retaliation against, union supporters,which the Union had recently filed against the Re-spondent. That charge, as the Union had explainedin itstransmittal letter to the regional office, wasbased in part on alleged evidence that the Re-spondent had made up a "hit list" of union activiststo be targeted for discharge or other retaliatory ac-tions and that the Respondent had tapped the tele-phone ofat least oneunion officer. The notice in"Update" informed bargaining unit members aboutthe charge and the basis for it and advised them ofan upcoming meeting in which the charge wouldbe discussed. The notice also requested any mem-bers who thought their own rights had been violat-ed by the Respondent to discuss the matter with aunion representative. This bulletin was distributedon February 22, 1980, through the usual channelsto the members-by deposit in their mailboxes attheRespondent'smainofficeforthosewhoworked at that location, by mailing to the homes ofthosewho worked in suburban offices, and byposting on employee bulletin boards in the news-rooms where the unit employees worked.According to the Respondent's publisher, Tully,the Respondent filed its lawsuit because the unfairlabor practice charge filed by the Union did notitself specifically allege that the Respondent hadengaged in wiretapping, and because the Respond-ent believed that the "Update" article, indicatingthat the Respondent would be or had been chargedby the Union with wiretapping, impugned thecredibility of the Respondent's newspaper in theeyes of the community and also had the potentialadopt the judge's dismissal of the 8(a)(1) allegationswith respect to theNew Times PHOENIX NEWSPAPERSeffect of "drying up" the Respondent's confidentialsourcesConsidering the merits of the suit to be irrelevantto this proceeding, the judge found that the suithad been filed in good faith based on the above-de-scribed testimony of TullyAccording to thejudge's analysis, this finding of good faith estab-lished both a reasonable basis for the Respondent'sfiling the suit and a lack of retaliatory motive onthe Respondent's part The judge, therefore, con-cluded that the Respondent did not violate Section8(a)(1) of the Act by filing its suit against the uniondefendants.We do not adopt the judge's analysisand conclusion because we find that they are con-trary toBillJohnson'sRestaurants v.NLRB,11which issued subsequent'to the judge's decision.InBill Johnson'sthe Supreme Court held thatwhile it is an enjoinable unfair labor practice toprosecute a baseless lawsuitwith a retaliatoryintent, the filing and prosecution of a well-foundedlawsuitmay not be enjoined as an unfair laborpractice, even if the lawsuit was motivated by adesire to retaliate against employees who had exer-cised their rights under the Act. The Court statedthat ifa pendingstate lawsuit has a "reasonablebasis" in law or fact, the Board may not enjoin thesuit, but must stay its unfair labor practice proceed-ing until the state court suit is resolved. 12 If the re-spondent prevails in state court, i.e., if the statecourt finds merit in the suit, then, the Court held,the respondent should also prevail before theBoard.13 Motive in such a case would therefore beirrelevant to a determination of whether the re-spondent had committed an unfair labor practice.The Court, however, , further stated that wherethe state court judgment goes against the respond-ent,or the suit is "withdrawn or is otherwiseshown to be without merit," the Board may pro-ceed to resolve the unfair labor practice case.14 Inresolving the case in those circumstances, theBoard may consider the state court lawsuit's lackof merit as one factor in deciding whether the suitwas motivated by retaliatory purposes.' sThe factual context before us is somewhat differ-ent from the one faced by the Supreme Court inBill Johnson'sor by,the judge below, because whenthe judge considered this case the libel suit againstthe union defendants was still pending in statecourt. Since then, however, summary judgment infavor of the union defendants has been entered andthe Respondent has waived any right to appeal that11 461 U S, 731 (1983)12 461 U S at 744-746461 U S at 74714 Id15 Id49judgment. Thus, we need not decide here whethera pendinglawsuit constitutes an unfair labor prac-tice.As the Court stated inBill Johnson'sat 747, incircumstances in which the employer does not pre-vail in the state court, once "the employer has hadits day in court, the interest of the State in provid-ing a forum for its citizens has been vindicated, andthe Board may then proceed to adjudicate the . ., .unfair labor practice case." Thus, under the analy-sis 'ofBill Johnson's,we direct our attention towhether the two prerequisites to finding a violationof Section 8(a)(l)-a meritless suit and a retaliatorymotive-are present.We find that both requirements ofBill Johnson'sare satisfied here First, the summary judgment infavor of the union defendants, which was not dis-turbed by the parties' subsequent November 1982settlement, constituted an adjudication establishingthat the suit involving the union defendants lackeda reasonable basis in law or fact In this regard, wenote that the Supreme Court stated at 461 U.S. at749 fn. 15 that,although the Board is not bound in a res judi-cata sense by such a state-court ruling, we seeno reason why the state court's own judgmenton the question whether the lawsuit presentstriable factual issues should not be entitled todeference. In any event, such a state-court de-cision should not be disregarded without acogent explanation for doing so.Thus, although we are cognizant of the fact thatthe Respondent here agreed to forgo any right toappeal the summary judgment in exchange for theUnion's agreement to forgo any counterclaims, bythe same token, the Respondent has presented nocogent explanation why the state court's determina-tion on the existence of triable issues should not begiven deference, and, accordingly, we accept thecourt's disposition of that issue.16Second, in pursuing its meritless suit, the Re-spondent admittedly sought large punitive damagesfrom the Union and from employee-members solelybecause, as union officers, those employees were16 Cf,Bill Johnson's,290 NLRB 29 (1988) Chairman Stephens agrees,for the reasons stated above, that the suit lacked a reasonable basis in factand law, and under his separate opinion concurring and dissenting inBillJohnson's,supra, he reaches the same conclusion on the merits as well Asthediscussion below regarding the Respondent's retaliatory motivemakes clear, the Union and its officers were not acting maliciously, i e ,with knowledge of the falsity of their statements or with reckless disre-gard of the truth, when they communicated with their members aboutthe unfair labor practice charge, they had filed with the Board and whatthey believed was the factual basis for that charge Hence, under thestandard ofLinn v Plant Guard Workers,383U S 53, 61-65 (1966),which states the applicable Federal standard for libel lawsuits filedagainst unions and their officers over matters pertaining to labor disputes,the Respondent's lawsuit clearly lacked merit See alsoLetter Carriers YAustin,418 U S 264, 272-273 (1974) 50DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDresponsible for written communications directed tofellow employees specifically concerning unfairlabor practices' that they believed, in good faith,had been committed against employees. 17 The law-suit, therefore, based on that conduct, was in "re-taliation" for that conduct.In thisregard, theUnion's written communication is concerted con-duct that is directly related to the employees' termsand conditions of employment. As such, it is pro-tected under Section 7 of the Act in the absence ofsome aspect that would forfeit that protection, andwe find none Thus, the "Update" article discussingthe charges was contained in an internal organ di-rected at the Union's own membership and the em-ployees the Union represents. Moreover, even ifthe article failed to distinguish precisely between,on the one hand, the contents of the actual chargeand, on the other, the Union's stated basis for thecharge or in some other manner might be said toreflect bias or hyperbole, it cannot be said that thearticlewas so reckless or maliciously untrue as tolose the Act's protection.18 Inour view then, thegood faith or sincerity of Tully's asserted reasonsfor filing the suit cannot alter the essential fact thatthe lawsuit and the sizable damages sought wereunequivocally aimed directly at protected concert-ed activity. 19Under these circumstances and particularly inlight of the judgment rendered by the state court,we find that the Respondent's motivation in filingthe suit was retaliatory and thus meets the testposed by the Supreme Court inBill Johnson 1S.2017Although the Regional Director ultimately did not issue a complainton the relevant portion of the Union's surveillance allegation,it is clearthat the evidence possessed by the Union,asmore fully detailed in thejudge's decision,gave it a good-faith basis for filing its charge and,a.for-tiori, for discussing with its members the basis for filing the charge18 See,e g , Professional Porter & Window Cleaning'Co,263 NLRB 136,149 (1982), enfdmem sub nomNLRB v Propoco, Inc,742 F 2d 1438(2d Cir 1983) (employee letter to the employer'smain customer that at-tacked the quality of service the employer performed for that customerwas protected activity),Allied Aviation Service Co of New Jersey, Inc ,248NLRB 229 (1980) (dissemination to the employer's customers letters rais-ing questions about the safety of the employer'smaintenance procedureswas protected activity),andRichboro Community Mental Health Council,242 NLRB 1267, 1268 (1979) (employee'swritten criticism of employer'soperations was protected activity)See alsoMitchellManuals, Inc,280NLRB 230(1986), andEmarco,Inc,284 NLRB 832 (1987)We also notein this regard that the state court specifically found"the publication ofthe Update Guild members to be absolutely privileged "19 See generallyNLRB v Burnup&Sims,379 U S 21(1964) (good-faith but'mistaken belief as to the employee'smisconduct not defense to8(a)(1) allegation)In this regard we note that in many cases involvingemployer sanctions against arguably protected activity that is alleged tobe libelous or disloyal,the employers raise sincere and quite tenablegrounds for the argument that their actions were not motivated by themere fact that employees were engaged in protected activities but ratherwere induced by alarm at the injurious effects of the protected activityThe Board in these cases did not take issue with the employer's assertedmotives but nonetheless found the alleged violations SeeBettcherMfgCorp,76 NLRB 526(1948), and cases cited above at fn 1820 SeeAmerican Pacific Concrete Pipe,292 NLRB 1264, 1265 (1989)(circumstantial evidence sufficient to establish a retaliatory motive)'Accordingly, we conclude that the Respondent, byfiling and pursuing the lawsuit against the uniondefendants, violated Section 8(a)(1) of the Act 21AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusions of Law3 and 5."3.By filing and pursuing its lawsuit in the Su-perior Court of the State of Arizona, seeking gen-eral and punitive damages against the union de-fendants for the February 22, 1980 `Update' articlethat publicized the Union's pending unfair laborpractice charge, the Respondent has engaged inunfair labor practices affecting commerce withinthe meaning of Sections 8(a)(1) and 2(6) and (7) ofthe Act."5.The Respondent has not violated the Act inany other manner alleged in the consolidated com-plaints."AMENDED REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and take certain affirmativeaction designed to effectuate the policies of theAct. 222 iMember Cracraftagrees with the judge that the Respondent did notviolate the Act by filing thestate court lawsuit She finds that the suitwas not filed for a retaliatory motive and doesnot reachthe question ofwhether the suit lacked meritAs the majorityrecognizes,the judge found,based on the credited tes-timony of Publisher Tully, that theRespondentfiled thelawsuit becausethe unfair labor practice charge in Case28-CA-5723 did not specificallyallege that the Respondent had engaged in wiretapping and because theRespondentbelieved thatthe published articles, indicating that the Re-spondentwould beor had beencharged by the Union withwiretapping,impugnedthe credibilityof the Respondent's newspaper in the eyes ofthe community and also could have an adverseeffect onthe Respond-ent's confidential sources of newsRelyingon Tully'stestimony, thejudge concluded that the Respondent"filed thelawsuit in good faith,without an intent to retaliate against anyof thedefendants because theyengaged inactivity protected by the Act " Member Cracraftregards thejudge'scredibilityresolution as controlling and as the factor that distin-guishes the instant case fromAmericanPacific Concrete Pipe,supra at fn20Her colleagues appear to equate the filing of a lawsuit as a result ofprotected activity with filing ofa lawsuit in retaliation for protected ac-tivityTheRespondent'sfiling of thelawsuit followedthe Union's pro-tected activityand no doubt might not haveoccurredhad the protectedactivity not occurred because there might not have been any referencestowiretappingThus, the lawsuit was "a result of," in layman's terminol-ogy, the protectedactivity,but not,in a legal sense, in retaliation for theprotectedactivityFinally,inMember Cracraft'sview,the cases cited in fns 18 and 19,above,merely illustrate the general rule that motive is not an essentialelement of most 8(a)(1) violations Based on her reading of the SupremeCourt'sBill Johnson'sopinion, however, Member Cracraftdoes not be-lieve that this case falls within that general rule22 Having adopted the judge's finding that the Respondentunlawfullydischarged Mayne,we shallorder the Respondent to take theaffirmativeaction in the remedy sectionof the judge'sdecision except that interestshall be computed in accordancewith our decision inNew Horizons forthe Retarded,283 NLRB 1173 (1987) PHOENIX NEWSPAPERS51Having found that the Respondent's filing andpursuit of the lawsuit against the union defendantsviolated the Act, we shall order the Respondent toreimburse the union defendants-the Union; its offi-cers, including John R. Lavelle, Carol J. Sowers,Bonnie E. Bartak, and Victor A. Vogel II; andInternationalUnionRepresentativeWillardHatch-for all legal and other expenses they in-curred in defending the Respondent's suit. SeeLa-borersNorthern California Council (Baker Co.), 275NLRB 278 (1985).ORDERThe National Labor Relations Board orders thatthe Respondent, Phoenix Newspapers, Inc., Phoe-nix,Arizona, its officers, agents, successors, and as-signs, shall1Cease and desist from(a)Dischargingorotherwisediscriminatingagainst supervisors for refusing to participate or co-operatewith the Respondent in interfering withemployees' protected concerted activities(b)Filing or pursuing a baseless lawsuit againstthePhoenixNewspapers Guild, Local 237, theNewspaper Guild, AFL-CIO-CLC, its officers (allemployees of the Respondent) and an Internationalunion representative in retaliation for employeesengaging in protected concerted activities.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer John Mayne Jr. immediate and full re-instatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed, and makehim whole for any loss of earnings and other bene-fits suffered as a result of the discrimination againsthim, in the manner set forth in the remedy sectionof the judge's decision and at footnote 22 of thisdecision.(b)Remove from its files any reference to theunlawful discharge of John Mayne Jr. and notifyhim in writing that this has been done and that thedischarge will not be used against him in any way.(c) In the manner set forth in the remedy sectionof this decision, reimburse Phoenix NewspapersGuild,Local 237, the Newspaper Guild, AFL-CIO-CLC, and its officers, John R. Lavelle, CarolJ.Sowers, Bonnie E. Bartak, Victor A. Vogel II,and InternationalUnion RepresentativeWillardHatch, for legal and other expenses incurred in de-fense of the lawsuit styled asPhoenix Newspapers,Inc. v.New Times, Inc., et al.,No. C408065, in theSuperior Court of the State of Arizona, in and forthe county of Maricopa(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at its facility in Phoenix, Arizona, copiesof the attached notice marked "Appendix."23Copies of the notice, on forms provided by the Re-gionalDirector for Region 28, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply23 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discharge or otherwise discrimi-nate against supervisors for refusing to participateor cooperate with us in interfering with employees'protected concerted activities.WE WILL NOT file or maintain baseless lawsuitsagainst the Phoenix Newspapers Guild, Local 237,the Newspaper Guild, AFL-CIO-CLC, its officers(who were our employees) and an Internationalunion representative in retaliation for our employ-ees' engaging in protected concerted activities.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act 52DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL offer John Mayne Jr. immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion,without prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from his discharge, less anynet interim earnings, plus interest.WE WILL notify John Mayne Jr. that we haveremoved from our files any reference to his unlaw-fuldischarge and that the discharge will not beused against him in any way.WE WILL reimburse Phoenix Newspapers Guild,Local 237, the Newspaper Guild, AFL-CIO-CLC,and its officers, John R. Lavelle, Carol J. Sowers,Bonnie E. Bartak, Victor A. Vogel II, and Interna-tionalUnion RepresentativeWillardHatch, forlegal and other expenses incurred in defense of ourlawsuit styled, asPhoenixNewspapers, Inc. v.NewTimes, Inc., et al.,No. C408065, in the SuperiorCourt of the State of Arizona, in and for thecounty of Maricopa.PHOENIX NEWSPAPERS, INC.Michael J. KarlsonandJane Goldman,Esqs., for the Gen-eral CounselDaniel F. Gruender, Marshall Anstandig,andSusan Bolton(Shimmel,Hill,Bishop&Gruender),for the Respond-ent.Richard Pattison,for the Charging Party Union.Ronald A. LebowitzandShirleyH Frondorf,for theCharging Party New Times, IncDECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge Thehearing in this consolidated proceeding, which was heldon several days commencing February 23 and endingMarch 3, 1981, is based on unfair labor practice chargesfiled against Phoenix Newspapers, Inc (Respondent) byPhoenix Newspapers Guild, Local 237, the NewspaperGuild,AFL-CIO, CLC (the Union) in Cases 28-CA-5723, 28-CA-5796, and 28-CA-5904 and by New Times,Inc. (New Times) in Case 28-CA-5904-2 The chargesin these cases were filed in 1980 on February 20, April 7,May 29, and June 5, respectively, and the one in Case28-CA-5723 was amended March 25, 1980 On variousdates in 1980 the Regional Director for Region 28 of theNational Labor Relations Board, on behalf of the Board'sGeneral Counsel, issued complaints in each of the casesthat have been consolidated for hearing The allegationsof the consolidated complaints litigated in this proceed-ing' allege in substance that Respondent violated Section'The parties,prior to the hearing,entered into an all party settlementagreementinCases 28-CA-5723 and 28-CA-5904 that disposed of cer-tain alleged violations of Sec 8(a)(5) and (1) of the Act that were with-drawn from the complaints in those cases8(a)(3) and (1) of the Act by placing on probation,trans-ferring, reassigning,and terminatingits employee,BonnieBartak,because she complained to the Equal Employ-mentOpportunity Commission about her own and otheremployees' terms and conditions of employment and be-cause she assisted the Union or engaged in other protect-ed concerted activity, violated Section 8(a)(1) by termi-nating itssupervisor Jack Mayne Jr , because he refusedto participate or cooperate in Respondent's efforts to dis-criminateagainstBartak and in order to discourage itsemployees from supporting the Union or engaging inother protected concerted activity, and violated Section8(a)(1) by instituting a lawsuit in state court against theUnion and its officersand againstNew Times and itspublisher,managingeditor, and editor The complaint al-leges that the filing of the lawsuit tended to interferewith employees' statutory right "to seek access to the re-medial processes of the Board and employees' rights tofileunfair labor practice charges with the Board" andwas filed "because [saiddefendants] engaged in union orother concerted activities for their mutual aid or protec-tion." Respondent filed answers to the several complaintsdenying the commission of the alleged unfair labor prac-tices 2On the entire record,3 from my observation of the de-meanor of the witnesses, and having considered theposthearing briefs submitted by the parties,' I make thefollowingFINDINGS OF FACTThe Alleged Unfair Labor PracticesA. Respondent's Conduct Against Bartak and Mayne1The evidencea.Respondent's business; Bartak and Mayne; andBartak's alleged union and concerted activitiesRespondent publishes two daily newspapers in Phoe-nix,Arizona, the Arizona Republic and the Phoenix Ga-zette as well as the Arizona Weekly Gazette This caseconcerns primarily the Arizona RepublicDuring thegreater part of thematerialtime the Republic's associatepublisher and general manager was Darrow (Duke)Tully, itsmanaging editor was Robert Early, its cityeditorwas Howard Armstrong, and Armstrong's assist-ant was Assistant City Editor Paul Schatt2In its answers Respondent admits that it is an employer engaged incommerce within the meaning of Sec 2(6) and (7) of the Act and meetsthe Board's applicable jurisdictional standard and that the Union is alabor organization within the meaning of Sec 2(5) of the Act3 The General Counsel's unopposed motion to correct the record isgranted"Respondent'smotion to strike certain portions of the General Coun-sel's brief on the ground that the brief misquotes or-misstates the recordhas not been considered because it is in the nature of an answering briefand as,theGeneral Counsel notes in opposition to the motion, theBoard's Rules and Regulations do not provide for such a brief Of coursethe parties can be assured that I have read the record and insofar as thebriefs submitted by the parties inadvertently mistate the record I have notrelied on the misstatements PHOENIX NEWSPAPERSBonnie Bartak worked as a reporter in the newsroomof the Republic She began work there in 1966 as a teenreporter.While attending school she worked for thepaper as a proofreader, a teen editor, and a summerintern. InMarch 1973, following graduation from col-lege, Bartak became a permanent employee of the paper.She worked as a teen editor for 3 months, spent 4months as a general assignment reporter, and in the fallof 1973 was assigned to cover the minority affairs beatBartak then worked as a superior court reporter for 2 or3months and in the spring of 1977 was transferred to thecity hall beatAt the time several other reporters alsocovered this beat but within 6 or 7 months Bartak wasassigned to the beat-alone and continued to cover it byherself until June 1979 when she was assigned to theurban affairs beat.John Mayne Jr began to work for the Arizona Repub-lic inMay 1977 as night editor Mayne had 20 years ofexperience as a journalist prior to his employment withthe paper, including jobs as city editor of the SeattlePost Intelligence and assistant chief of the AssociatedPress'New England Bureau Mayne was employed byRespondent as night editor, then night city editor andchief of the Arizona Republic's legislative bureau and inSeptember 1978 was appointed economic news editorMayne was considered to be a part of management andwas a supervisor within the meaning of the ActOn February 13, 1978, pursuant to a Board-conductedrepresentation election, the Union was certified as the ex-cluive bargaining representative of the full-time and reg-ular part-time employees employed in the Arizona Re-public's, the Phoenix Gazette's, and the Arizona WeeklyGazette's editorial departments, newsrooms, proofrooms,libraries,and photo laboratoriesDuring the materialtimeRespondent employed about 275 unit employees.The parties were unable to agree to the terms of a col-lective-bargaining agreement and immediately after theend of the certification year a group of workers peti-tioned for a decertification election that was conductedon March 17 and 18, 1979. A majority of the voters casttheir ballots for the Union, which was recertified Theparties resumed negotiations that reached an impasse onor about April 23, 1979, at which point Respondent im-plemented its last bargaining proposal The parties as ofthe dates of the hearing in this case, February throughMarch 1981, had not reached agreement on the terms ofa collective-bargaining agreement.Bartak was one of the leading union adherents amongtheRespondent's employees She has been the Union'ssecretary since 1978 when she was elected to this posi-tion In the spring of 1979 she actively campaigned onbehalf of the Union in connection with the decertifica-tion election In addition, during April 1979, starting onApril 22, when the Union picketed Respondent's place ofbusiness for 6 days, Bartak walked the picket line with40 other employees Bartak appeared on the televisionevening news to explain the purpose of the Union'spicket line to the public On about July 1, 1979, Bartakwas elected by the membership to represent the Union atthe International union's conventionThe notice of herelectionwas posted for several days on the Company'sbulletin board53In January 19795 a substantial number of the ArizonaRepublic's women workers employed in the newsroomconcluded that they were not receiving the same treat-ment as the men employed in similar positions and decid-ed to complain to management. They designated Bartakas their spokesperson Bartak arranged a meeting withManaging Editor Early for February 9 at which timeBartak,with approximately 20 other women employees,met with Early who was immediately joined by the Re-spondent's employee relations director Eldon CaseBartak spoke from an outline.6 She stated she wasacting as the group's spokesperson and that the groupthought that the women employed by the Republic werebeing discriminated against in the areas of hiring, promo-tions,andwages. She presented evidence to supportthese allegations and near the end of her opening state-ment informed Early and Case that there were severalthingsmanagement could do immediately about thewomen's grievances, especially in the area of hiring andpromotions She stated that women should be hired in atcompetitive salaries regardless of their experience andthatwomen should be considered for promotions for allpositionsOn the subject of salaries Bartak acknowl-edged that wages were currently the subject of negotia-tions between Respondent and the Union and stated thatthewomen felt that the "ultimate solution" to theirgrievance about wages was going to be a collective-bar-gaining agreement that provided for a minimum wagewith all workers being paid equally for equal workBartak ended her opening statement by warning Earlyand Case that if the women did not receive satisfactionthey would "not stop short of turning to the federal gov-ernment for assistance "The only other employee who spoke was CarolSowers who asked one or two questions Case askedother employees who were present to express theirviews. In response he was informed by an employee thatBartak was their spokespersonEarly and Case, in response to Bartak's presentation,replied in effect that along with Associate PublisherTully they had only recently assumed their current man-agerial positions and that this, plus the current contractnegotiationswith the Union, made it impossible toremedy certain inequities that had been in existence longbefore they assumed their new positions Early assuredthem he had never discriminated on the basis of sex anddid not intend to do so in the future, but would not favoran employee because she was a women He would basehis decisions about wages and promotions on a worker'scompetence. Bartak stated that the women expectedaction and warned that "if the company does not act, wewill act " Bartak also stated that they were aware of thenegotiating situation and although they could "act inde-pendent of that," that at that time they just wanted "togo on record as to where we stand "Early indicated he was glad that the women had ex-pressed their grievances. Bartak at this point challengedEarly to treat the women equally with the men in hiring5All dates herein unless otherwise stated refer to 19796The description of this meeting set forth here is based on the tran-script of a tape recording of the meeting 54DECISIONS OF THENATIONALLABOR RELATIONS BOARDand promotions and to pay them comparable salaries andtold Early, "we want you to go to the bargaining tableand represent our pointof view,because we are a sepa-rate interest and we want that known."Case informedBartak that Respondent'sposition,as illustrated by itswage proposal to the Union during contract negotiations,was that employees would be paid not on the basis ofwhether they were men or women,but on the basis oftheir ability to do thejob and that,thiswas why Re-spondent was proposing a discretionary wage increase atthe bargaining table in opposition to the Union's pro-posed across-the-board wage increase.Bartak stated thatthewomen favored the Union's across-the-board wageproposal.InFebruary,soon after Early's meeting with thewomen,Early expressed his unhappiness about the meet-ing to his supervisors.Early, according to the undisputedand credible testimony of Mayne,' at a regular supervi-sory meeting held in February told the supervisors that adelegation of women reporters had met with him. Earlydiscussed this meeting for about 20 minutes and stated tothe supervisors that he was personally offended that suchallegations as sex discrimination and other alleged im-proper activities had been expressed,that he was offend-ed that the women had brought such complaints againsthim because he had fought alongside of them and statedthat he felt "very upset that they would charge him withsuch problems."On February 23, Bartak, with about 40 other employ-ees from the Arizona Republic and Phoenix Gazette, metwith Respondent's associate publisher and general man-ager,Darrow(Duke)Tully.8 Bartak was the spokesper-son for the Republic's employees. She informed Tullythat the purpose of the meeting was to talk about theemployment problems of the professional women em-ployed by the Republic and Gazette and that she wouldmake a presentation on behalf of the Republic's employ-ees and reporter Linda Kauss would do the same for theGazette's workers. Tully, who noticed that Bartak wasspeaking with the assistance of an outline and that themeeting was being tape recorded, stated that he wanteda copy of Bartak's outline and the tape.Bartak agreed tocomply with these requests.Bartak stated that the women who worked for the Re-public felt that they had been discriminated against inconnection with hiring, promotions,and wages and wenton to describe their grievances at great length.Bartakthen stated that the women felt that the newspaper couldbegin to remedy their grievances by instituting an affirm-ative action plan, a training program for newly hired em-7 In crediting Mayne's testimony here and in other instances in this de-cision,Ihave taken into account that I have discredited his testimonyabout his alleged conversation with Armstrong and Schatt regarding the"hit list"and the fact that he admittedly lied to management when hedenied responsibility for that rumor.On the other hand, Mayne's testimo-ny about other matters,including the matter here, which I have relied onin this decision,was given in a sincere and straightforward manner and inpresenting his testimony,other than in the case of hii'conversation withArmstrong and Schatt about the so-called hit list, Mayne'smanner of tes-tifying,his demeanor,impressed me favorably.8 The description of this meeting,which is set forth here,is based on atranscript of a tape recording of this meeting,which was offered into evi-dence by all parties.ployees, and a more formal procedure with respect topromotions so that the women could be assured that theywere being considered for promotions.On the subject ofwages,Bartak toldTully thatthewomen wanted asystem that would assure them that they were being paidequally with men for doing equal work and believed thebestway to accomplish this was through a collective-bargaining agreement.In concluding her opening state-ment Bartak warnedTully that ifthewomen's griev-anceswere not dealtwith byRespondent that thewomen would not stop short of turning to the FederalGovernment for a solution to their grievances.Tully replied that he did not respond well to intimida-tion, did not like being put between the NLRB and theEEOC,and stated that he had a reputation for fairnessand suggested that the women check out his past recordwith the other newspapers for whom he had worked.9Tully also stated that he was not allowed to discuss acontract with them because it might be construed as anunfair labor practice and that in view of the decertifica-tion petition he had to be very careful about what hesaid or did in connection with employees'terms and con-ditions of employment.Bartak told him that"this activi-ty has nothing to do with the [Union],this is a women'sissue."Tully answered, "the fact of the matter is thatone mistake on my part in this room will wind up withan unfair labor practice."Bartak assured him that thewomen were not trying to trap him into committing anunfair labor practice. Tully stressed that due to the cir-cumstancesof thedecertification petition his hands weretied and he could not do anything at that time to resolvetheir grievances but that they should check into his repu-tation for fairness.Bartak informedTully thatthe women would like tosee some evidence of Tully's reputation for fairness andthat she thought the newspaper could begin an affirma-tive action plan immediately. Tully replied that the sub-ject of affirmative action was an issue proposed by theUnion during negotiations and that Tully was unable tonegotiatewith the women about this matter.Bartakstated the women did not want to negotiatewith Tully,but just wanted to tell him that they felt there were cer-tain things that could be done to remedy their griev-ances, but did not want to negotiate with Respondent.Tully stated that due to the circumstances with theUnion and the pendency of the decertification petitionthat the women would have to be patient for a whilelonger and if they were not willing to wait they couldgo to the EEOC and file charges that day, that this wastheir privilege, but that the EEOC would not solve theirgrievances and Tully was not intimidated by the EEOC.Bartak assured Tully that the women were willing togive Respondent some time to show them evidence ofmovement and shehoped Tullywould accept the chal-lenge. The meeting ended at this point.As the meeting broke up Bartak gave Tully a list ofmaterials that had been prepared by the women in sup-port of their individual grievances.Tully accepted thismaterial and told Bartak to give him the tape recording8 Tully had onlybeen with Respondent for about6 or 7 months PHOENIX NEWSPAPERS55of the meeting as soon as she could because he wantedto give it to the Respondent's lawyers 10When, by early March Bartak had not given Tully heroutline andcopyof the tape recording of the February23 meeting, Tully told Managing Editor Early to speakto Bartak about the matter because he wanted the Com-pany's lawyer to listen to the tape and that if necessaryRespondent would have the tape transcribed for BartakEarly spoke to Bartak about this Bartak told him shehad been busy with work and other personal matters andbecause of this had not had the time to make a copy ofthe tape recording that she said was of such poor qualitythat she was trying to prepare a manuscript for Tully'suseEarly told her that Tully wanted the tape so Re-spondent's lawyer could hear it and told Bartak thatTully thought a reasonable time had elapsed since theFebruary 23 meeting and that Tully was "fairly serious"about wanting the tape Bartak stated she would get to itwhen she could, explaining to early that there had beenno agreement between herself and Tully that she had tosubmit the tape to him within any fixed period of time i iEarly relayed Bartak's response to Tully. When Bartakstillhad not submitted the tape recording or outline byMarch 20, on that date, Tully wroteBartak expressinghis dissatisfaction over her failure to comply with herpromise to furnish him with a copy of the outline andtape of the February 23 meeting and informed Bartakthat he considered this to be a breach oftheir agreementand reprimanded Bartak in this languageIcan only find your attitude one of gross andcalculated insubordination I am, therefore, request-ing for the last time a copy of your original outlineand the tape recording as agreed to. I want this ma-terialon my desk by [M]ondaymorning,March 26,at 9 am or you will be placed on indefinite suspen-sion without pay.If you are having difficulties getting the tape re-produced we will be glad to do it for youA copy of this letter is being placed in your per-manent personnel fileOn March 23 Bartak complied with Tully's request and,in a covering letter, explained to him the reasons for thedelay and that she had made known the reasons for thedelay to Early and protested the fact that Tully had evenconsidered disciplinary action against her and asked that"TheTheportion of the meeting set out in this paragraph is based onTully's credible testimony It does not show up on the tape recording be-cause the meeting had ended when the conversation took place11The description of Early's conversation with Bartak is based on acomposite of their testimony Armstrong testified that he also spoke toBartak about the tape recording in early March I have rejected this testi-mony because Bartak, who denied that Armstrong spoke to her aboutthismatter, impressed me, in terms of demeanor, as a more credible wit-ness in crediting Bartak's testimony in this and in other instances in thisdecision,I have taken into account her personal interest in this litigationand the fact that she lied to management when she denied responsibilityfor spreading the hit list rumor However, in the case of her testimonyregarding the above and other matters that I have relied on in this deci-sion, Iwas impressed by the sincere and straightforward manner inwhich she testifiedand in terms of demeanor Bartak was a very impre-sivewitnesswho left me with the impression that, although she feltwronged by Early's treatment, she took her oath as a witness seriouslyand testified truthfully and accuratelyTully'sMarch 20 letter of reprimand be removed fromher personnel fileDuring the early part of 1979 the Arizona Republicwas in the process of putting together a 5-year plan forits business operation and appointed a committee of per-sons employed in the newsroom to work out this plan in-sofar as it would relate to the newsroom. No womenwere appointed to this committee and Bartak, shortlyafter her February 23 meeting with Tully, wrote a notetoEarly,Armstrong, and Schatt pointing out that nowomen had been selected to serve on this committee andasked if "the women in the newsroom are to interpretthat as an indication that there is no future for them atthe newspaper," and volunteered to serve on the com-mitteeSchatt,who had selected the committee, an-swered Bartak by memo in which he characterized hercomments as "snide insinuations" and stated she was freeto submit in writing any ideas she thought the committeeshould consider and explained the basis that he used toselect the committee Shortly thereafter a woman wasappointed to the committeeOn August 7, 1979, Bartak filed a charge of discrimi-nation against Respondent with the Equal EmploymentOpportunity Commission and the Arizona Civil RightsDivision (the EEOC) alleging in substance that Respond-entwas not paying wages to her comparable to thewages it paid to similarly situated male reporters and hadpromoted a male to the vacant position of assistant cityeditor rather than Bartak. The charge further allegedthat the women employed by Respondent as a class werebeing denied wages and promotions equal to similarly sit-uated men and that men were being given perference injob assignments. i 2Previously, in about April or May, sexdiscriminationcharges against Respondent were filed with the EEOCby Arizona Republic newswomen Ellie Schultz, CarolSowers, and Mellisa Jones These charges alleged dis-crimination as to pay, promotion, and hiring practices bythe Respondent on behalf of each woman personally andon behalf of the other women employed by Respondentas a class 13bThe "Hit-List"The decertification election was conducted on March16 and 17 Mayne testified that on either March 13 or 14,whileCityEditorArmstrong,AssistantCityEditorSchatt, and himself weretalking inthe newsroom theyobservedBartak usingthe phone and that Schatt statedBartakwas probably doing union business and that itwould be good to have the"union matter" over so they12 Reporter Turco testified that previously in March, Bartak told him"this company f- me over ever since I've started They owe me some-thing and I'm going to get them from two directions, the EEOC and theUnion"Bartak denied saying thistoTurcoIhave credited Bartak be-cause in terms of demeanor she impressed me as a moretrustworthy wit-ness than Turco13 The record only shows that the above-named employees filed theirEEOC charges sometime after the February 23 meeting but does not givethe exact date or dates or the content of the charges The finding, setforth in the text, is based on the representations set forth in Respondent'sbrief at 6, which I have treated as a motion to take official notice of thecontents and dates of these charges and hereby grant the motion 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcould get back to covering the news again. Everyone in-dicated they agreed with this sentimentThen Arm-strong, according to Mayne, stated that a number of theemployees had to be redirected in their activities and ex-plained to Schatt and Mayne that a number of peoplehad to be kept from standing in the way of managementimplementing certain changes in employees' terms andconditions of employment In response to Mayne's in-quiry as to whom he was talking about, Mayne testifiedthat Armstrong named several reporters. The first one henamed was Bartak and then several others. Mayne fur-ther testified that on the same day he made a note of thisconversation. This note states that during this conversa-tionArmstrong and Schatt "mentioned the need tocleanse the staff of the disruptive influence of those whoprevent management from putting into effect its impor-tant new programs" and that referring to several em-ployees by name stated, "if they can't be for us, they areagainst us and we can only go one way " I have rejectedMayne's testimony because Armstrong and Schatt specif-ically denied that the conversation took place and whiletestifying about this particular subject they impressedme, in terms of demeanor, as more credible witnessesthan Mayne. 14During May, the first part, while Mayne was attendinga seminar in New York City he phoned Bartak to discusscertain business that they had been working on prior tohis trip to New York pertaining to the Arizona PressClubAfter discussing the press club business,Mayneasked about the newspaper and was informed by Bartakthat, among other happenings, the Union the previousweek had picketed the paper and that there was a bigturnout on the picket line.Mayne cautioned her thatBartak and the other employees who were union sup-porters should be careful because he had learned fromArmstrong and Schatt that they were being watched bymanagement to determine if they were engaging in im-proper behavior during working time and stated thatBartak as well as several other employees whom henamed had been mentioned by Schatt and Armstrong asthose employees whose work performances were beingwatchedMayne told Bartak that it was possible that thepeople he named including Bartak would be dischargediftheywere caught doing something inappropriateBartak- noted that all the persons he had mentioned ap-peared to be union adherents. -Mayne agreed with thisobservation. 1514 I recognize that in general I have concluded that Schatt and Arm-strong were incredible witnesses, but while testifying about this particularconversation,in sharp contrast to their testimony given in connectionwith Bartak's work performance, they spoke with conviction and, interms of their demeanor, impressed me as truthful witnessesI5 The description of this conversation between Mayne and Bartak isbased on Mayne's and Bartak's testimony even though I am persuaded, asdescribed supra, thatMayne in this conversation attributed false state-ments to Armstrong and Schatt I have credited Mayne's testimony thathe communicated the above-described message to Bartak because de-meanorwise he impressed me as a sincere and reliable witness while testi-fying about this particular conversation and because Bartak, who substan-tially corroborated his testimony, also was an impressive witness In addi-tion, employee Kowalec also corroborated Mayne's testimony that be-sides Bartak he also phoned Kowalec and passed along the same or simi-lar informationBartak informed other employees about Mayne's com-ments andthese employees and Bartak apparently toldothersThis story caused concern among the employeeswho were union adherents, particularly those whosenameshad been listed as the ones whose workmanage-mentwas watching One of the workers who learnedabout Mayne's remarks to Bartak was Cecila Goodnow,thewife of employee Jack Swanson, the Union's presi-dent In may Goodnow advised City Editor Armstrongand Assistant Editor Schatt that the employees in thenewsroom were very concerned about a rumor that Re-spondentwas maintaininga list of employees who weregoing to be terminated because of their union activities,that this rumor had originated from Mayne who hadgiven the information to Bartak, and that Goodnow un-derstood that Mayne's source was Armstrong. Goodnowtold Armstrong and Schatt that she was worried that shemight be on the list and had been told that she was wor-ried that she might be on the list and had been told thather husband and employees Kowalec and Bartak wereon the listArmstrong denied there was such a list andstated the rumor was false. He immediately notifiedManaging Editor Early about the rumor and at the sametime phoned Mayne, who was still out of town attendinga seminar,and told Mayne about the rumor that hadbeen attributed to him and questioned him about itMayne specifically denied having knowledge about thematter and denied giving such information to Bartak.On May 29 Early summoned Armstrong, Schatt,Goodnow, Swanson, Kowalec, Mayne, and Bartak to hisoffice and spoke to them about the so-called hit-listrumor. He told them that the rumor was false and hadcreated divisiveness and discord in the newsroom anddistrustbetween management and the employees andstated he would not tolerate such rumors. He also ques-tionedMayne and Bartak about their responsibility forstartingand spreading the rumor and even though eachof them in effect denied such responsibility Early indicat-ed he did not believe them Early stated that he thoughtMayne was responsible for starting a rumor and Bartakwas responsible for spreading itHe also stated that be-cause of Mayne's responsibility for starting the rumorthat his integrity as a member of management was indoubt because it was very difficult for management totrust him on account of this Two days later, on May 31,Early issued written reprimands to both Mayne andBartak because of their responsibility for starting andspreading the so-called hit-list rumor and placed thesereprimands in their personnel files. Bartak refused to ac-knowledge the receipt of her reprimand by signing it.cBartak'sMay 18 performance evaluation and theevents leading up to her October 5 evaluationSince the Union's certification in 1978 Respondent hadfrozen the wages of the employees who were represent-ed by the Union because their wages were the subject ofcollective bargaining. On April 23 Respondent and theUnion bargained to impasse and Respondent implement-ed its last bargaining proposal that included an increasein employee wages. At this time all union-representedemployees had their wages increased so that they would PHOENIX NEWSPAPERS57be earning the minimum wage contained in Respondent'scontract proposal. Bartak's weekly wage was raised from$270 to $325, which equaled the minimum salary for areporter of her tenureAlso, as a part of the contract proposal placed intoeffect on April 23, Respondent instituted an evaluationsystem for the union-represented employees. t 6 In thefirstmonth followingits implementationthe supervisorystaff of the Arizona Republic evaluated the employeesrepresented by the Union who worked under their super-visionThis was the first time ever that a systematicwork performance evaluation was conducted by manage-ment among these employees, so it was new to the su-pervisors. However, it is undisputed that prior to institut-ing the several performance factors that were to be eval-uated and the standards for evaluating them that manage-ment held supervisory meetings at which the supervisors,including Schatt and Armstrong, discussed the perform-ance factors that were to be evaluated and the standardsto be used in evaluating them so that management wassure that all employees would be evaluated the sameway. (Tr 1034-1035 )On May 18 Bartak was evaluated by City Editor Arm-strong and Assistant City Editor Schatt Prior to thismeeting Armstrong and Schatt discussed Bartak's workperformance and then based on his own and Schatt's ap-praisal of Bartak's work, Armstrong filled out the stand-ard performance appraisal form used by the supervisorsto evaluate employees Armstrong rated Bartak "above-average" for the following performance factors: "Deci-sion-Making Ability (consider ability to think intelligent-ly& make logical decisions)", "Initiative(consider tend-ency to contribute, develop and/or carry out new ideasor methods)", "Quantity of Work (consider the volumeof work produced)", and "Quality of Work (consider theextent to which standards are met)." Armstrong ratedher as "average" for the following performance factors-"Technical Knowledge & Ability (consider job knowl-edge & ability to learn)", "Carries out assignments"; "At-tendance & Punctuality", "Degree of Cooperation", and"PersonalAppearance as it relates to the Job " Theseperformance factors constitute all the factors listed onthe performance appraisal form In the space on the formentitled"OverallEvaluation-Comments,"Armstrongwrote as followsBonnie isa hard worker who frequently worksmore hours than expected and who uses manyhours of her personal time gathering information toapply in her work. She has above average knowl-edge of the political and behind the scenes workingon beats she has worked. She has a good knowl-edge of government procedures. She is tireless inpursuit of a good story. Her writing, while accurateand complete, lacks flair Her most serious liabilityisher inability to either understand the importanceof making deadline or, if understood, to report andwrite in time for deadline. I feel one of the reasons16 Previously in 1978 this evaluation system had been placed into effectin the departments that were not represented by the Union or by otherunionsfor this inability is that she has the difficult task ofcovering a large and complex beat alone at thepresent timeAnother reason is her habit of appar-ently putting off writing while talking and frequent-ly interrupting her writing to talk to othersDuring the May 18 evaluation interview Schatt spokeonly once when he apologized for giving Bartak an aver-age rating on her appearance, explaining to her that thesupervisors had been instructed to rate no one higherthan average for this performance factorArmstrong,who conducted the interview, initially either showedBartak what he had written on,the appraisal form, as de-scribed above, or read to her what he had written on theformBartak testified that during the interview Armstrongasked how she would feel about working asan assistantcityeditor,which would be a promotion, and thatBartak replied she might be interested and would consid-er the matter On the subject of wages Bartak testifiedthatArmstrong did not state what, if any, raise in payshe would receive as the result of her evaluation but thatwhen Bartak stated she thought she deserved an increaseof $75 a week from $325 to $400 that Armstrong repliedhe would have to talk to Early about the amount of herpayraise because payraises were set by Early. FinallyBartak testified that when Armstrong's comments abouther failure to meet deadlines were read from the evalua-tion or shown to her she objected indicating that she dis-agreed with Armstrong's assessment of her work in thisrespect and that Armstrong in response to her objectionwrote some additional comments on the evaluation Inthis respect it is undisputed that during the May 18 inter-view Armstrong wrote the following addendum to hisprevious comments: "(Following remarks added May 18,1979) Since this appraisal first was written three weeksago, Bonnie has made noticeable improvement in makingdeadline and I believe there will be further improvementin future."Armstrong testified that during the May 18 evaluationinterview he criticized Bartak at length about her failuretomeet deadlines and for talking with other reportersand that both himself and Schatt criticized her coverageof the city hall beat and, in this respect, told her thatthey thought her coverage was not broad enough andthey wanted her to report about the several city depart-ments not just about the city council. Armstrong alsotestified that he told Bartak he was going to raise herpay $35 a week from $325 to $360, thatBartak indicatedshe was not satisfied with the amount of the payraise,and that Armstrong told her if she was dissatisfied withthe appraisal or the amount of the payraise that her eval-uation would be appealed to Early Armstrong specifical-ly denied saying anything to Bartak about the position ofassistant city editor.Bartak specifically denied that Armstrong criticizedher for missing deadlines or for talking to other reportersother than what was stated in the written evaluationform and specifically denied that Armstrong or Schatttalked to her about her coverage of city hall or men-tioned that if she was dissatisfied with her appraisal orpayraise it would be appealed to Early 58DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSchatt, who testified for Respondent, testified he madeno comments during Bartak's evaluation interview, thuscontradicting Armstrong's testimony that Schatt spoke toBartak about her coverage of the city hall beat nor didhe corroborate any of Armstrong's testimony about whatwas stated at this meeting other than Armstrong's denialof having spoken to Bartak about the position of assistantcity editorAlso Schatt's testimony that the practice re-garding employees payraises is for Early to approve thepayraises only after Early was shown the completedevaluation form supports Bartak's testimony that Arm-strong did not tell her what her payraise would be butinstead told her he would have to consult with Earlyabout the matter It is undisputed that Early did not seeBartak's evaluation until after the evaluation interviewIreject the testimony of Armstrong and Schaff con-cerning the May 18 evaluation interview insofar as itconflicts with Bartak's testimony because in terms of de-meanor Bartak impressed me as a more credible witness.,Late in May Armstrong informed Bartak that he hadspoken to Early about her payraise and that they had de-cided to raise it from $325 to $360 a week Bartak indi-cated she was not satisfied with this amount and felt thatshe was entitled to be paid $400 a week because this waswhat several of the male reporters had told her theywere earning Bartak asked to speak to Early about herpayraiseArmstrong requested that Bartak not speak toEarly but to permit Armstrong to handle the matter.Bartak agreed Thereafter, early in June Armstrong in-formed Bartak that Early was not going to change hersalary from $360 and that Early had told him that hisevaluation of Bartak's work had not been tough enough.Armstrong at this time also told Bartak that there wereother employees besides Bartak, who were not satisfiedwith the amount of their payraise and what they weredoing with those other employees was to evaluate theirwork sooner than usual in order to give them their nextpayraise sooner than usual Bartak asked if they could dothis in her case and Armstrong answered in the affirma-tive 17On August 19 Bartak by memo reminded Armstrongthat according to their agreement she was supposed tohave another appraisal and asked that it be scheduled forthe last week of that monthWhen Armstrong did notdo this Bartak on September 7 personally spoke to himand asked whether he had discussed the matter of her ac-celerated evaluationwith EarlyArmstrong indicatedthatBartak could be evaluated if she wanted but thatEarly had said he would not grant her an additionalpayraiseBartak reminded Armstrong that he had prom-ised her another evaluation and stated she was holdinghim to that promise Armstrong agreed to schedule an-other evaluation.When such an evaluation was notscheduled Bartak then spoke to Nilsson, her immediatesupervisor, about the evaluation, who in turn talked withArmstrong, which resulted in Nilsson and Armstrongagreeing to give Bartak another evaluation the first weekinOctober That week Bartak asked Nilsson what day11 Therecord establishes that supervisors did not request acceleratedevaluations for employees who they didnotthink warranted an additionalpayraise(Tr 1234-1235 )theywere going to meet for her evaluation Nilssonstated he would check with Armstrong Later that weekNilsson advised Bartak that Early had asked to talk tohim about Bartak's evaluation On October 4 Armstrongfor the first time informed Bartak that Early had decidedhe would conduct Bartak's evaluation as an appeal andthat neither Armstrong nor Nilsson would participate inevaluating her work t8On October 5, shortly before meeting with Bartak toevaluate her work performance, Early discussed Bartak'swork with her immediate supervisor, Assistant CityEditor Joel Nilsson, who had been Bartak's supervisorsinceMay 1979 19 Early called Nilsson to his office andasked .him what he thought of Bartak's work perform-anceNilsson stated he thought Bartak was a good re-porter, that although occasionally she missed deadlineshe felt that on the whole she had performed capablyunder his supervision and had done everything he hadaskedEarly disagreed with Nilsson's evaluation and, insubstance, criticizedBartak's performance as followsShe had been badly beaten on a story by the Respond-ent's afternoon newspaper while on the city hall beat, asurban affairs reporter she did not produce enough storiesbecause her coverage was too narrow and she did notget into the bureaus enough thus did not produce enoughdaily stories, her writing was poor particularly her leadparagraphs; her stories contained numerous omissionsthat tended to make them slanted and biased; she talkedtoo much to other reporters during working time thusinterfering with her own and the work of others, and shedid not meet deadlines Nilsson told Early that he dis-agreedwith his evaluation of Bartak's work perform-ance In answer to Early's criticism that Bartak was notproducing enough daily stories because her coverage ofthe urban affairs beat was too narrow, Nilsson told Earlythat Bartak in this respect had been only following Nils-son's instructions to concentrate on in-depth coveragerather than daily copy and that Early's criticism in thisrespect should be directed toward him, not Bartak 20 Inconnection with the disagreement between himself andNilsson about Bartak's work performance, Early testifiedthat because of Nilsson's limited experience as a supervi-sor Nilsson was not as qualified as Early to evaluate Bar-tak'swork, even though Nilsson had continuous contactwith her work whereas Early had only limited contactThere is no contention or evidence that Early disagreedwith Nilsson's evaluations of the work of anyone otherthan Bartak, even though Nilsson submitted for Early's18 The description of Bartak's conversations with Armstrong and Nils-son between May 18 and October 5 about her payraise and evaluation isbased on Bartak's testimonyArmstrong's sole testimony pertaining tothose conversations is that after Early rejected Bartak's request for moremoney Armstrong communicated this information to Bartak, informedher that Early disagreed with Armstrong's May 18 evaluation and thatEarly would talk to her in the "appeal process" about the matter at alater date t have rejected Armstrong's testimony because in terms of de-meanor Bartak impressed me as the more credible witness19 The description of Nilsson's conversation with Early is based on acomposite of their testimony20 As described infra, Nilsson when he told Bartak about her urban af-fairs assignment directed her to produce in-depth stories and to writeabout issues rather than produce copy about daily events PHOENIX NEWSPAPERSsignature written performance evaluations of several re-porters who worked under his supervisiond Respondent's repudiation of Bartak's May 18performance evaluationAt the time of her May 18 performance evaluationBartak had been working the city hall beat since aboutthe spring of 1977 and continued to work this beat untilJune 1979 when she was assigned to the urban affairsbeatThe city hall beat is one of the most importantbeats for the paper and is a large complex beatWhenBartak was first assigned to this beat she was only one ofthree full-time reporters assigned to it, but by the first of1978 was left to cover it by herself.As described supra, Bartak'sMay 18 performanceevaluation indicated that management appreciated herwork performance and was of the opinion that overallshe was a good worker who warranted a merit payraiseof $35 a week 2 i The quantity and quality of her work,her decision-making ability and initiative were all ratedabove average and in all other respects her work per-formance was rated average The only criticisms eitherexpressed to Bartak during the evaluation interview ornoted on the evaluation form was that Bartak's supervi-sors felt her inability to report and write in time fordeadline was created by her habit of putting off writingwhile talking to other reporters. However, the evaluationalso noted that one of the reasons for Bartak's failure tomeet deadline was excusable in that "she had the difficulttask of covering a large and complex beat alone at thepresent time" and also remarked that during the 3-weekperiod immediately prior to the evaluation interviewBartak "has made noticeable improvement in makingdeadlines " The evaluation form indicated that Bartak'swork had been appraised by both her immediate supervi-sor,Assistant City Editor Schatt, and Schatt's boss, CityEditor ArmstrongDuring the hearing in the instant case Schatt and Arm-strong repudiated theirMay 18 evaluation of Bartak'swork and in effect testified that the evaluation over-praised Bartak's performance and was not an accurateevaluationof her performanceLikewise,ManagingEditor Early testified that the May 18 evaluation was"badly done" and wrong and that in fact Bartak's workperformance during the period covered by the evaluationwas "terrible " In presenting this testimony Schatt, Arm-strong, and Early, in terms of their demeanor, seemed tobe insincere witnesses who were attempting to supportRespondent's case even though it meant disregarding thetruth by exaggeration or outright fabrication In addition,their reasons for repudiating theMay 18 evaluation,when viewed in terms of the whole record, including thetestimony of Bartak who in terms of demeanor impressedme as an honest witness, bolster the conclusion that theirtestimony was a fabricationIn an apparent effort to disassociate himself from theMay 18 evaluation, Schatt testified that he was not con-sulted by Armstrong in the preparation of this evaluationand only observed it after it was prepared and thought it21 The record reveals that during this period Respondent granted meritpayraises only to those reporters who it felt merited such a raise59was an "over praising evaluation " That Schatt, who wasBartak's immediate supervisor, would not have been con-sulted by Armstrong, who had only limited contact withBartak, is inherently implausible It is not surprising thatArmstrong contradicted Schatt and testified that prior tocompleting the May 18 evaluation form and in prepara-tion for the completion of the form that he consultedwith Schatt about Bartak's work performanceArm-strong further testified that Schatt viewed Bartak's workperformance in the same light as Armstrong and thatArmstrong completed the evaluation form only afterconsulting with SchattIn addition to Bartak's failure to report and write ontime for deadline and her habit of postponing her workby talking to other reporters, Schatt's only other criti-cism of Bartak's work performance was her failure tocheck into the city desk during the day so that the edi-tors on the desk, including Schatt, would know herwhereabouts and Bartak's narrow coverage of the cityhall beatRegarding the former, Schatt's testimony is notcorroborated by anyone else No mention of this allegedfailingwas expressed to Bartak during the evaluationinterview or in the evaluation report Plainly, at the timeof Bartak's evaluation Schatt did not consider this to bea significant matter. Regarding the latter Schatt testifiedthathe reprimanded Bartak several times during thelatter part of 1978 and early 1979 about the narrownessof her city hall coverage and that Bartak continually re-plied to him that she did not have enough time toexpand her coverage Schatt further testified that onceearly in 1979 when he told Bartak she would have tostop ignoring the planning and zoning departments andstart covering their activities that Bartak refused to obeyhis instructions and did not cover these departments De-spite this alleged blatant act of insubordination there isno evidence that Schatt disciplined, let alone reprimand-ed, Bartak Nor was there any mention in Bartak's May18 evaluation about Bartak's narrow coverage of cityhall and, as I have found supra, the matter was not men-tioned to Bartak during the interview itself Under thecircumstances I am of the opinion that Schatt's testimonythat he criticized Bartak about her narrow coverage wasa fabricationMoreover, Bartak credibly testified thatSchatt never spoke to her about this subject Quite theopposite,Bartak's undenied testimony is that in thespring of 1979 Schatt told her "she was the best city hallreporter that they had since he [Schatt] covered thebeat "Armstrong testified that the reason he gave Bartaksuch a good evaluation was that it was one of the firstones that he had done and had only a few guidelines togo by, that he felt Bartak had the potential to be a verygood reporter, and that he thought that a good evalua-tion would make her respond in a positive way 22 An ex-22 In view of the fact that prior to instituting the evaluation proceduremanagement conducted several supervisory meetings attended by Arm-strong where the several performance factors and the standards to beused in evaluating an employee for each factor were discussed and debat-ed,Armstrong's attempt to repudiate his evaluation of Bartak on theground that he did not know what he was doing is unconvincing, espe-cially because Armstrong was not a low-echelon supervisor but a high-Continued 60DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDamination of Armstrong's testimony reveals that his onlycriticism of Bartak's work performance during the periodshewas assigned to the city hall beat, other than thecriticisms expressed in the evaluation form, was the factthat Bartak's coverage of city hall was too narrow Inthis regard Armstrong testified that during the 12-monthperiod prior toMay 1979 he verbally reprimandedBartak three or four times for her narrow coverage.Armstrong failed to explain why such a serious failing ofBartak's narrow coverage was not listed as one of Bar-tak's failings in Bartak's performance evaluation preparedby Armstrong. Also, as found supra, Armstrong did notmention this matter to Bartak during Bartak's May 18evaluation interview. In addition, Bartak credibly testi-fied that Armstrong never spoke to her critically abouther coverage of the city hall beat Under these circum-stances, I am of the opinion that Armstrong's testimonythat he had reprimanded Bartak for her narrow coveragewas a fabricationManaging Editor Early testified that Bartak's work asa reporter kept improving each year from the date shebegan work for Respondent in March 1973, until she wasassigned to the city hall beat early in 1977 when Earlytestified that Bartak's work performance hit a "plateau"and her improvement stopped He further testified thatas of May 18, the date of Bartak's evaluation, "my opin-ion of her work was that it was terrible, that it was sub-stantially below what it ought to be," and that Bartakhad "a lot" of deficiencies in her work performance.Nevertheless, even though he felt the May 18 evaluationsubmitted by Armstrong and Schatt was wrong, Earlytestified that because it had already been shown toBartak prior to his seeing it that he could not counter-mand it because he had to stand behind his supervisorsIn terms of his demeanor Early, as I have already indi-cated above, when testifying about Bartak's work per-formance did not impress me as a credible witness and,under the circumstances, I feel I must view his testimonyabout Bartak's work performance with skepticism Thatthis skepticism is justified is bolstered by a close scrutinyof the reasons Early advanced to support his testimonythat in addition to the criticism expressed in Bartak'sMay 18 evaluation that Bartak's work was deficient inthese respects: her writing was poor, her coverage of thecity hall beat was narrow, and the Respondent's after-noon paper, the Phoenix Gazette, had beaten the Repub-lic on three stories that Bartak should have gotten aheadof the Gazett's reporter.On the subject of Bartak's writing deficiencies, Earlytestified Bartak "always had a writing problem," that shewas "never a very good writer" and further testified"there were times she could write adequately and withsome editing help, you could get her in the paper okay "In short, Early would have me believe that for 2 yearsRespondent permitted a reporter, who was an unsatisfac-tory writer, to handle one of its most prestigious and im-portant beats.His testimony is not corroborated byranking member of management As a matter of fact, Armstrong's latertestimony that he knowlingly gave Bartak too good an evaluation inorder to give her an incentive to improve her work performance is incon-sistentwith his testimony that he was ignorant of the proper guidelineused to rate an employeeSchatt or Armstrong.23 Moreover, there is no evidencethat Early, during thetimeBartak worked as city hall re-porter, communicated his dissatisfaction with Bartak'swriting ability to her immediate Supervisor Schatt or toSchatt's boss Armstrong.Regarding Early's testimony that Bartak's coveragewas too narrow he testified that he spoke to her in 1977,shortly after she had beenassignedto the city hall beat,about broadening her coverage but that Bartak ignoredhis remarks and continued to limit her coverage to thecity council, the city manager, the budget, and the poli-ticsof city hall and ignored all the city'sbureaus. Inview of this, Early testified that in late 1977 he againspoke to Bartak and told her to expand her coverageinto the parks department and other departments but thatBartak still continued to disregard his instructions atwhich point in 1978, Early testified, he complained toArmstrong and Schatt about the narrowness of Bartak'scoverage and kept complaining to them periodicallyfrom the spring of 1978 continuouslyuntilBartak, inJune 1979, was reassigned to the urban affairs beat Inshort, Early would have me believe that Bartak from thebeginning of her employment on the city hall beat ig-nored Early's specific instructions that she broaden hercoverage of the beat and that Early ignored this act ofinsubordinationwithout any disciplinary actionHewould further have me believe that despite the fact thathe had made it abundantly clear to Schatt and Arm-strong that he viewedBartak'sfailure to broaden hercoverage as an important matter that Schatt and Arm-strong would neglect to mention thisin Bartak'sMay 18evaluation report In short, under the circumstances I be-lieveEarly's testimony that he viewed Bartak's narrowcoverage as a serious matter or that he spoke to Bartakabout the matter is a fabrication. As a matter of fact,Bartak credibly testified that Early never spoke to heraobut this matter.Lastly, Early's testimony that Bartak, prior to her May18 evaluation had been "scooped" by the afternoonpaper, the Phoenix Gazette, on three different stories isplainly an afterthought because neither Schatt nor Arm-strong,when questioned about Bartak's work perform-ance while on the city hall beat, was critical of Bartak inthis respect and there is no evidence that Early had everexpressed dissatisfaction about Bartak's work in this re-spect to either Bartak, Armstrong, or Schatt.Based on the foregoing, I am of the opinion that as ofBartak'sMay 18 work performance evaluation that Re-spondent, including Early, Armstrong, and Schatt werein general not dissatisfied with Bartak's work perform-ance and that the May 18 evaluation was an accurate ap-praisalof Bartak's work performance In other words,Respondent was well satisfied with Bartak's work per-formance as a reporter even though Bartak frequently23 Neither Armstrong nor Schatt when questioned about Bartak's fail-ings as a reporter while employed on the city hall beat criticized herwriting ability In his May 18 evaluation of Bartak's work Armstrongstated that her writing was "accurate and complete " I realize that Arm-strong also stated that her writing lacked "flair," however, this is hardlycomparable to Early's testimony wherein he inferred that only at timescould Bartak write "adequately" and with the help of editing get her sto-ries into the paper PHOENIX NEWSPAPERS61had difficultywriting copy in time for deadline, fre-quently talked to other reporters during working timerather than attending to business, often failed to notifythe city desk of her whereabouts, and in her coverage ofthe city hall did not cover the several city bureaus Thisconclusion is not only warranted by Bartak's May 18evaluation and merit pay raise but is bolstered by the factthatManaging Editor Early in about June 1978 informedNight Editor Kowalec that Bartak was a "damn good re-porter" and during this same periodin a managementmeeting Early indicated that Bartak had the ability to beconsidered for an assistant editor's position 24 Also As-sistantCityEditor Schatt in the spring of 1979 toldBartak she was "the best city hall reporter that they hadsince he covered the beat " Likewise, Managing EditorArmstrong complimented Bartak's work performanceOn March 30 Armstrong wrote a memo to Bartak inwhich, whileindicatingthat she could meet her deadlineby writing her copy early in the day rather than talkingwith other reporters, he informed Bartak that "I want toagain say that you and your talent and dedication are ap-preciated and that the [city] desk is aware of your strongpoints " And as late as June 18 when Early was remov-ing Bartak from the city hall beat and transferring her tothe urban affairs beat supposedly due to Bartak's unsatis=factory work performance-a contention I have rejectedinfra-Associate Publisher and General Manager Tullywas writing to Bartak, "congratulations on a fine story, itis a tribute to good journalism to carry off a story of thatmagnitude and lengthandmaintainreader interestthroughout Keep up the good work."e Bartak is reassigned to the urbanaffairs beatRespondent'surban affairs beat reporter covers theCentral Arizona Systems Agency and the Maricopa As-sociation of Governments and specializes in news con-cerning Phoenix's surrounding urban area In May orJune the urban affairs reporter Jack Swanson was pro-moted to the position of assistant city editor which lefthis position vacantIt is undisputed that the urban affairs beat is regardedby reporters as a some what more prestigious beat thanmost of the paper's other beats, including the city hallbeat, because unlike most other beats,including city hall,the urban affairs reporter also has the title "urban affairswriter" besides the usual byline.Late in June AssistantCityEditorNilsson,who inMay had become Bartak'simmediate supervisor, in-formed her that he and City Editor Armstrong had de-cided to transfer her to the urban affairs beat to fillSwanson's vacancy and that they had done this because,after reviewing the staff,,they felt Bartak was the onlyperson qualified to fill the vacancy Nilsson explained toBartak the way in which he expected her to cover thisbeat Specifically,he told her that she should concentrateon producing in-depth stories and write about the issuesas opposed to doing daily coverage of breaking storiessuch as meetings Nilsson explained he felt that the job ofurban affairs writer was to explore the issuesNilssonalso advised her that as part of her duties as urban affairs24 Based on the undenied and credible testimony of Kowalecwriter she would be covering the upcoming PapagoFreeway Election that the record reveals was a contro-versial issue involving the public's support or nonsupportof a bond issue to build a freeway.Early testified he made the decision to remove Bartakfrom the city hall beat because:I tried to convince her to cover the [city hall beat]the way I wanted it covered . . . I tried and the su-pervisors on the city desk, they tried to get her tocover the beat the way we wanted it covered .So, at that point [referring to the time Bartak wastransferred to the urban affairs beat], I just couldnot take it any more, and I said, you know, ourreaders deserve better than this, get her off [the cityhall beat]and Iordered her off the city hall beatAs I have found supra, Early's testimony that Bartak'swork performance on the city hall beat was unsatisfac-tory and that he viewed her work with dissatisfaction isincredibleAccordingly, I reject his testimony that he re-moved Bartak from the city hall beat for this reason.25Rather, I find Bartak was transferred from the city hallto the urban affairs beat because of a vacancy there and,after reviewing its staff, management concluded Bartakwas the only person qualified to fill the vacancy This isthe reason given Bartak by her supervisor when he in-formed her about the transfer and at no time did supervi-sion ever inform Bartak that she had been reassigned be-cause Respondent was dissatisfied with her work as cityhall beat reporterMoreover, the urban affairs beat is asomewhat more prestigious beat than the city hall beatand its last occupant had been promoted to the positionof assistant city editor I do not believe that if Bartak'sreassignment had been caused by Early's dissatisfactionwith her work performance on the city hall beat shewould not have been told that this was the reason. Nordo I believe she would have been rewarded with a moreprestigious beat if Early had viewed her work perform-ance on the city hall beat with such dissatisfactionf Schatt's August 27 reprimand of BartakOn August 27 the personnel on the city desk needed toreach Bartak in order to ask her some questions about apotential story and were unable to locate. her because shedid not tell anyone where she could be reached Assist-antCity Editor Schatt reprimanded her in writing forthis conduct. In her approximately 6-1/2 years with Re-spondent this was the first written reprimand issuedBartak concerning her work performance 26 Schatt testi-25 In concluding that Respondent did not reassign Bartak because itwas dissatisfied with her work as city hall beat reporter, I have consid-ered the testimony of reporter Turco, a witness for Respbndent who re-placed Bartak as city hall reporter, who in effect testified that he wasinformed by Early, Armstrong, and Schatt that they were not happyaobut Bartak's work on that beat and wanted him to improve on it Nei-ther Early nor Armstrong nor Schatt testified about these alleged conver-sations with Turco and inasmuch as Turco, in terms of demeanor did notimpress meas a credible or reliable witness, I have rejected his testimo-nyzs The only written reprimand previously issued Bartak was Early'sJune 12, 1978 memoto Bartak explainingthe Company's rule regardingthe manner in which employees were to enter their overtime on time-cards and directing Bartak to follow this procedure 62DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfeed his reason for issuing the reprimand was that super-visionwas under pressure from General Manager Tullywhen he came to work for Respondent to do things cor-rectly and that Bartak was under probation at that timeand the conduct she had engaged in was serious so hewanted to impress her with the fact that it was serious.The record reveals that Tully had become general man-ager more than 12 months previously and that Bartakwas not placed on probation until October.27eEarly's decision to personally conduct Bartak'cOctober 5evaluationEarly, who signed Bartak's May 18 written evaluationon May 18, testified that contrary to company policy hedid not see the appraisaluntilafter it had been shown toBartak and in view of this he did not change the evalua-tion even though he disagreed with it Early further tes-tified that about 2 weeks after the May 18 evaluationBartak was notified by Armstrong about her merit payraise atwhich time Armstrong told Early that Bartakwas not satisfied with the amount of the raise andwanted more money Early further testified that becausehe had disagreed with Armstrong's evaluation, he wouldnot agree to give her more money and told this to Arm-strongArmstrong informed Early that he, Armstrong,did not agree with Early's view of Bartak's work per-formanceThereafter, as I have described supra, Arm-strong, in order to get Bartak a pay raise sooner thanusual suggested that instead of waiting until her anniver-sary date to be evaluated for a pay raise that Bartak beevaluated earlier Bartak agreed In August and Septem-ber Bartak reminded Armstrong that he had promised toreevaluate her in connection with her request for moremoneyAt this point, late in September, Armstrongagreed to reevaluate Bartak and spoke to Early aboutthisSpecifically, as Early testified, Armstrong told himthat Bartak still was not satisfied with her last pay raisewhereupon Early replied, "if that is the wayit is goingto be, I will call up a sheet [referring to a work perform-ance appraisal form used to evaluate employees] and Iwill treat that as an appeal from her last review and Iwill handle it."28 Bartak at no time prior to October 4was ever told that Early would be evaluating her and itisclear from the record that the conversation she hadwith Supervisors Nilsson and Armstrong about her eval-uationwere calculated to give her the impression that27 In the reprimand of August 27 Schatt also stated to Bartak, "Imeant to talk sternly to you this afternoon about wasting the day talkingto people in the news room-but you disappeared before I could " Schattdid not testify about the basis for this assertion Bartak credibly testifiedthat other than in her May 18 written evaluation she had not been repri-manded by supervision previously either in writing or verbally for engag-ing in this type of conduct28 I reject Armstrong's testimony, which was inconsistent with Early's,that Armstrong notified Bartak about the amount of her pay raise at theMay 18 evaluation interview and that it was a few days after the May 18interview that Armstrong informed Early that Bartak was dissatisfiedwith her pay raise at which time Early stated he would considerBartak'srequest for more money as an appeal Rather, I find that it was not untilat least 2 weeks after May 18 that Armstrong indicated to Early thatBartak was dissatisfied with her pay raise and that it was not for severalmonths later or as Early testified, until late September, that Early, for thefirst time indicated that he intended to treat Bartak's dissatisfaction as anappealeitherNilsson or Armstrong or both would be the per-sons conducting-her October 5 evaluationEarly, the managing editor of the Arizona Republic, isresponsible for the overall operation of the newsroomThe paper is one of the larger metropolitan daily news-papers in the country, so Early does not have time topersonally supervise the newsroom employees and leavesthis task to his subordinates, except in the case of a fewinvestigative reporters who report directly to him Otherthan inthe case of these investigative reporters, Earlydoes not participate in employees' evaluation interviewsnor does he fill out the appraisal forms used to evaluateemployees These tasks are left for the employees' imme-diate supervisor or the city editor or both Since the startof the evaluation program in the newsroom in May 1979untilEarly's testimony in this case on February 26, 1981,the only employee, excluding the investigative reporterswhom he personally supervised, that Early personallyevaluatedwas Bartak. During this period of almost 2years other employees in the newsroom besides Bartakwere dissatisfiedwith the amount of their merit payraises and had expressed this dissatisfaction to manage-ment and like Bartak had been given an accelerated per-formance evaluation, but unlike Bartak each one of theseevaluations was conducted by the employee's supervisor,rather than Early. In this regard the record establishesthat if a pay raise granted as the result of an employee'sannualevaluation was not satisfactory to the employee,that if the employee's supervisor agreed that the employ-ee deserved more money the supervisor could evaluatethe employee earlier than usual rather than force the em-ployee to wait until the next regularly scheduled evalua-tion for another pay raise.-Early testified that Bartak's work performance on Oc-tober 5 was evaluated by himself rather than her supervi-sors because he did not agree with their evaluation ofBartak's work and testified that in all the other cases ofaccelerated evaluations involving employees who werenot satisfied with their pay raises he had agreed with thesupervisors' initial evaluationOf course, this testimony isself-serving in the sense that its bona fides cannot betested by objective- evidence other than evidence that inthose cases where employees were granted an acceler-ated evaluation due to their dissatisfaction about theamount of their merit raise that Early had not disagreedwith the supervisors' initial evaluation of the employees'work No supervisor corroborated Early's testimony inthis respect and contrary to Early's testimony ManagingEditorArmstrong's testimony indicates that employeeCollier who, like Bartak, was dissatisfied with the meritraisehe got after his first evaluation, received an acceler-ated evaluation from his immediate supervisor, not byEarly, even though Early felt that Collier did not de-serve the increase But, more significant in assessing thetrustworthinessofEarly's testimony explaining hisreason for personally evaluating Bartak's work perform-ance is the fact that Early, in terms of his demeanor, didnot impress me as a credible witness. Also, I am persuad-ed that, if Early had a policy of treating the dissatisfac-tion about a wage increase expressed by an employee inBartak's circumstances as an appeal which Early handled PHOENIX NEWSPAPERS63by personally appraising the employee's work perform-ance, Early would have informed Bartak that he person-allywould be evaluating her work, rather than her su-pervisors.Bartak was not advised until the day beforeher evaluation that it would be Early, rather than Arm-strong or Nilsson who would be evaluating her workEarly's justification for his failure to notify Bartak thathe was personally going to evaluate her work is appar-ently based on his testimony that he felt that he couldnot inform Bartak that he disagreed with her supervisor'sMay 18 evaluation because this would tend to underminethe authority of the supervisors in the eyes of the em-ployees, which is bad personnel policyWhat Early actu-ally did in this case elies his concern about how it mightlook to the employees if he overruled his supervisors onpersonnel matters Thus, less than 5 months after Super-visors Schatt and Armstrong rated Bartak as a betterthan average worker who deserved a merit pay raise,Early rated her as a worker whose work performancewas so bad she was placed by him on probation, eventhough the alleged misconduct that he based his evalua-tion on existed during the period prior to Bartak's eval-uation by Schatt and Armstrong Plainly, Early's actiondemonstrated to employees that he felt Armstrong andSchatt had been grossly mistaken in their assessment ofBartak's work and that Early was overruling their eval-uationBased on the foregoing, I find that in personally evalu-atingBartak'swork performance on October 5 thatEarly deviated from the Respondent's normal policy andthat his explanation for doing this was falseh Bartak's October 5 evaluationOn October 5, after talking with Bartak's supervisor,Nilsson, about Bartak's work, as described supra, Earlysummoned Bartak to his office and in the presence ofCity Editor Armstrong gave Bartak an appraisal of herwork Previously, Early filled out the standard appraisalform used by supervision to evaluate employees and sup-plemented this form with three pages of single-spacedtypewritten material that was an elaboration of his rat-ings and comments set out on the form itself. He also at-tached three stories written by Bartak that he criticizedin the written evaluationEarly rated Bartak as "average" in the following per-formance factors "Initiative", "Decision Making Abili-ty"; "Carries Out Assignments"; "Attendance and Punc-tuality", and "Personnel Appearance as it relates to theJob " He rated her as "marginal" with respect to "Tech-nicalKnowledge & Ability", "Quantity of Work", and"Quality of Work." He rated her as "unsatisfactory"with respect to "Degree of Cooperation " In the spaceon the evaluation form provided for "overall evaluationand comments" Early wrote, "see attached [referring tothe sheets which he had attached]-needs to improve re-porting techniques as outlined, needs to increase quanti-ty,needs to improve lead writing; needs to improvespeed, needs to meet deadlines constantly, needs to bemore cooperative "Regarding Bartak's "Technical Knowledge and Abili-ty," Early wrote that the marginal rating was "primarilyfrom your failure to grasp the nuts and bolts of beatwork by reporting from the bureaus" and then went onto explain that while covering the city hall beat Bartak'scoveragewas too narrow, that her coverage on theurban affairs beat was also too narrow, and that the nar-rowness of her city hall coveragehad resulted in thenewspaper being "scooped" by the Phoenix Gazette onstories that dealt with the city budget and a sewer treat-ment plantRegarding Bartak's "Initiative," Early wrote that herinitiativewas very good but only in those areas whereshe had a special interest and that due to the narrownessof her coverage while assigned to the city hall and urbanaffairs beats her coverage in bureau reporting work wasvery poorRegarding Bartak's "Decision Making Ability," Earlywrote that Bartak's "judgment on stories" was the mainconsideration in judging this factor and that he rated heron the low end of the "average" scale because shetended to cover a very narrow scope in whatever areashe worked in and as example of this stated, "your urbanaffairs coverage of late has been almost entirely limitedto the freeway issue At city hall you rarely reported astory outside the realm of the actions of the city coun-cil."Regarding Bartak's "Quantity of Work," Early wroteshe was on the low end of the "marginal" scale, close to"unsatisfactory," because Bartak's "file for Septembershows [she] had 12 by-line stories in September [and] ofthose only 6 were enterprise stories, 4 were events cov-ered, 1 was an advance and 1 was a routine followstory " Early wrote that a beat reporter such as Bartakshould be writing at least 20 and closer to 25 bylinepieces a month and commented, "you have never been abig quantity producer so I think the September file accu-rately reflects your work output."Regarding Bartak's "Quality of Work" that Early hadrated "marginal," Early wrote that her writing was"weak," particularly the leads in her stories Early usedthe copies of the three stories that he had attached to theevaluation as illustrations of her unsatisfactory writingIn addition, Early wrote Bartak was "a very slow writer,far too slow for a journeyman reporter" and that he hadwatched her work for "a number of years" and she didnot compose any quicker now than she had done in thebeginningof her employmentRegarding the performance factor entitled "CarriesOut Assignments," Early wrote that Bartak was at thelow end of the "average" scale because, "you do notseem to accomplish fully what you are assigned" and ex-plained that they had to put a number of persons on thePapago Freeway Election story to supplement her cov-erage In addition, Early wrote that the narrow coverageof the beats she was assigned reflected the rating givenher in this categoryRegarding Bartak's "Degree of Cooperation" in whichEarly rated Bartak as "unsatisfactory," Early wrote,"you have failed consistently to cooperate with the edi-tors in all sorts of matters" and then went on to list thesematters as follows. (a) Bartak's "injection of the issue ofsex discrimination in the selection of planning committeemembers last February-and the snide manner in which 64DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDyou raised the issue-is certainly an indication that youhave a hostile attitude toward the editors", (b) Bartak'srefusal to acknowledge receipt of Early's May 31 writtenreprimand dealing with the subject of the hit list rumorshowed a lack of cooperation; (c) Bartak's "failure tohelp quell the spread of rumors in the newsroom-as yousaid you would do-is an indication of a lack of coopera-tion"; (d) Bartak's refusal to fill out her timecard proper-ly until notified by Early in June 1978 constitutes an-other indication of noncooperation; (e) Bartak's reluc-tance to comply with Associate Publisher Tully's requestfor the transcript of the tape recording of Tully's meet-ingwith the women, and (f) what Early stated he con-sidered the most serious evidence of Bartak's lack of co-operation, her failure to stop talking to people in thenewsroom despite repeated warnings about wasting timeand the time of others.Early started this evaluation interview by tellingBartak he was treating this evaluation as Bartak's appealfrom her previous review because Bartak was not satis-fiedwith the raise she had gotten and had asked for an-other review. He stated he disagreed with her previousreview and was going to do a critique of her work andtellher what was wrong with it and how she could im-prove, that she had an enormous amount of talent, thatshe was hard working, that her work as a beginner hadbeen good and it had improved, but that she had reacheda plateau and that he felt so strongly about this, in orderto make an impact on her he intended to put her on pro-bation for 3 months.Early then gave Bartak a copy of the three typedpages of attachements and also read to her from the writ-ten appraisal and the attachements Bartak for the mostpart remained silent while Early read, but once or twiceshe commented as follows. When Early indicated thather coverage as urban affairs reporter was too narrow,Bartak stated she was only complying with the directionof her supervisor, Assistant City Editor Nilsson. Andwith respect to Early's criticism of one of the articles at-tached to the appraisal, Bartak pointed out that the orga-nization of the story that Early was critical of was doneaccording to the specific instruction given to her by As-sistant City Editors Schatt and NillsonAt the end of the meeting in response to Bartak's ques-tions,Early admitted that Bartak's immediate supervisor,Nilsson, did not agree with Early's appraisal of herwork, but Early stated that Nilsson did not have the re-quired "perspective" about the matterArmstrong, incommenting about his May 18 evaluation of Bartak'swork, as compared to Early's evaluation, stated thatBartak had been one of the first employees he had evalu-ated and that he did not know what the standards wereand that he did not disagree with most of Early's evalua-tion and that Armstrong had not evaluated Bartak on hercooperation.Early concluded the meeting by stating he was placingBartak on probation for 3 months not with the idea ofgetting rid of her but that he would terminate Bartak ifshe did not show "great improvement " Bartak askedwhether Early was disciplining her on account of herunion activityEarly emphatically denied this Bartakasked if she could make some comments and, in sub-stance, complained to Early that one of her bigest prob-lems regarding her stories was that no one on the citydesk was willing to work with-her and discuss her sto-riesArmstrong stated that the persons on the city desk"dread it" when they observed Bartak coming to thedesk as they did not want to spend time talking as theydid not have more than 2 minutes to give a reporter onsome days Bartak expressed the view that she thoughtthat producing a story should be a partnership betweenthe reporter and his or her editor Armstrong and Earlyreplied that they expected the reporters to get thingsdone on their own. Bartak informed them that since shehad been assigned to urban affairs no one had told her ifshewas expected to cover city planning issues or themedical end from the Central Arizona Health Systemand that she had never gotten an answer from the editorswhen she asked what they wanted her to cover Earlystated she should just ask and she would get an answer.Bartak stated she had asked and had never gotten ananswerBefore leaving Early's office, Bartak, in the space allo-cated for "Employee Comments" on the form Early usedto evaluate her work performance wrote, "I don't agreewith this assessment as its differs dramatically from theevaluation conducted 3 months ago, a period duringwhich little has changed "29i.Early reprimands Mayne for defending andcomplimenting Bartak's work performanceAs urban affairs reporter one of the issues that Bartakcoveredwas the Papago Freeway Election that wasscheduled to be held early in November. In October,early in the month, management decided that in connec-tion with her work involving the'Papago Freeway Elec-tion Bartak would work under the supervision of Eco-nomic News Editor Jack Mayne Jr. and continue towork for Assistant City Editor Nilsson in connectionwith her other work Bartak was told of this decisionand thereafter Mayne supervised her in connection withher Papago Freeway Election stories that by the end ofOctober, as the election approached, constituted thegreat majority of her work.On October 5 after her work evaluation interviewwith Early, which ended at about 6 p in, Bartak re-turned to the newspaper's library and finished research-ing a story on the Papago Freeway Election and re-turned to the paper the next day to write the story thatwas scheduled to appear in the first edition of theSunday paper Mayne had given her a deadline of 6 p.m.and Bartak started to give the story to Mayne for editinglate that afternoon and did not submit all of it until about5.30 p.mOn October 10 City Editor Armstrong wrote a memoto Bartak reprimanding her for missing the first editiondeadline with her Sunday freeway story The memo inpertinent part read as follows29 The description of the October 5 meeting described here is based onBartak's contemporaneous notes of this meeting that were placed intoevidence by all parties to this proceeding, and Early's testimony that wasnot inconsistent with these notes PHOENIX NEWSPAPERS65Although Mayne began getting the story about 4pm saturday, you still were reporting it at 5 p mConsequently, the story did not move to the newsdesk until 6.30 p.m , too late for the [first] editionThe deadline for all copy to the news desk forthat edition on saturday is 5:15 p.mThe result of missing the deadline was that [ex-plains the several consequences.].I see no reason why that story should have beenlate, especially one day following your performancereview in which the problem of late copy was dis-cussed at length.You simply cannot let this kind of performancecontinue Youmustmake deadline.On October 11 Mayne, who was shown Armstrong'smemo by Bartak, wrote Armstrong as followsBonnie Bartak showed me your memo to herdated Oct 10, 1979, regarding your dissatisfactionwith her for failing to meet the deadline with theSunday, Oct 7 history of the Papago freeway story.She referred the matter to me because I was direct-ly involved in the preparation and editing of thestory.Ihave become aware of the concern that man-agement has for certain aspects of Bonnie's per-formance and that the matter has reached a seriousdegree It is for that reason that I feel that I shouldset the record straight concerning certain specifics Ifeel you are not aware of as it pertains to this storyI am as concerned as others with deadline problems,but feel there are mitigating circumstances hereConsider-Bonnie worked a four-day week, having takenoff the Jewish religious holiday of Yom Kippur.-Bonnie covered three daily news stories on theremaining four days of the regular work week.Copies are attached. I am, however, aware that theassignment had been made somewhat in advance-Researching literally thousands of clips cover-ing 20 years is a very slow job. I took nine hoursone night reading only one election The materialhad to be read and placed in proper order for use inwhat I consider to be a well balanced, thoroughbackground of this subject (we have had comple-ments from both sides and from general citizenry)That takes time.Iwould have assigned the story in a differentmanner, i e, the reporter would have been givenfour days to research the story and at least one dayforwriting such an incredibly complicated piece.The reporter would not have had to take two, threeor four hours out of three of the four days for re-porting,writing and waiting for editing on threestoriesBonnie had about 20 hours for the same re-search, with 6 hours for writing-ThatBonnie worked until 10 p in on Fridaynight after the rather disquieting meeting she hadwith you and Bob Early on the evening of Oct. 5Regardless of the merits of the message you gaveher, any rational person would have been upset atbeing placed on probation. That she continuedworking, that she subsequently finished the job thatnight, that she returned to the office the next morn-ing to begin her writing, shows a degree of profes-sionalism unmatched by some reporters I can name.-I believe you may have misunderstood mycomments concerning the editing of this story-Iwas unaware at the time of the gravity of the situa-tion so did not attempt to be specific Although Idid not begin working Bonnie's story in ernest until4 p in., much of it was available much earlier I wastied up with problems on other stories in the ex-traordinary load of ROP copy that appeared in thesame paper As you know, I believe in personallyediting and handling all of my people's copy, buthad to request assistance from you to update thetritium story by Grant Smith. I said then that I wasalready late in beginning work on the Bartak copyYou also told me on Friday night that we wouldhave no problem making the paper with the Bartakstory if I moved it around 6 p.m I moved the storyinto the "one" file at 6 09 p.mAfter a discussion with you and Frank Lopez re-garding use of the story-and holding the sidebarsThen, Bonnie and I worked on the story some moreand I shortened it further It moved finally to the"one" file at 623 p.m, though I did call it up acouple of time [sic] to make minor changes and forreferenceI shall take any responsibility for late copy fromBonnie during the pendency of her assignment tomy team If I am not able to cure the matter, I shallreport same to you immediatelyOn Sunday, October 14, a story written by Bartak aboutthe Papago Freeway Election was published. On Octo-ber 15 Mayne wrote a memo to Armstrong in which hewas critical of certain changes that had been made in thestory after he had edited it. In addition, Mayne informedArmstrong in this memo that "[Bartak] did a good job ofreporting and writing. She met the deadline I set" Acopy of this memo was sent to Bartak.On October 25 a story about the Papago FreewayElection written jointly by Bartak and Don Lowery, an-other reporter working under Mayne's supervision, ap-peared in the paper as the lead story on page 1. Thesame day Mayne sent a memo to both Bartak andLowery, with a copy to Early and Armstrong, statingthat he was impressed by the story, that he thought theyhad done a "fantastic job of reporting and writing," thatthe story was "clean, accurate and understandable," andthat it was-being quoted by several of the local TV andradio stationsMayne also stated that Bartak was "to beespecially congratulated for developing this story from avague tip over the weekend" and that he appreciated themany hours of Bartak's own time that she had spent infollowing the story.Immediately on receipt of Mayne's October 25 memo,Early, on October 26, summoned Mayne to his officeand, in the presence of Respondent's director of employ-ee relations Eldon Case, spoke to him about this memo. 66DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDEarly toldMayne he was concerned about, Mayne'smemos about Bartak's work performance because theywere interfering with Early's effort involving Bartak andthatEarly expected that once he made a decision thatthe newspaper's editors would carry out the decision"precisely "Earlywarned Mayne that he would fireanyone who did not carry out his decision "precisely."Mayne pleaded ignorance of the situation involvingEarly and Bartak Early responded that Mayne's generalknowledge of Bartak's situation should have been suffi-cient to put Mayne on notice about the seriousness of theproblem and that it was not necessary for Early to havebriefedMayne officially.Mayne questioned the practiceof not having been informed of management's wishesconcerning Bartak, but assured Early and Case that hewould not interfere with what Mayne characterized asEarly "accomplishing the unmentionable " Case noddedEarly stated it was essential that other members of man-agement support his decisions, explaining to Mayne thatitmade things difficult for Armstrong and Schatt whenMayne and other assistant city editors defended Bartak'swork and work habits Mayne asked what Early thoughtwere Bartak's problems because although Mayne knewshe was on probation he had not been told by her regu-lar supervisor, Nilsson, what her specific work deficien-cieswere and what, as a supervisor, Mayne should lookout for Early listed Bartak's several deficiencies and as-suredMayne that the purpose of Bartak's probation wasnot to fire her but to get her to improve her work as hethought she had the potential to become a leading re-porterThe description of Mayne's meeting with Early andCase on October 26 is based on the testimony of Mayneand his contemporaneous notes of this meeting that wereplaced into evidence by the General Counsel withoutlimitation and without objection. In crediting Mayne Ihave taken into account the fact that I have discreditedhim on another matter and that in certain aspects his ini-tialtestimonywas not consistent with his testimonygiven in conjunction with the EEOC action Neverthe-less, I have credited his testimony and the accuracy ofhiscontemporaneous notes because when he testifiedabout this meeting he impressed me, in terms of his de-meanor, as a sincere and reliable witness, whereasEarly's demeanor was unimpressiveMoreover, EldonCase was not called on to corroborate Early's testimony,thus, I can only infer that his testimony would have con-flictedwith Early's and been adverse to Respondent insignificant respects. Lastly, although I have not creditedEarly's testimony, I feel constrained to note that certainsignificant aspects of it are without substance Early testi-fied that in reprimanding Mayne, he told Mayne thatMayne had written two complimentary memos to Bartakcovering two stories that Early had written derogatorymemos about to Bartak (Tr 1100) There is no evidencethatEarly ever criticized Bartak about the articles re-ferred to by Mayne in his two complimentary memosMoreover, there is no evidence that challenges Mayne'sevaluation of the articles in question and Bartak's contri-bution to those articles Respondent offered no evidencethatMayne's compliments about Bartak's work containedin those articles were not warrantedjBartak's vacationAs I have indicated supra, from early October throughthe first week in November, Bartak worked as urban af-fairs reporter under the supervision of two different per-sons Jack Mayne, who supervised her'work in connec-tionwith the Papago Freeway Election, and Joel Nils-son,who supervised the remainder of her work. ThePapago Freeway Election was held the first week in No-vember at which time Bartak planned to take a 2-weekvacation In this regard during September and Octobershe accumulated overtime hours, including companyovertime hours, for which she was not paid Bartakwanted to take her overtime in the form of compensato-ry time off and apply it toward her vacation Bartakthought that her accumulated overtime-both companyand statutory overtime-would amount to a week ofcomp time Respondent's personnel manager, Owens, tes-tified that at the time material to this case employeeswere eligible to use unpaid company overtime as comptime at the discretion of the department manager, butthat the policy was that the department managers wouldonly permit this type of overtime to be used as comptime if it was taken in close proximity to when it wasearned. In other words, Bartak was not eligible to takeall the company overtime she had incurred as comp timeinasmuch as it had been earned several weeks prior tothe time she wanted to use it as comp time There is noevidence that Bartak or other employees were ever in-formed of this policy Quite the contrary, the manner inwhich Supervisors Nilsson and Armstrong handled thematter of Bartak's comp time indicates that at the time ofthe events in this case Nilsson and Armstrong had eitherforgotten the policy or had never been told about itOn October 29 Bartak notified Nilsson that she intend-ed to be absent on vacation from Monday, November 12,untilMonday, November 26. She explained to him that"one week is comp time built up during the election andthe other is accrued vacation time "30 On November 8Nilsson asked Bartak to submit a breakdown of theunpaid overtime she was asking to use as comp timeBartak complied and the same day submitted a detailedmemo to Nilsson that reveals that of the 27 hours ofcomp time that she was claiming, 8 hours were statutoryovertime and 19 company overtimeIn the past Nilsson authorized vacation time and comptime without checking with City Editor Armstrong, buthe had never encountered a situation where someonewas asking for so much comp time. In view of this cir-cumstance, during the first week of November at a su-pervisors'meeting,Nilsson told Armstrong that Bartakwanted to take 2 weeks of vacation and use her comptime for 1 week. Armstrong stated he had no problemwith Bartak using her accrued vacation time for 1 week,but with respect to the comp time she wanted to use forthe second week Armstrong stated he knew she hadbeen paid for some of her overtime work and doubtedwhether she had sufficient comp time to justify anotherweek off Armstrong told Nilsson he wanted to discuss30 The record establishes that when Bartak worked, this overtime shenotified Nilsson PHOENIX NEWSPAPERS67the question of Bartak's second week of vacation to besure she had a sufficient amount of comp time to justifythe second week 31As a result of Armstrong's comments expressed at thesupervisorymeeting,JackMayne, who was present atthat meeting, notified Bartak by memo that.[Armstrong] says that he will not approve comptime for your second week off He and [Nilsson]will discuss it further with you Unless you have ad-ditional vacationtime,you will have to return towork on November 19.That same day Bartak sent a memo to Mayne informinghim she had 2 weeks of accrued vacation time left andwanted to take 2 weeks of vacation from November 12to 26 using her accrued vacation timeMayne verballytold her he approved this request and initialed her memoindicating his approvalMayne also verbally informedBartak that she must check with Nilsson to see whetherhe concurred because now that the Papago FreewayElection coverage was coming to an end Bartak wouldno longer be working for him when she returned fromvacation but would only be working for NilssonOn Friday, November 10, Bartak spoke to Nilssonabout her request for 2 weeks of vacation from Novem-ber 12 to 26 Nilsson told her that Armstrong did notwant to grant her comp time for the overtime sheworked and had not been paid for and told her that ifshe wanted to take 2 weeks of vacation the second weekwould have to be based on her accrued vacation time.Bartak informed Nilsson that because she had 2 weeks ofaccrued vacation she would use it for her vacation andthat she would work out the matter of the comp timewhen she returned from vacation Nilsson stated sheshould speak to Armstrong about whether she was enti-tled to the comp time she was claiming 32 Bartak wentover to speak to Armstrong about the matter but becauseitwas the end of the afternoon and Armstrong was toobusy to speak to her Bartak left on her vacation withoutspeaking to Armstrong.3331 The description of the reason Armstrong gave to Nilsson for deny-ing Bartak's second week vacation is based on the credible testimony ofNilsson and Mayne and Armstrong all of whom agree that Armstrong atno time mentioned a company policy that prohibits an employee fromusing his or her comp time for time off, if it was earned too long beforethe requested time off32 The description of Bartak's conversation with Nilsson is based onBartak's and Nilsson's testimony I recognize Nilsson did not testify aboutthis-conversation when he testified in the Federal district court EEOCproceedingNevertheless, I have found that the conversation took placeas described above because Nilsson's testimony wascorroboratedby Bar-tak'sBartak impressed me, as I have already indicated,as a sincere andreliablewitness and, in terms of demeanor,Nilsson impressed me as aconscientious and sincere witness when he testified before me in the in-stant proceeding33 Armstrong testified that he spoke to Bartak prior to the time she leftfor vacation and that he told her that Respondent's policy did not allowher to accumulate comp time based on overtime earned several weekspreviouslyBartak,who in terms of her demeanor impressed me as amore credible witness than Armstrong, specifically denied ever havingsuch a conversation with Armstrong Moreover, I find it incredible thatArmstrong, who did not give this reason to Nilsson or Mayne at the su-pervisors meeting,would during the same period of time have given thisreason to Bartak Likewise,Ifind it incredible that if such a conversationhad taken place Bartak would not have told Armstrong,as she had toldBartakwas absent from work on vacationfromMonday, November 12 to Monday, November 26. OnNovember 19, as described infra, Bartak was assigned toa new beat with a new supervisor, Assistant City EditorSchatt.On November 19 both Schatt and Armstrongasked where Bartak was as they thought she was dueback to work from her vacation, and Schatt had assignedher work Nilsson, who had forgotten that Bartak hadpreviously indicated to him that she was going to use heraccrued vacation time to take a second week of vacation,toldArmstrong and Schatt that he thought Bartak wassupposed to have been back from vacation. Nilsson,Schatt, and Armstrong all informed Early that they hadno idea where Bartak was and thought she was supposedto be back from vacation. Mayne, as soon as he heardthat no one knew of Bartak's whereabouts, promptly no-tifiedEarly that after Armstrong's refusal to allowBartak to use her comp time for a second week of vaca-tion that she had chosen to use vacation time that shehad accrued for the second week and was currentlytaking her second week of vacation and that Mayne hadapproved her request for the second week and showedEarly Bartak's written request of November 9 that hehad initialedEarly questioned Mayne's authority to dothis stating that Bartak had been working under Nilsson'ssupervisionOn her return from vacation on Monday, November26,Bartak received the following written reprimandfrom Early for being absent without authorizationFor two days the week of November 19, youwere considered absent without authorization As itturns out I found out late Tuesday night that youwere on vacationHoward Armstrong, Paul Schatt, Joel Nielson[sic],Clara Toon, and I all expected you to returnfrom vacation and show up for work the morningof November 19. There was an assignment waitingfor you on the City Desk when you came to workon November 19 and as a result of your not show-ingwe had to assign that work to another personon overtime.Since noneof the people you work for knew youwere taking a second week of vacation it is clearthat you did not follow the procedures As a matterof fact, you only ordered one week's vacation payAnd then you took two weeks vacationItwas clear that the compensatory time off thatyou requested was denied and that is why everyoneexpected you to show up for work on November19There is a note however, from you to Mayne andthen from Mayne to you in which you requested anadditionalweek's vacation and Mayne approved it.The problem with that is that Mayne was not in aposition to authorize you to take a week's vacationMayne and Nilsson,that if she could not use the comp time as vacationtime she would use her accrued vacation time for her second week ofvacation 68DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsince your immediate supervisor at that time wasPaul Schatt and the person who does the vacationscheduling is Howard Armstrong I want to empha-sis [sic] that you did not follow the right procedureand that you compounded that by not telling ClaraToon that you were going to take a second week ofvacation for our records.You are well aware of the vacation procedurearound here You have been here a long time andhave worked under those procedures for a longtime. I consider your conduct seriously detrimentalto the good working order of our news room Youhave consistently and deliberately ignored the workrules of the news room for a number of years now.This is an example of what I am talking about andyour constant failure to the deadline is another ex-ample of what I am talking aboutIwant you to know that failure to show up forwork without authorization is an extremely seriousmatter, one that could justify immediate dismissal. Ifurther want you to know that this matter will beconsidered during your next performance evalua-tion.k Respondent reprimands Bartak during herprobationary periodOn November 26 when she returned from vacationBartak was notified that she had been reassigned fromthe urban affairs beat to a combined general assignmentand urban affairs beat under the direct supervision of As-sistantCity Editor Schatt. There is no contention thatthis reassignment was made because Bartak's work wasunsatisfactory or to discipline Bartak or that the changein job assignment was illegally motivatedDuring the period of Bartak's first probation, October5 to January 4, 1980, she received several written repri-mands as followsThe first one was the October 10 reprimand, alreadydiscussed supra, from City Editor Armstrong for missingthe first edition with a story.The next one was issued by Early on November 10that Bartak received when she returned from vacation.This reprimand commences as followsYour freeway story on the top line November 10 isa good example of what I have been talking aboutin terms of confusing copy you have been produc-ingThe top of the story is very unclear. I thinkthis kind of copy is what has contributed to thegreat confusion about the freeway issue in thistown Let's go through the story point by point At-tached is a copy of the story with numerical nota-tionsEarly, at this point, for two single-spaced typed pagescriticizedBartak'swriting of this story and ended bycomplimenting her "for being on top of that report andbreaking the story first," but then goes on to complainthat this was all for nothing because "the copy is so con-fusing nobody understands what is happening" and ad-vised Bartak "this is not the kind of work that we expectfrom journeyman reporters."On December 3 Bartak received another written repri-mand, this time from Schatt, for leaving an assignmentwithout telling anyone The circumstances surroundingthis reprimand are as follows. On December 3 Schatt as-signed her to write the obituaries because the reporterwho normally did this was absent Bartak had previouslyscheduled an interview for immediately after lunch thatday, so at about 11.45 a.m she went to Schatt's desk totellhimShe discovered Schatt had already left forlunch, so she went to lunch and immediately after lunchwent on her interview and did not return until later thatafternoon She did not tell anyone on the city desk thatshewould be absent During the period Bartak wasabsent from the obituary desk, other personnel had tostaff it and service the public.When Bartak returnedlater that afternoon she found a written reprimand fromSchattcriticizingher for an unauthorized absence.Bartak first finished up all the obituraries for the day andthen explained to Schatt the reason for her absence. Thatsame day Schatt wrote a second memo to her acknowl-edging that she had completed all the obituaries "on timeand according to style," and indicated that if she had in-formed either Schatt or someone else on the city deskthat she had to be absent due to a previously scheduledinterview there would not have been any problem cre-ated by her absenceOn December 11 Early issued a written reprimand toBartak criticizing a story she had written that morning inthese termsYour story on the Papago Freeway this morning isanother example of imprecise writing that leaves thereader more confused than enlightened I do not un-derstarid your inability to say clearly and straightaway what you meanEarly then listed for Bartak's benefit, in detail, 14 sepa-rate instances in the story where imprecise and cumber-some language was used and concluded the reprimandwith the statement, "it does not seem to me, Bonnie, thatyou are making any progress in your writing. Please con-centrate in your writing on saying straight out and assimply as possible what you mean to say and use thewords that express exactly the meaning that you aretrying to convey " The reprimand was delivered thatday to Bartak by Schatt, who had edited the story inquestion and who had been sent a copy of Bartak's repri-mand Schatt informed Bartak that he did not agree withthe content of Early's reprimand, that he thought thestory was fine, that it was communicative, and that hehad told this to Early and had given Early a note to thateffect In this regard, on December 11, Schatt sent Earlyamemo about Early's criticism of this story stating, "Idid not think the story was that bad, just mediocre I'mafraid the criticism has to be directed at the editing aswell as the writing, then, because I let it, go that way "On December 21 Howard Armstrong issued a writtenreprimand to Bartak about talking to other workersduring working time, as follows: PHOENIX NEWSPAPERSOn Tuesday of this week I had to tell you onceagain to stop talking to people in the newsroom andto start workingAs you know, I have talked to you about thisseveral times in the past year You apparently havechosen to ignore the repeated warnings against thisdisruptive practiceOn Tuesday morning, while I sat at the city desk,Iwatched as you spent one full hour away fromyour desk talking to several people in the news-room You had been talking to Jack Mayne for sev-eralminutes as he was reading copy at the news-desk when I told you to get busy on the story youwere supposed to be writing I know that you werenot talking to Mayne about the story you were sup-posed to be working on or about the one he wasreading on the VDTIhave told you repeatedly in the past year thatyou cannot take your time and the time of others intalk unrelated to your immediate work.Ido not understand why you choose to ignoremy warnings and directives on this. I can only tellyou again to stop this practice It takes time thatneither you nor those you talk with have to wasteA copy of this memo will be placed in your per-sonal fileOn receipt of this reprimand Bartak wrote on the bottomthat "Mayne had called me over to discuss a story withhim on this occasion " Bartak credibly testified that onthe day in question when she arrived at work Maynecalled her over to the news desk where he was workingand talked to her about a national story he was consider-ing using that involved a topic Bartak had been coveringlocally and that during their conversation Armstrong in-terrupted and called her over to him and asked what shewas working on that day and after Bartak replied, toldher to get back to work. On observing Bartak's commentonArmstrong'sDecember 21 reprimand,ManagingEditor Early asked Mayne to comment on the reprimandinsofar as it involved Mayne On December 28 Mayne,in reply, sent this memo to EarlyIonly vaguely remember the circumstances men-tioned in Howard's memo of 12-21-79 in re BonnieBartakIdid call Bartak to the news desk where I wasworking on computer copy for the Sunday econo-my section I asked her advice on a downtown re-development of central cities story from the Chris-tian Science Monitor service I was considering foruse inside (The copy was then squeezed out of thepaper by the incredibly tight section-but that is an-other story.)We did then chat about other things, but I haveno idea what about. I doubt if all of the talk con-cerned business alone.Imust admit that I was unaware of any admon-ishment by Howard since there were a number ofpeople laughing and joking while gathered aroundthe front of the office It was dust after Howardcame to work at 10 or 10.30 a.m. The place is usual-ly a bit noisy at that time of the morning.69Howard did not inform me that he needed Bartaktowork on something and that I was aiding inkeeping her from work.It is undisputed that there were several other reportersand editors talking among themselves during the sameperiod that Bartak and Mayne were talking Likewise, itisalso undisputed that it is common practice when oneof the editors discusses business with an employee or em-ployees that when they finish talking about their businessthey will talk about nonbusiness matters before returningto work.34On December 23 Early issued Bartak a written repri-mand concerning a story dealing with pornography inwhich he states "your story on pornographydis-plays the same kind of writing and reporting errors thatwe have been trying to get you to overcome for sometime now. These kinds of writing and reporting flaws arebecoming a more and more serious problem because ofthe upgraded standard of writing that we are beginningto achieve throughout the paper." Continuing, Earlystated that the most serious writing and reporting flaw inthe story was when, by the sloppy use of language,Bartak had left the inference that a lawyer who repre-sented one of the bookstores was a pornographer Also,Early pointed out several other instances of sloppy re-porting in the story and imprecise writing and concludedby stating-Iand others for the past several months have beenpointing out over and over again the deficiencies inyou stories and we also have been pointing outways to improve There does not seen to be anyimprovement In fact, your work seems to be get-tingworse This story, which incorrectly identified[an attorney] as pornographer, certainly is an exam-ple of regression rather than improvement.Early considered this story to be so poorly written, inparticular the part of the story that inferred that thelawyer representing the bookstores was a pornographer,that he also placed a copy of the reprimand in the per-sonnelfileof Managing Editor Armstrong who was theperson who primarily edited the story and presumablyshould not have permitted the article to be published inthis condition. Bartak acknowledged receipt of this repri-mand by writing the following comment on the repri-mand that she returned to Early "I am acknowledgingthis only as a receipt and not in agreement. If you hadspoken to me about this, you would find that some ofyour pointsare inerror. I would be happy to explain fur-ther should you wish me to do so " Early asked Bartakwhat she meant by this notation Bartak told him she34 I note that on the subject of Bartak talking to other reporters duringworking time Armstrong testified that late in 1979 four different report-ers-Swanson, Collier, Kelly, and West-complained to him that Bartakwas interfering with their work by talking to them As I have indicatedsupra, Armstrong, when testifying about Bartak's work performance andhabits,was in general an unimpressive witness in terms of his demeanorand I received the identical impression when he testified about this sub-jectI also notethat Collier, the only witness whom Respondent called inan effort to corroborate Armstrong's aforesaid testimony, failed to do so(Tr 1687-1691), 70DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwould rather explain in writing and would get back tohim Bartak never did respond to Early's criticism of thisstory nor did she ever respond to any of the other repri-mands issued by Early concerning her poorly writtenstories Instead, Bartak consulted with Union Representa-tiveHatch about these reprimands and on January 2,1980,Hatch wrote Eldon Case, the Respondent's em-ployee relations director, as follows.This is in response to the current probationarystatus of Bonnie Bartak and the recent flood of criti-cal letters directed at her.It is clear that all of Bartak's problems' date fromFebruary 9, 1979 when she led a group of womeninto a meeting with Managing Editor Early to airthe women's concerns Matters worsened when shefiled an action with the EEOC on August 7, 1979and since have steadily deteriorated.The complaints against her, without exception, areshallow, misleading and/or dust plain inaccurateIhave advised her not to answer further.In reply by letter dated January 4, 1980, Case emphati-cally denied that Respondent, in reprimanding Bartakand placing her on probation, was motivated by the con-siderations set forth in Hatch's letter.1Bartak's January 4, 1980 evaluationOn October 5, as described supra, Bartak's work per-formance was evaluated by Managing Editor Early andwas found to be so unsatisfactory that he placed her on a90-day probation, which was scheduled to end January4, 1980, on which date she would be reevaluated Duringthe probationary period Bartak at different times workedunder the direct supervision of Editors Nilsson, Mayne,and Schatt who in turn worked under the supervision ofCity Editor Armstrong.On January 4, 1980, Early met with Bartak and con-ducted a review of her work performance for the 90days she had been on probation None of the editors whodirectly supervised her work during this period werepresent and there is no evidence that Early, prior to for-mulating his evaluation of Bartak's work performance,spoke to any of them about her work performance, otherthan Mayne, who, as I have found supra, was reprimand-ed by Early for defending and complimenting Bartak'swork performance Nor is there evidence that Early con-sulted with Armstrong about Bartak's work performanceduring her first 90 days of probation. As a matter of factthe record establishes that the basis of Early's evaluationof Bartak's work performance for this period was pri-marily his own personal observation of Bartak's perform-ance In this regard, Early testified that he personally didan in-depth scrutiny of Bartak's work performanceduring this 90-day period because he was the person whoplaced her on probation, thus he felt obligated to person-ally evaluate her work Admittedly, as I have previouslyfound, this was the first and last time that Early everpersonally evaluated the work performance of an em-ployee who he did not directly superviseThe evaluation form prepared by Early, and signed byboth Early and Armstrong, rated Bartak substantiallyworse than Early's October 5 evaluation Early ratedBartak'sperformance "unsatisfactory" in "Quality ofWork" and "Degree of Cooperation", "marginal" in"TechnicalKnowledge & Ability," "Initiative," and"Quantity of Work", and "average" in "Decision MakingAbility," "CarriesOut assignments,""attendance andpunctuality," and "personal appearance as it relates tothe fob " In the space on the evaluation form reservedfor "overall evaluation and comments," Early wrote,"reporting and writing has worsened substantially sincelastReview Unreliable and insincere " And, in the spaceentitled "what goals and objectives were established forthe employee during the previous review? Were theyachieved?" Early wrote, "Failed to improve reportingtechniques, failed-to increase quantity of work Failed toimprove lead writing Failed to improve speed. Some im-provement in meeting deadlines Failed to try sincerelyto improve."Those present at the evaluation interview conductedon January 4, 1980, in addition to Bartak and Early wereCity Editor Armstrong, Union President Swanson, andEarly's secretary, LindaBarnett. Bartaktook contempo-raneous notes of this meeting, which the parties offeredinto evidence The description of what was stated duringthismeeting is based on those notes plus certain portionsof Early's testimony that are consistent with the notesEarly told Bartak that since her October 5 evaluationhe had paid personal attention to her work and in hisopinion it was worse during these 3 months than everbefore in her approximately 7 years of employment Hestated that her writing had gotten substantially worse be-cause previously her problem had been in composinglead paragraphs but after paying daily attention to herstories Early had concluded that she had a more seriouswriting problem, her stories were incomplete in that shewas omitting material, thus leaving the impression thather storieswere biased.35 Early criticized Bartak forusing sloppy language and gave as the most serious ex-ample of this the story where she had left the impressionthat an attorney, who represented a group of bookstores,who were being sued as distributors of pornography, washimself a pornographer Early indicated that this wassuch a serious matter he had reprimanded the editor ofas Early testified that he had no idea how long this recently discoveredflaw in Bartak'swriting had existedHe explained that such a flaw in areporter'swriting is not easy to see because,"unless you really examine it[referring to Bartak's stories]this is something that is notclearly evi-dence as you read something It's clearly evidence as you begin to ques-tion how did we get here It's symptomatic of a reporting lack and itsvery difficult to uncover, and it's not easy " When asked why is this typeof a flaw in a person's writing difficult to uncover, Early testified, "be-cause you really have to study it, you really have to know what thesestories are all aboutNot everybody can do that and the casualreader,Idon't think,would ever notice " He testified that the reason hehad not discovered this flaw in Bartak'swriting years ago was,"becauseIdid not look at her work that hard I don't look at anybody's work thathardThat is not my fob " Unexplained in the record is why the severaleditorswho were directly, responsible for supervising Bartak's workproduct had not in all the years she had worked for Respondent nevernoticed this alleged flaw in her work PHOENIX NEWSPAPERSthe story and asked Bartak if she recognized the serious-ness of this. Bartak answered in the affirmative.Early told Bartak he was puzzled about the fact thather work had declined so rapidly because she had "a lotof talent and ability" that was not reflected in her workperformance and that the reason for this, Early stated,was that Bartak had an "attitude problem " Early statedBartak was "absolutely unreliable" and in support of thispointed to her difficulty in meeting deadlines that Earlyadmitted had improved during her probation, her con-tinuing talking to other reporters during working time,her failure to inform her supervisors about her vacationplans; her leaving the obituary desk unattended for 2-3hours without telling anyone where she had gone andalso noted that while Supervisor Schatt had stated shehad finished all the work on that desk in a timely mannerthat Early disagreed with Schatt; her delay in delivery-ing the transcript of the meeting between Associate Pub-lisher Tully and the women reporters despite her prom-ise to do so; and her failure to answer Early's severalreprimands about her work despite her promise to do soIn connection with the last indicia of Bartak's unreliabi-lity,Early indicated he was angry with Union Repre-sentative Hatch for communicating with Employee Rela-tionsDirector Case, rather than directly with Early,about Early's reprimands of- Bartak's work and her pro-bationEarly told Bartak that Hatch's letter was written"as if there is some kind of devious motive here impugn-ing my motives as if I were trying to get you "At this point Early informed Bartak that he had noconfidence in her, that by nature he thought she was un-reliable and that not only was she unreliable but that herwork product was "slipping" and that her insinceritywas demonstrated by the fact that she tape recordedmeetings secretly, that she did not respond to his criti-cisms despite her promise to do so and that she was ac:cusing him of harassing her, that she had taken the posi-tion that there was some kind of devious scheme andthat Early was harassing her because she was a woman.Early stated he did not engage in such conduct and thather accusation constituted the same kind of sloppinessand inaccuracy that was characteristic of the stories shewroteContinuing, on the subject that he believed Bartak wasmistaken in her assumption that.Early was harassing her,Early accused Bartak of engaging in reprehensible con-duct by making this accusation and compared it to theaccusation she had made during her earlier evaluationwhen she accused Early of placing her on probation be-cause of her union activitiesAt this point Early yelledatBartak, stating that he did not think either Early orthe editors could rely on her and that he had reviewedher work because she had talent and was a good reporterbut that while he had tried to help her she in turn hadimpugned his motives Early declared that he felt Bartakhad used all "these devious kinds of things" to cover upher short comings and commented, "it's as if you aretrying to build yourself up as Joan of Arc for women'srights " In this last regard Early expressed the opinionthat it was not Bartak who was the leading exponent ofwomen's rights at the newspaper but that Associate Pub-lisher Tully had done more for the rights of women than71Bartak or anyone else Early then stated that other em-ployees who had been active in the Union or who hadfiled 'chargeswith the EEOC were 'not being harassedand that the reason Bartak was being disciplined byEarly, and the others were not being disciplined, was be-cause of Bartak's work performanceEarly stated that he did not care whether Bartak car-ried out her "causes" but' that her work performancecould not be unsatisfactory and that he had lost patiencewith her, thought she was a "personally insincere andunreliable person," that he was finished trying to helpher as he had lost his respect for her, that the Employerhad 6 years invested in her that was a lot of time andeffort, that ' he thought she had a lot of talent becausethere was a time when she was a "rising young star," butthat all that was gone because she lacked "a positive atti-tude " Early told Bartak he did not feel she couldchange because he did not feel her personality wouldallow her to change and that because he could not helpher inasmuch as it was obvious that they were not hit-ting it off right that he was going to turn her over tosomeone else who would watch her work and that inview of. her past seniority with the Company and thetalent she had demonstrated in the past, he would extendher probation for another 3 months and she would be as-signed to the night police beat, but that if at any timeone of the editors told him she was not trying he wouldimmediately terminate her Early stated he did not wantto discharge her because they had a lot of time investedinher, that she had a lot of talent, but that she wasthrowing it away and was not going to improve as longas she was insincere. The meeting concluded with Earlyreading off the several ratings and comments that he hadmarked down on Bartak's evaluation formm Bartak's reassignment to the night police beat andher dischargeOn January 4, 1980, shortly after Bartak's evaluationthat resulted in an extension of her probation and her re-assignment to the night police beat, Bartak met with CityEditor Armstrong to discuss her new assignment 36Armstrong started the meeting by saying he agreedwith virtually everything that Early had previously saidtoBartak and agreed with Early's evaluation of herwork performance. Armstrong stated he thought Bartakhad the talent to do anything she wanted to do in thepaper, but told Bartak, "I believe you have made yourwork secondary to your cause and I'm not sure whatyour cause is but I believe you are pursuing it actively inthe newsroom," and told Bartak he had observed herpursuing her "cause" in the newsroom during the pastyearArmstrong told Bartak that the reassignment to thenight police, beat was meant to "shock" her into the real-ization that her work had gone down, that managementthought she could do good work, and that if by assign-ing her to the night police beat it would break some of36 The description of this meeting is based on the contemporaneousnotes taken by Bartak that were placed into evidence by the parties tothis proceeding 72DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDher habits and retrain her it would be worth it. Arm-,strong indicated that Bartak's gregarious personalityprobably helped her on her beat but that it was disrup-tive in the newsroom and that he could get 20 people toagree with his assessment, and that if Bartak wanted tocontinue to work for Respondent she would accept whathe was saying to her and what Early had saidas an at-tempt to rehabilitate her, but that he did not think shewould do that Rather, Armstrong expressed the opinionthat Bartak felt that Armstrong was also part of 'a darkplot to banish her from the newsroom and asked if shebelievedwhat he was saying Bartak replied, "I thinkyou are sincere in what you say." Armstrong ended thistopic by stating, "I think you are a valuable reporterwho has her priorities mixed up" and stated that ifBartak placed her reporting and the reader first insteadof hei' "causes" that he thought Bartak could "turnaround real fast " Armstrong then discussed Bartak'swork schedule and indicated she would work from 3.30p.m. to midnight and would be given 3 weeks to break inon the night police beat and would start covering it onher own either January 20 or 27.Bartak, after being broken in for 2 weeks by the out-going night police beat reporter, commenced her nightpolice beat assignment and worked on this beat untilApril 4, 1980, when she was discharged. She workedTuesday through Saturdays from 3.30 p.m. until 12 mid-night. She worked primarily out of the pressroom at themainpolice station in Phoenix, Arizona, where there is amultichannel police radio' Her main responsibility was tocover 'street crime,which she did by monitoring thepolice radio and covering the various newsworthy crimeor fire stories that occurred each night After she gath-ered the information pertinent to a story she submitted itto the night rewrite man in the paper's newsroom byeither teletyping it over to him, dictating it to him overthe phone, or hand delivering it. After 6 p in , the staff atthe paper's newsroom usually consisted of the night re-write man, and the night city editor, although on occa-sion a photographer or the managing editor was thereBartak testified that the night police beat was probablythe least desirable beat for, a reporter and was generallyusedas a trainingground for beginners. Her testimony inthis respect was corroborated by Assistant City EditorSchattwho testified that most reporters , regarded thenight police beat as an undesirable one.The person who supervises the night police beat is thenight city editor Jack Kowalec held this position duringBartak's tenure until the first week in February 1980when he was reassigned to the position of night rewriteman. and his place was taken as night city editor bySusan Augsburger who held the position from early Feb-ruaryuntilBartak's dischargeAugsburger supervisedBartak's work 3 days a week and on the 2 days Augs-burger was off duty, which days Bartak worked, Bar-tak'swork was supervised by Earl Zarbin who acted asnight city editor 2 nights a weekDuring the period when she was employed on thenight police beat, Bartak received one written reprimandthatwas issued to her on February 13, 1980, by NightCity Editor Augsburger under these circumstances OnFebruary 13 Bartak covered a stabbing incident that tookplace at a bus station She arrived at the scene about 8.30p m and interviewed the witnesses to the incident Shethen phoned Kowalec, the night rewrite man, and askedif she should go to the hospital where the victim hadbeen taken or to the police station in order to wait forthe victim's nameto be released Kowalec asked Augs-burger who instructed him to tell Bartak to go to thepolice station and wait there Bartak did this and fromthe police station between 9 and 9 30 p.m. phoned in adescription of the events to Kowalec, who drafted thestory himself by typing it into the video display terminal(VDT), making changes in sentence structure, syntaxetc , and in general polishing it for publication Then atabout 9.45 p in Bartak, still at the police station, learnedthe identity of the victim and phoned this informationinto the newsroom Augsburger then edited the storyand testified that because it had been submitted so latethat she let it go as is in order to be able to make thefirst editionKowalec testified that in cases of late break-ing stories such as the instant story he would often takethe notes dictated by the reporter over the phone and,using the VDT, in effect write the story even though thereporters would still get credit for the story He furthertestified that althoughAusburger could have thoughtthat this particular story was written by Bartak, ratherthan by Kowalec, it was highly unlikely due to the latebreaking nature of the story and because Augsburger ob-served that Kowalec was using the VDT to, take thestory from Bartak.37 Later that evening, after the stab-bing story was printed in the first edition, Lowalec ob-served that there was a copy of the story on Augs-burger's desk and that she was writing a memo. Thememo, which is dated February 13, 1980, was issued byAugsburger to Bartak and signed by Augsburger. It in-forms Bartak that the stabbing story had been changedquite a bit between editions and explains what waswrong with the story as originally written and ends bystating that "the art [referring to the photo which waspublishedwith the story] was on the page downstairsbefore we had the story in type Speed was lacking Ifthe art had not been ready, we would have hid the storyuntil the final edition Please try to work on speed "In her 8 years of working for the paper this was thefirst,criticalmemo Augsburger wrote to an employeeeven though as chief of the copy desk she had super-vised several employees She testified that the reason shewrote the memo was that "I felt so strongly about thestory, the way it was written.as her immediate su-pervisor it was my job to explain to her why it was not agood story." She testified that she was not prompted byhigher management to write this memo of reprimand andtestified thatManaging Editor Early did not speak to herabout writing it But when questioned closely about thissubject,Augsburger seemed to be visibly uncomfortable,as if she was concealing something, and she evasivelytestified that she did not remember for sure whether37 Augsburger testified that she had no knowledge that Kowalec wasresponsible for writing this story I reject her testimony because through-out the entire time she was testifying Augsburger was an extremely un-convincing witness whose demeanor left me with the impression she wasnot telling the truth PHOENIX NEWSPAPERS73Early had anything to do with the issuance of this repri-mand Reluctantly Augsburger admitted that before writ-ing the reprimand she had read the story with Early, buttestified that she did not remember who initiated theconversation about the story. Early, on the other hand,specifically testified that itwas Early who made thechanges in the stabbing story for the final edition andthat it was Early who suggested that Augsburger writethe February 13 reprimand to Bartak In view of theforegoing, includingmy observation that Augsburgerwas dissembling when she testified about the preparationof the reprimand she issued to Bartak, I find that Augs-burger issued the February 13 reprimand to Bartak be-cause Early directed her to do so and that but for thiswould not have written this reprimand.As indicated supra, Bartak's probation was extendedby Early on January 4 until April 4, 1980. On April 4Bartak's performance for the period was reviewed byEarly in the presence of Augsburger and other wit-nesses 38 After outlining what had taken place previous-ly in connection with Bartak's probationary status, Earlystated.Ihave, in the last couple of days, checked with thepeople on the city desk and have heard what theyhave to say about [Bartak's work performance], andinmy opinion, after talking to them, that your workhas not improved at all As a matter of fact, thatyour enterprise has declined. And for that reason,on the basis of what I told you before about trustand unreliability, that unless we get immediate andsubstantial improvement . . so that your workwould be that of what we consider to be a compe-tent journeymanyou would be terminated.And I don't think your work has reached thoselevels so that we are going to at this time terminateyou.Bartak asked what specifically there was in her stories orother conduct that displeased Early. Early refused to getinto any specifics, stating to Bartak that "other than tosay that in the analysis of your work that nobody consid-ered that your work has improved at all and that in a lotof respects it has declined, particularly in the area of en-terprise reporting." Early stated that Armstrong had toldhim that in her last 3 months she had only written, oneenterprise storyBartak asked why, if her work wa un-satisfactory, she had not been told about it before as inthe last 3 months Augsburger had only spoken to heronce about something that had displeased her Early, ineffect, responded that in his judgment supervision hadpreviously given her numerous and substantial critiquesto which she had not responded.n An examination of the reasons that ostensiblytriggered early's decision to discharge BartakAs described supra, during Bartak's January 4, 1980performance evaluation, Early notified her that he hadextended her probation for another 3 months and intend-ed to turn thejob of evaluating her work for this periodto other persons and that Early would stay out of theevaluation processAnd, during Bartak's April 4, 1980termination interview Early informed Bartak that, as hehad previously told her, he had in fact stayed out of theevaluation process which had resulted in her dischargeand had relied on the recommendations of "the peopleon the city desk" in deciding to discharge her I shallnow examine the reasons Early ostensibly relied on fordischarging BartakDuring the time material there were three night citydesk editors who were continuously connected with Bar-tak'swork as a night police beat reporter, Night CityEditor Augsburger who supervised Bartak's work Tues-day,Wednesday, and Thursday, and Night City EditorZarbin who supervised her work Friday and Saturday 39Augsburger and Zarbin were responsible to City EditorArmstrong who was in charge of the operations in thenewsroom, but was not present there during the nighttime hours when Bartak usually worked.Early testified that on or about April 1 he spoke toAugsburger and Armstrong and asked them to give himmemos stating what they thought about Bartak's workperformance and that on April 1 they submitted thesememos to him This testimony is contradicted by Augs-burger who testified that she did not speak with Earlyabout Bartak's work during the period she supervisedBartak and that it was Armstrong, not Early, who askedher to prepare a written evaluation of Bartak's workunder her supervision and that on April 1 she preparedsuch a memo and submitted it to Armstrong, not EarlyEarly testified he did not ask Zarbin for an evaluationof Bartak's work performance because he thought Zarbindid not have sufficient contact with Bartak's work so asto be in a position to evaluate it. This testimony is inher-ently implausible because Zarbin supervised Bartak'swork during this period for 40 percent of her workingtime and was in a position during part of the 3 days hewas not supervising her to observe some of her workZarbin testified that during the period he supervised Bar-tak'swork as night police beat reporter, that she per-formed satisfactorily, that he found her helpful andalways ready to do the work asked of her and on someoccasions she did more than expected, and that he hadno problems with her work and that her work needed nomore editing than other reporters whose work he editedduring that periodIn deciding that Bartak's work during her last 90 daysof probation warranted her discharge, Early testified hereviewed Bartak's past record of employment that hadresulted in her being placed on probation in the light ofthe April 1 memoranda submitted to him by Augsburgerand ArmstrongAugsburgers'April 1 memo that was submitted toArmstrong, not Early, stated that during the periodAugsburger supervised Bartak that Bartak did not96 The description of this meeting herein is based on the transcript of atape recording of this meeting introduced into evidence by the GeneralCounsel without objectiona9 Although Zarbin did notsupervise Bartak'swork Tuesday throughThursday, he was,during those3 days, in a position to observe some ofher work product on those days because he worked at the city desk as anassistant editor for over 50 percent of the time Bartak worked 74DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDproduce a single enterprise story despite the fact that onfive separate occasions Augsburger spoke to her aboutproducing such stories, and that once Bartak submitted astory a half an hour later than the time Augsburger re-quested that it be submitted This memo was submitted inresponse to Armstrong's request that Augsburger draft areport evaluating Bartak's work performance under hersupervisionIn support of her reference in her April 1 memo thatBartak failed to submit enterprise stories, Augsburger tes-tified that Bartak did not produce one such story despiteseveral requests by Augsburger Bartak, on the otherhand, testified that while working on the night policebeat she produced several so-called enterprise type sto-ries and described them in detail one about a school forpolice detectives, two others about the city council's ef-forts to fill the vacant position of police chief, one abouta newspaper editor who was getting an award, anotherabout the efforts of the police supervisors to get higherwages; and three or four about the police slowdown.Bartak further testified that on only two occasions didAugsburger speak to her about so-called enterprise sto-riesOnce when Augsburger asked her to do a storyabout the use of computers in police cars, Bartak toldher that this story had been done already by the paperand Augsburger in response told Bartak to look aroundfor other feature stories. And another time Augsburgerasked her to do a feature about the use of police helicop-ters but when Bartak tried to do the story she was notable to get the cooperation of the police. I am of theopinion that Bartak was the more credible witness be-cause in terms of demeanor she seemed to be a sincerewitness whereas Augsburger did not. It is for this reasonthat I reject Augsburger's testimony that despite severalrequests to produce enterprise stories Bartak did notproduce one such story for Augsburger. Rather, I findthat Bartak produced several such storiesRegarding the late submission of copy, as I have indi-cated supra, Augsburger's April 1 memo mentions onlyone such incident where she asked Bartak to submit astory about the police slowdown by 10 p in and it camein laterDuring the hearing Augsburger expanded con-siderably on this She testified that Bartak's copy was"always" and "consistently" submitted to her late andtestified that on a dialy basis Bartak's copy would showup at her desk just a few minutes before deadline, andbecause of this Augsburger did not have time to careful-ly edit Bartak's copy but had to run it right on throughIam persuaded that, if Bartak's work performance wasso unsatisfactory in this respect, Augsburger would havecommented on it in her April 1 memo Augsburger failedto explain this omission She also testified that twiceBartak submitted copy after the deadline. Once involvingthe February 13 stabbing incident, referred to supra, andanother time involving a story about an injured firemanNeither of these episodes was mentioned in her April 1memo evaluating Bartak's work performance, nor didAugsburger explain the reason for the omission Bartakcredibly testified Augsburger did not indicate to her ver-bally or in writing that she was dissatisfied with Bartakformissing deadlines, other than the written reprimandabout the missed deadline concerning the stabbing inci-dentUnder all the circumstances including my impres-sion that based on her demeanor Augsburger was not anhonest witness, I am persuaded that Augsburger's criti-cism of Bartak for failing to meet deadlines and for tardi-ness in submitting copy, expressed for the first time atthe hearing, was a fabrication I recognize Bartak's Feb-ruary 13 stabbing story missed deadline But, as de-scribed in detail above, the details surrounding the sub-mission of this story and Augsburger's reaction warrantthe inference that due to the late breaking nature of thestory Augsburger placed no blame on Bartak for missingthe deadline, but only at Early's insistence reprimandedBartak Thus, as I have found supra, Augsburger's repri-mand was written only at Early's direction and, in addi-tion,Augsburger failed to mention this incident either di-rectly or even by implication in her April 1 appraisal ofBartak's work performance Augsburger failed to explainwhy this incident was omitted from her April 1 evalua-tion I am convinced that, when viewed in terms of thewhole record, the reason Augsburger did not mentionthe February 13 incident in her April 1 evaluation ofBartak'swork performance was that she realized thattherewere extenuating circumstances surrounding thisstory and had initially reprimanded Bartak only becauseof Early's insistence.When asked to describe her complaints about Bartak'swork performance, in addition to listing Bartak's allegedfailure towrite enterprise stories and her late copy,Augsburger also testified that "a couple of [Bartak's] sto-rieswere not well put together at all " But, when laterdescribingwhy Bartak did not perform competentlyunder her supervision, Augsburger significantly omittedtomention unsatisfactory writingLikewise, during theEEOC Federal district court proceeding Augsburger sig-nificantly failed to attribute poor composition to Bartakwhen enumerating her complaints about Bartak's workAlso, this alleged failing was omitted from Augsburger'sApril 1 written evaluation of Bartak's work performanceUnder the circumstances, I am convinced that Augs-burger's criticism of Bartak's writing ability was an after-thought and was patently false 40 I recognize that onFebruary 13 Augsburger wrote a memo to Bartak inwhich she was extremely critical of Bartak's stabbingstory I have found above, however, that due to the latebreaking nature of this story that the night rewrite manwrote this story and Augsburger knew it and that but for40 In addition to her above-mentioned testimony about Bartak's unsatis-factory writing, Augsburger, who worked as copy editor and then chiefcopy editor from 1973 through 1979 testified that during this entireperiod, 6 to 7 years, Bartak's stories were always poorly written, thatthey were long, hard to follow, and overwritten, and that she was one ofthe poorest writers on the paper Based on this it would appear that, onher transfer from the copy desk to the city desk where she supervisedBartak directly,Augsburger would continue to have a problem withwhat can only be characterized as Bartak's outrageously bad writingBut, not only did Augsburger fail to criticize Bartak's writing ability inher April I written evaluation of Bartak's work performance, but alsotestified that she could only recall two stories that Bartak wrote duringthe time she supervised her on the night police beat that she was criticalof the writing Under these circumstances and in view of Augsburger'spoor demeanor that left me with the impression that she was an insincereand unreliable witness, I have rejected her testimony about Bartak's poorwriting ability PHOENIX NEWSPAPERS75Managing Editor Early's instruction would not have rep-hold Bartak responsible for the way in which the stab-bing story was put together is illustrated by her unex-plained failure to even mention it directly or by implica-tion in her April I evaluation of Bartak's work perform-anceAs a matter of fact, Augsburger did not even men-tion in this evaluation that she was critical of Bartak'swritingArmstrong's April 1 memo to Early that sets out hisevaluation of Bartak's work performance as night policebeat reporter stated that Bartak had written only one en-terprise story that was published in January 1980 andthatAugsburger and the other city editors told Arm-strong on several occasions that Bartak was told to writeenterprise stories, but did not do so and that Armstrongwas also told Bartak missed deadlines on breaking storiesthat should not have been missed After setting out thesecomments Armstrong's memo stated that this was notthe performance the Employer should expect from ajourneyman reporter and concluded by stating, "forthese reasons, I recommend that [Bartak] be terminated."As I have previously found supra, Augsburger's andArmstrong's assertion that Bartak produced no enterprisestories during the 2-month period in which Augsburgersupervised her is false and that Bartak, as a matter offact, produced several such stories.Regarding the allegation in Armstrong's April 1 memothatBartak, so Armstrong had been told, had misseddeadlines on breaking stories, Armstrong testified thatbecause he was not present in the newsroom at night hebased this assertion on the reports he got' from Augs-burger that Bartak's copy was often submitted late andthatAugsburger had criticized Bartak for engaging inthisconductAugsburger contradicted this testimonyWhen questioned about what she had told Armstrong onthe several occasions that Armstrong asked her aboutBartak's work performance, Augsburger testified that theonly criticism about Bartak that she expressed to Arm-strong was Bartak's failure to submit enterprise storiesMoreover, Augsburger's April 1 written evaluation ofBartak'swork performance submitted to Armstrong ineffect states that Bartak only missed deadline onceduring the period she worked for AugsburgerAlthough not mentioned in Armstrong's April 1 memoabout Bartak's work performance, Armstrong testifiedthatwhen he visited the newsroom on Thursday andFriday to do the weekend stories that he observedBartak talking to other reporters in the newsroom anddisrupting theirworkArmstrong was unable to givespecific examples of what he observed her doing andfailed to note this in his April 1 memo to Early More-over, his testimony was not corroborated by Augsburgerwho worked on Thursday nights, nor did Augsburger in-clude this in her April 1 memo to Armstrong I find itincredible that if Bartak was interfering with the work ofother reporters during working time that' Augsburgerwould not have testified about this and that neither Arm-strong nor Augsburger included this in their April 1evaluation of Bartak's work performance In view ofthese circumstances I find Armstrong concocted this tes-timonyEarly testified that the basis for his decision to termi-nate Bartak was as follows-I thought that the last 90 days that she spent on thatnewspaper was probably . . the worst work of thewhole seven years that she had been there. Herwork had just-first of all, there was not very muchof it, and what was done was really nothing tospeak of. I thought her work had really declined,and I thought her attitude was bad I just did notthink there was any opportunity to save herIn support of his assertion that "there was not verymuch of [Bartak's work]" during her tenure as nightpolice beat reporter, Early testified "she just did not domuch work in those last 90 days . . . she did not writemany stories. She'd-go on the police beat, and at nightshe would go home There was not much happening inbetween."When questioned about the basis for his con-clusion that Bartak in effect produced very few storieswhile on the night police beat Early was vague and eva-sive (Tr 1260), and his testimony about the quantity ofBartak'sproductionwas not corroborated by eitherAugsburger or Armstrong or any other witness nor didthey state in their April 1 evaluations of Bartak's workperformance that her production was poor 41 I cannotbelieve that Armstrong and Augsburger would not havetestified about Bartak's poor quantity of work or havenotified Early about this in their April 1 memos evaluat-ing her work performance if, in fact, Bartak was such apoor producer as Early would have me believe It is notsurprising that neither Augsburger nor Armstrong com-plained to Early about Bartak's productivity inasmuch asit is undisputed that during her tenure as night policebeat reporter Bartak produced more copy than all theday police beat reporters combined. Under all the cir-cumstances, I find that Early's testimony concerningBartak's low productivity was patently falseIn summation, Early, in deciding to discharge Bartak,relied on the evaluation of Bartak's work performancesubmitted to him on April 1 by Bartak's supervisors onthe city desk A close scrutiny reveals, for the reasonsset forth above, that the misconduct attributed to Bartakin those evaluations submitted to Early were false andthat the additional allegations of misconduct brought upat the hearing for the first time by Early, Armstrong,and Augsburger also were a fabrication I therefore findthat the reasons advanced by Early that triggered his de-cision to discharge Bartak were a fabricationo.Esquer's conversation with ShoverOn December 21 Cecilia Esquer met with Respond-ent's director of community and corporate affairs, Wil-liam Shover. Esquer, a lawyer, is a representative of acommunity group called Citizens Organized for Unbi-41 I recognize that in response to a leading question Augsburger testi-fied she did not get copy from Bartak every day This ambiguous testi-mony does not warrant the inference that Augsburger was complainingabout Bartak's productivity As a matter of fact both before and after thistestimony,when asked to list her complaints about Bartak's work per-formance, Augsburger significantly did not complain about the quantityof her production 76DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDased Press(COUP),whose purpose is to persuade Re-spondent by means of either picketing,consumer boy-cotts, leafleting,and verbal persuasion to employ moreminority workers and to give increased and improvedcoverage of issues and events that concern minoritygroupsThe meeting between.Esquer and Shover on Decem-ber 21'was held for the purpose of talking about the dif-ferences betweenCOUPand Respondent and to seewhether some or all these differences might be resolved.During the meeting, according to Esquer's testimony,she advised Shover thatCOUPwas considering askingthe EEOC fora commissioner's charge against Respond-ent that would involve a review of Respondent's em-ployment and recruiting practices Esquer testified thatin resposne to this Shover stated,"they had troublemak-ers like that in the newspapers"and asked Esquer if sheknew Bonnie Bartak and informed Esquer that Bartakhad filed a complaint with the EEOC against the news-papers but that Respondent was not affraid of theEEOCShover specifically denied making the remarks attrib-uted to him by Esquer,rather, he testified that duringthe meeting he took the position thatCOUP's claim thatRespondent was unfair to minority groups was based onconduct engaged in a number of years ago by the formermanagement at which point of time in the conversation,Shover testified,Esquer brought up Bartak's nameEsquer, according to Shover,stated that Respondent waspresently treating its female workers unfairly and in par-ticular had not been fair to Bartak who had been denieda promotion and that the Employer had been placing alot of pressure on her and she had filed a charge withthe EEOC against Respondent Shover testified that hereplied that as far as he was concerned his relations withBartak had always been good, that he had even compli-mented her about certain of her stories,but that hewould rather not discuss the issue of Bartak's EEOC suitbecause he did not know that much about it.Based on my observation of the demeanor of the wit-nesses, I reject Esquer's testimony and credit Shoverwho seemed to be a more credible witness.pMayne's dischargeMayne, who began working for Respondent in May1977, previously had over 20 years of journalistic experi-ence Immediately before coming to work for Respond-ent he was city editor for a large metropolitan dailynewspaper published in Seattle, Washington, and prior tothatwas the assistant bureau chief in New England forthe Associated Press. He worked for the Respondent attheArizona Republic from May 1977 until Steptember1978 as night city editor and the chief of the paper's leg-islative bureau and from September 1978 until his termi-nation in January 1980 as the paper's economic newseditor In his position as economic news editor he super-vised the work of several reporters and was admittedly asupervisor, as that term is defined in the National LaborRelations Act, who normally would not be afforded theprotection of Section 7 of the Act. Mayne, as economicnews editor, reported to and was supervised by CityEditor Howard Armstrong As I have described supra,Armstrong's assistant or second in command on the citydesk was Assistant City Editor Paul SchattIt is undisputed that from almost the start of his em-ployment with the Arizona Republic Mayne concludedthat the city desk was operating in an inefficient and un-satisfactorymanner and openly expressed these senti-ments to other members of management And, as early asJune 1977, when Armstrong became city editor, Maynesubmitted a long list of suggestions to Armstrong abouthow to perform his job as city editor successfullyInAugust 1979 Mayne, at his own request, met withRespondent's recently appointed Associate Publisher/-GeneralManager Tully and informed Tully that hethought the management of the city desk was, in general,weak and inefficient and felt Tully's appointment wouldbring a sense of professionalism to the operation of thenewspaper.Mayne was critical of the way in whichManaging Editor Early and City Editor Armstrong wereoperating the city desk and told Tully that he thought hecould do a better job and, went so far as to suggest thatTully discharge Early. Mayne's criticism about Early'sand Armstrong's work performance was not expressed inthe form of an ad hominem attack but, as Tully testified,was based on specifics pertaining to the way in whichEarly and Armstrong performed their respective jobsTully testified he "was quite interested in [Mayne's] ob-servations" and expressed his appreciation to Mayne forspeaking to him directly about the matter and indicatedhe -would keep Mayne's remarks confidential. Tully infact kept Mayne's remarks confidential.42In 1977, 1978, and 1979 Mayne also criticized Early'sand Armstrong's as well as Assistant City Editor Schatt'swork performances in conversations with them. But, intalkingwithEarly he usually complimented Early'swork performance and degraded Armstrong's - andSchatt'sWhen talking with Armstrong he usually com-plimented Armstrong's work performance and degradedEarly's and Schatt's and when talking with Schatt com-plimentedSchatt'swork performance and degradedEarly's and Armstrong'sIn 1978 Armstrong learned from two or three of,hisassistant editors that Mayne was degrading his work per-formance behind his back and was stating, among otherthings, that Armstrong had no control over his staff, that'Armstrong did not- know what was going on in the cityroom, and that he was not assertive enough and did notplan the coverage of the department adequately Also,Schatt testified that in February 1979 Schatt, Early, andArmstrongmet and "compared notes" about whatMayne was saying to each of them because, as Schattfurther testified, "it had seemed to become a problem[,we] felt like things were being stirred up." At this meet-ing Schatt, Armstrong, and Early, after comparing notes,discovered that Mayne was telling each of them differentthings as if he was trying to turn them against one an-otherArmstrong in particular was informed by Schattand Early that Mayne was saying that he, thought Arm-42Mayne and Tully each testified about the meeting Their testimonywas not inconsistent and each impressed me as a credible witness I there-fore have relied on a composite of their testimony to describe this meet-ing PHOENIX NEWSPAPERS77strong was weak and unable to make a decision and didnot know what was going on in the city room and couldnot operate the city desk and that Mayne said he thoughthe could do a better job of operating the city deskArmstrong testified that as early as 1977 he had con-cluded that Mayne would step on any one in order toadvance himself because at this time Armstrong observedthatMayne had begun to degrade the work performanceof the other editors with whom he worked, in particular,Paul Schatt, as well as Managing Editor Early, and thatMayne continued to do this in 1977, 1978, and 1979On July 31 Mayne received his annual work perform-ance evaluation from Schatt that was approved by Earlyon the same day In the space on the appraisal form thatasks if the supervisor evaluated is "supportive of manage-ment," Mayne was ranked as "average" and in the spacereserved for comments by the person doing the evaluat-ing there was no mention directly or indirectly aboutMayne's backstabbing of other members of management.An examination of the evaluation reveals that overallMayne was evaluated as "above-average" and received asubstantial merit pay raise.During 1978 and 1979 when Mayne, as describedsupra, was being critical of the ability of Armstrong andSchatt to manage the city room, Managing Editor Earlyhad come to the same conclusion about the competencyof Armstrong, Schatt, and the other assistant city editorsand the only thing that stopped him from making whole-sale changes during 1979 in that department was the lackof experienced employees to fill these positions 43 How-ever, during the latter part of 1979 Early expressed hisdisapproval of Armstrong's job performance by placinghim on probation and finally on January 20, 1980, exceptfor Armstrong, replaced everyone of the assistant editorsemployed on the city desk.During the 10-day period from December 25 throughJanuary 4, 1980, Armstrong and Schatt were absent fromwork and Mayne was appointed to be in charge of thecity desk for that periodMayne, when he took over theoperation was, like Early, highly critical of the way inwhich Shcatt and Armstrong were operating the citydesk.He was also very cirtical about the condition inwhich he found the city desk During this 10-day periodMayne expressed his dissatisfaction about the poor stateof affairs he found at the city desk and openly criticizedArmstrong and Schatt for operating the desk in what hefeltwas an unsatisfactory manner In fact, Mayne toldEarly that the city desk was in a state of confusion, thatthere was no planning or organization there, that the re-porters were dissatisfied with the editors, that there wasno leadership or direction, that Armstrong was dislikedby the staff because he was aloof and could not be con-tacted, and that Mayne thought he could do a better jobas city editor than Armstrong. Mayne also informedEarly that he thought Schatt did not have the ability orcompetency to perform his job, and that he had messed43 Early testified, "I had come to the conclusion that the [city] deskreally needed some overhauling, badly needed over hauling because wewere dust losing itWe were losing our dignity" and "had come to theconclusion the only way I could do that was to get rid of most of thepeople that were on it and replace them with people who could bringsome new blood, some new talent, into it "up the planriin'g on the city desk and was not respectedby the staffOn his return to work on January 5, 1980, Armstronglearned from other editors that Mayne had been makingderogatory comments about the condition of the citydeskMayne told Armstrong that he thought the citydesk was in a state of confusion, that it was not orga-nized, that the desk was missing stories, and that report-erswere not being kept busy and was generally criticalof Schatt's work as these were areas that SChatt was re-sponsible for in his capacity as Armstrong's assistant.On either January 13 or 14, 1980, according to Early'stestimony, Armstrong asked him, "how much longer amIgoing to have to endure [Mayne]" and told Early thathe wanted to discharge Mayne because he did not trusthim, and that he felt he could not turn his back onMayne because Mayne was always backstabbing andslashing people and would tell you what a great personyou were while at the same time tell someone else whata "bumblehead" you were Armstrong stated he couldnot trust Mayne and did not want to deal with him anymore and that Mayne was a "rumor-spreader" and abackstabber.Early further testified that in response toArmstrong's comments that Early stated "if you want tofire him fire him" and that ended the matter Armstrong,on the other hand, testified that after Early had listenedto his reasons for wanting to discharge Mayne that Earlytold him, "we'll see if we can do that" and that Earlyleft and did not speak to him about the matter for an-other few days at which time he advised Armstrong thathe had discussed the question of Mayne's discharge withthe paper's publisher and associate publisher and thatthey had decided to accept Armstrong's recommendationand that Armstrong could fire Mayne.On January 15, 1980, Armstrong, in the presence ofSchatt,while reading from a prepared statement, in-formed Mayne about his discharge The description ofthe pertinent part of this meeting follows 44ARMSTRONG: I have given a lot of seriousthought to this in the past few days and I havecome to the conclusion that you are not trustwor-thy. I intend to stay at this paper for a long timeand it is an uncomfortable situation to have some-one you can not trust You do many things well,but I don't think I can trust you, so I have to termi-nate you.Ihave requested this of the manag-ing editor and the associate publisher and the pub-lisher and they all agree I believe that is all I haveto say. Do you have any questions?MAYNE Could you elaborate on some of thosethings?ARMSTRONG' I don't feel I have to give any moreexplanationOn January 18, 1980, Armstrong called a meeting ofthe several reporters on the economic news staff whohad worked under Mayne's supervision and stated thatthe reason for the meeting was so he could explain why44 Based on a transcription of Mayne's contemporaneous notes of themeeting that were admitted into evidence without objection 78DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMayne had been fired. Armstrong stated that he had toldMayne that Armstrong did not trust hini and did not feelhe could turn his back to him He urged them to listen tohis side and whatever Mayne might say about his dis-charge and then to check out the facts Armstrong statedthat he had heard that Mayne had told the employeesthere was a hit list on the newspaper with the names ofabout 12 people Armstrong stated this was false, that hehad not heard Mayne make that statement but if Maynewas "putting that information out" that is the "verydamn thing that got him fired." Armstrong explainedthat "with management, you can't have that kind ofthing " One of the reporters asked what they should sayif there were inquiries about Mayne's discharge Arm-strong answered, "[Mayne's] inability to get along withother people in management." Armstrong ended themeeting by saying that Mayne was a "damn good news-paper person" and that Armstrong had nothing but re-spect for his newspaper ability2Discussion and ultimate findingsa.Respondent's motion to dismissBartak filed a series of discrimination charges againstRespondent with the EEOC- on August 7 alleging dis-crimination in terms and conditions of employmentagainst herself personally and the female employees as aclass;on December 13 alleging having been placed onprobation for having filed the first charge; and on April8, 1980, alleging that she was discharged for having filedtheprevious charges.Mayne filed a discriminationcharge against Respondent with the EEOC on January23, 1980, alleging that he was discharged for defendingBartak against discriminationThereafter, pursuant toSection 706(f)(2),TitleVII, 42 U S C. Section 200e-5(f)(2), the district director of the EEOC, as authorizedbyEEOC Procedural Regulations, 29 CFR Section1603.23(a), on the basis of a preliminary investigation,concluded that prompt judicial action was necessary tocarry out the purposes of Title VII Accordingly, thecommission, on May 28, 1980, filed a petition in theUnited States District Court for the District of Arizonafor a preliminary injunction.Equal Employment Opportu-nityCommission v Phoenix Newspapers, Inc,No CIV 8-404 PHX VAC (D Ariz 1980) The court, by its orderdated September 4, 1980, denied the EEOC's "petitionfor preliminary relief in all particulars "Prior to the hearing in the instant proceeding, Re-spondent filed a Motion for Partial Summary Judgmentwith the Board on the ground that the issues litigatedbefore the court in the EEOC proceeding have a collat-eral estoppel effect insofar as the complaints before theBoard allege that Respondent violated Section 8(a)(1) ofthe Act by disciplining and discharging Bartak becauseshe filed charges with the EEOC and discharged Maynebecause he refused to cooperate with Respondent's planto retaliate against Bartak for filing the charges. TheBoard denied this motion without prejudice to Respond-ent's right to resubmit it to the administrative law judgeconducting the hearing in this case Respondent reneweditsmotion at the outset of the hearing and, with the Re-spondent's agreement, I treated it as a motion to dismissand reserved ruling The motion to dismiss is deniedThe doctrine of collateral estoppel has three require-ments (1) the adjudication must be valid and final, (2)theremust be an identity of issues determined, and (3)there must be an identity of parties 2 Am Jur 2d,Admin-istrativeLaw §§500-504, 113MooreFederal Practice¶¶ 0.405[3] and ,0 441[2],Cromwell v. County of Sac, 94US 351 (1876). In the instant case there has been nofinal adjudication of the issues on the meri ts.45 Thecourt's authority in the preliminary injunction proceed-ing brought by the EEOC terminated with the conclu-sion of the administrative phase of the EEOC's adminis-trative process.46Equal Employment Opportunity Com-mission v. Pacific Press Publishing Assn ,535 F 2d 1182,1185 (9th Cir 1976);Hyland v. Kenner Prod. Co, 9E P D paragraph 10,108 at 7515 (S D Ohio 1974) Inruling on the petition for preliminary injunction, thecourt's findings of fact and conclusions of law were pre-liminary ones and do not foreclose findings or conclu-sions to the contrary based on a record developed subse-quent to the preliminary injunction hearing.Oburn v.Shapp,521 F 2d 142, 149 at fn 18 (3d Cir 1975). For, itis settled that "[w]here the parties do not submit the caseto the trial court on its meritsthe general rule isthat the decision of either the trail or appellate court ingranting or denying a temporary injunction does notestop the parties or the court as to the merits of thecase." 7 Part 2 MooreFederal Practice ¶65.21 at 65-157and case cited at fn. 33. Accordingly, in ruling on theEEOC's petition for preliminary injunction the court'sauthority was temporary and its findings of fact and con-clusions of law do not effect subsequent actions on themerits and cannot be considered as a final adjudicationfor collateral estoppel purposes45 Although the preliminary injunction proceeding in Federal districtcourt lasted several days and was apparently litigated at length, the ruleof collateral estoppel is designed to operate only when there has been afinal resolution of an issue in a particular forum and not, as is explainedinfra,when the resolution has been less than final no matter how exten-sively or well litigated46 The following are the steps which the EEOC must take under Sec706 of Title VII, 42 U S C §§ 2000-e et seq in the prevention of unlaw-ful employment practices when a charge is filed by an individual1)EEOC determines whether preliminary or temporary relief isnecessary and, if so, institutes appropriate judicial action 29 CFR[Section] 1601 23(a)2)Where EEOC determines that there is reasonable cause to be-lieve that an unlawful employment practice has occurred, it attemptsto eliminate the practice by conference, conciliation, and persuasion29 CFR [Section) 1601 24(a)3) If such attempts to obtain voluntary compliance fail, the Com-mission may (but is not required to) bring a civil action against therespondent 29 CFR [Section] 1601 274)After 180 days of the filing of the charge, an aggrieved partymay request from the EEOC a Right to Sue notice EEOC issuanceof such notice terminates any further processing of the charge 29CFR [Section] 1601 28(a)5)Where the EEOC has found that a violation exists but decidesnot to file suit on its own or where a conciliation agreement hasbeen reached but does not include the aggrieved party in the settle-ment, or where no violation has been found, then the EEOC issues aright to sue notice to the individual complainant Such notice endsthe EEOC administrative disposition of the charge 29 CFR [Sec-tion] 1601 28(b) PHOENIX NEWSPAPERSRespondent argues that the EEOC's petition for a pre-liminary injunction sought full and complete relief onbe-half of Bartak and Mayne and that the hearing before thecourtwas comparable to a trial on the merits, ratherthan a hearing on a preliminary injunction Nevertheless,the fact remains that the relief sought in the preliminaryinjunction hearing was temporary and did not providefor a permanent, final disposition of the EEOC charges.Furthermore, as Respondent apparently acknowledges,the results of the preliminary injunction proceeding haveno res judicata effect on subsequent public proceedingsinstituted by the EEOC or private proceedings-institutedbyMayne or Bartak Respondent's contention that theinstitution of such proceedings would be futile becausethemerits of the case are so weak is mere speculationand such a decision must be left to that fact finder, inthis case the Board's administrative law judgeBased on the foregoing, I am of the view that becausetherewas no final determination inEqual EmploymentOpportunity Commission v Phoenix Newspapers, Inc,No.CIV 80-404 PHX VAC (D Ariz, Sept 4, 1980), of theissues beforeme inthe instant case that the doctrine ofcollateral estoppel is inapplicable and for this reason themotion to dismiss is denied 47In the alternative, I am of the opinion that the doctrineof collateral estoppel is inapplicable as a matter of lawbecause Section 10(a) of the National Labor RelationsAct provides that the Board's authority to decide unfairlabor practice cases is exclusive and is not "affected byany other means of adjustment or prevention that hasbeen or may be established by agreement, law, or other-wise." Here, I have found infra, the activity for whichBartak and Mayne were allegedly discriminated againstisprotected by Section 7 and Section 8(a)(1) of the ActRecently inFrank Briscoe, Inc v NLRB,637 F 2d 946,951-953 (3d Cir 1981), the court held that although em-ployee activity may be protected under Title VII thisdoes not preclude the same activity from being protectedby Section 7 of the Act. The court reasoned that the leg-islative history of Title VII and the judicial interpreta-tion of both Title VII and the Act establishes that theremedies provided by Title VII were never intended tobe exclusive, and that jurisdiction under Title VII andtheNationalLabor Relations Act will be concurrentwhere, as in the instant case, as I have found infra, theactivity involved is protected by Section 7b Bartak's probation, reassignment to the night policebeat, and dischargeThe General Counsel takes the position that Bartak'sOctober 5 probation, her extended probation on January4, her reassignment to the night police beat on January 4,and her April 4, 1980 discharge were motivated by Re-spondent's animus toward her on account of either herunionactivities,or her role as spokesperson for thefemale employees in their effort to improve their work-ing conditions by ending allegedly discriminatory em-ployment practices or because she filed EEOC charges47 In view of this conclusion, I have not decided whether the doctrineof collateral estoppel is inapplicable here because of a lack of identity be-tween the parties to the separate proceedings79againstRespondent on behalf of herself and the otherfemale employees or for a combination of all these rea-sonsIam of the opinion that the General Counsel did notpresent a prima facie case that Respondent discriminatedagainst Bartak on account of her union activities,48 but Iam persuaded that the General Counsel has proven thatRespondent placed Bartak on probation, reassigned herto the night police beat, and ultimately discharged herbecause she was the spokesperson for the women em-ployees in their efforts to improve their working condi-tionsby ending allegedly discriminatory employmentpractices and because she filed an EEOC charge onbehalf of herself and the other women and I am also ofthe view that by engaging in this conduct Respondentviolated Section 8(a)(1) of the Act. The basis for thisconclusion follows(1)In order for Bartak's activity to qualify as concertedactivity "it must appear at the very least that [the con-duct has] some relation to group action in the interest ofthe employees"(Mushroom Transportation Co. vNLRB,330 F.2d 683, 685 (3d Cir. 1964)) and that the evidenceshows that Bartak was acting "with or on behalf of otheremployees, and not solely by and on behalf of[her-self] "Pacific Electricord Co v NLRB,361 F.2d 310, 311(9thCir 1966) I am persuaded that this was the situa-tionThe evidence described in detail above establishes thatthewomen in the Arizona Republic's newsroom desig-nated Bartak to be their spokesperson in their concertedeffort to persuade management to eliminate certain alleg-edly discriminatory employment practices Bartak, as thewomen's spokesperson, met with Managing Editor Earlyand Associate Editor Tully in February 1979 and in thepresenceof the women employees, presented thewomen's employment grievances Bartak informed man-agement the women thought their grievances were theresult of the Company's policy of discrimination againstwomen in favor of men Bartak warned management thatif these alleged discriminatory practices and the women'semployment grievances were not remedied that thewomen would go to the Federal Government for assist-ance Thereafter, during the spring of 1979, three womenemployed in the newsroom filed charges of discrimina-tionwith the EEOC against Respondent alleging dis-crimination as to pay, hiring practices, and promotionswith respect to themselves personally and all the Re-spondent's femaleworkers as a class Likewise, onAugust 7, 1979, Bartak filed a charge of discriminationwith the EEOC against Respondent alleging discrimina-tion as to pay and promotion against her personally andall the Respondent's female employees as a class Thefiling of Bartak's August 7 EEOC charge of sex discrimi-48 This conclusion is based on the lack of evidence that Respondentwas antagonistic toward its employees for supporting the Union, the lackof any significant relationship timewise between Bartak's union activitiesand the disciplinary action against her, and the fact that there were otheremployees who were just as active as Bartak in their support of theUnion who were not discriminatedagainst 80DECISIONSOF THE NATIONALLABOR RELATIONS BOARDnation was inextricably intertwined with,,Bartak's role asthe spokesperson of the women in their concerted effortto improve their working conditions, for, it was asspokesperson that Bartak, in effect, warned managementthat the women, if necessary, would file charges with theEEOC in order to remedy their common grievances 49Clearly, the subsequent filing of these charges by Bartakand the other three women employees, all of whichcharged discriminationagainst allof the women em-ployed by Respondent, was an extension of the womenemployees' initial concerted activity in February 1979when they grieved to management about their workingconditions and constitutes an integral part of that activi-ty. It is for the foregoing reasons that I find that byacting as spokesperson on behalf of the women employ-ees and thereafter by filing her EEOC discriminationcharge againstRespondent on August 7, 1979, that'Bartak wasactingin concert with the other female em-ployees and thereby was engaging in concerted activity(2)I further find that Bartak's concerted activity was pro-tected under Section 7 of the Act Section 7 guaranteesemployees both the rights to organize and to bargain col-lectively through their chosen representative, and theright to engage in "other concerted activities" for their"mutual aid or protection."Eastex, Inc. v.NLRB, 437U.S. 556, 565 (1978). "Activities relating to conditions ofemployment are for `mutual aid or protection "'FrankBriscoe, Inc. it.NLRB,637 F 2d 946, 950 (3d Cir 1981).Thus, when Bartak, acting in concert with her femalecoworkers and speaking on their behalf, grieved directlytomanagement about allegedly discriminatory employ-ment practices, her conduct was protected by Section 7of the Act(NLRB v. Tanner Motor Livery, Ltd,419 F.2d216 (9th Cir 1969)), so long as it did not violate the prin-ciple of exclusive representation for collective-bargainingpurposesEmporium Cap well Co. v.WesternAdditionCommunity Organization,420 U.S. 50 (1975).50 Likewise,49 I recognize that in speaking to management on behalf of the otheremployees Bartak did not expressly refer to the EEOC but used the term"federal government " It is plain from the record that everyone in-volved-Bartak,the employees,and management-knew she was refer-ring to the EROCso InEmporium Capwellthe Supreme Court held that the self-help ef-forts of minority employees to achieve employment equality was unpro-tectedwhere an exclusive representative existed and where the activityof the minority employees undermined the effectiveness of that represen-tationThe employees there repudiated the governing contractual griev-ance mechanism that had been invoked by their union and sought insteadthrough picketing and boycotting to compel their employer to bargainseparatelywith them This conduct was found to have undermined theprinciple of exclusive representation embodied in the Act In the instantcase Respondent has failed to establish that the female employees in seek-ing to have Respondent remedy the allegedly discriminatory employmentpractices sought to undermine their Union's representative status or en-gaged in conduct reasonably calculated to do this Quite the oppositeBartak expressly informed management that the women's purpose inmeeting with management was not to negotiate about their employmentgrievances,but only to make management aware of those grievancesAnd, on the subject of wages, Bartak informedmanagementthat thewomen favored the Union's wage proposal presented during contract ne-gotiationsLikewise, Bartak indicated that the women desired that theCompany institute an affirmative action program that had also been pro-posed by the Union during negotiations Admittedly, Bartak threatenedthat the women would "act" if the Company failed to remedy its allegedwhen Bartak, together with the other female employees,fileddiscrimination charges againstRespondentwithEEOC, which charges were an integral part of the em-ployees' concerted effort to persuade the employer toremedy its allegedly discriminatory employment prac-tices, this activity was protected by Section 7 of the Act.For employees who act together to improve their termsand conditions of employment through channels outsidethe immediate employee-employer relationship are en-gaged in conduct that is protected by Section 7Eastex,Inc. v.NLRB,supra, 437 US 556, 565-566 InEastex,the Supreme Court stated, "it has been held that the`mutual aid or protection' clause protects employeesfrom retaliation by their employers when they seek toimprove working conditions through their resort to ad-ministrative and judicial forums" 437 US., at 565-566More specifically, the court inFrank Briscoe, Inc v.NLRB,supra, 637 F.2d 946, 950, held that employeesacting in concert to ensure their rights under Title VIIby filing charges against their employer with the EEOCare protected from employer reprisal by Section 7 andSection 8(a)(1) of the Act, so long as this activity doesnot violate another important principle of labor law,namely, the principle of exclusive representation as em-bodied in Section 9(a) of the Act.5 t In addition, thecourt inBriscoeheld that the fact that employees' activi-ty may be protected under Title VII does not preclude itfrom enjoying the protection of Section 7 of the Act.The court reasoned that the legislative history of TitleVII and the judicial interpretation of both Title VII andthe Act establish that the remedies provided by Title VIIwere never intended to be exclusive, and that the juris-diction under Title VII and the Act will sometimes beconcurrent. (Id at 951-953.)It is for the foregoing reasons that I find Respondent'sfemale employees, including Bartak, in their effort to endRespondent's alleged discriminatory employment prac-tices,were acting for their mutual aid or protection andthus their activity was protected under Section 7 whenthey met with management and, with Bartak acting astheir spokesperson, presented their grievances, and whenthereafter certain women including Bartak filed discrimi-nation charges with the EEOC against Respondent alleg-discriminatory practices,but it is plain that this ambiguous statement,when viewed in the context of Bartak's other warning that the womenwould go to the Federal Government for assistance if the Companyfailed to act, can only be construed as a threat that the women would filecharges of discrimination with the Government if the Company did notact on their grievances Finally,when Bartak's statement to Early, "wewant you to go to the bargaining table and represent our point of view,because we believe we are a special interest group,"isviewed in the con-text of all Bartak's comments,itisplain that Bartak was not asking Re-spondent to represent the women,but was asking that when Respondentformulated its contract proposals that it take into consideration thewomen's contention that they had been the subject of discriminatory em-ployment practices51 It is clear that the filing of a charge with the EEOC does not im-pinge on the exclusivity principle of Sec 9(a) of the Act because that ac-tivity lies outside the scope of the collective-bargaining relationship SeeAlexander v Gardner-Denver Co,415 U S 36 (1974) See alsoBarrentinevArkansas-Best Freight Systems,49 USLW 4347 (Apr 6, 1981) (employ-eeswho have submitted wage claims to arbitration under a collective-bargaining agreement retain a distinctly separate right to prosecute thesame claim in a court action under the Fair Labor Standards Act) PHOENIX NEWSPAPERSing discriminatory practices against other employees aswell as themselves personally.(3)Iam persuaded that the General Counsel has estab-lished a prima facie case that Respondent,on October 5,1979, placed Bartak on probation because she was theleader and spokesperson for the Arizona Republic'sfemale employees in their effort to improve their termsand conditions of employment by having Respondentremedy alleged sex discrimination and because, in con-nection with this concerted effort, Bartak filed a chargeof sex discrimination againstRespondentwith theEEOC. This conclusion is-based on these considerationsin their totalityBartak was the leader and acted as the spokesperson forthe female workers employed in the Arizona Republic'snewsroom when they presented their sex discriminationgrievances toManaging Editor Early and Associate Publish-er Tully.Asa matter of fact, after Bartak finished speak-ing at the February 9 meeting to Managing Editor Earlyotherwomen were asked by management to expresstheir sentiments but they refused because, as one of thewomen told Early, "[Bartak] really covered it "In view of Bartak's role as the group's spokesperson andthe zealous and aggressive manner in which she presentedthe women's employment grievances to management, therecan be no doubt that Managing Editor Early felt she wasthe person responsible for the women's grievance activity.Early was personally offended and upset because of theallegations of sexual discrimination expressed by Bartak, onbehalf of the women, and believed that Bartak's remarkswere directed at him personally and felt that, Bartak's con-duct in this respect indicated that she was hostile and unco-operative toward him.Early informed the supervisorsabout his February 9 meeting with Bartak and the otherwomen and what had taken place at that meeting andstated to the supervisors that he was personally offendedthat the women had brought such allegations against himand was "very upset" that they were accusing him of sexdiscriminationAlso, when Bartak in February protestedRespondent's failure to include a female on its 5-yearplanning committee for the newsroom and asked wheth-er this failure indicated there was no future for womenon the newspaper, Early admittedly felt that by engagingin this conduct she was exhibiting hostility toward man-agement and an unwillingness to cooperate with manage-ment I am persuaded that if Early was hostile towardBartak for engaging in this kind of conduct that wasclosely related to her speaking out to Early on behalf ofall the women in connection with their sex discrimina-tion grievances that it is logical to infer Early harbouredthe same hostile feelings toward her for speaking out onbehalf of the women.On October 5, 1979, based on his personal evaluation ofBartak's work performance, Early placed her on probationand warned her that she would be terminated if her workdid not show "great improvement, " even though less than 5months earlier Bartak's immediate supervisors, based ontheir personal observation of her work performance over aperiod of several years, rated her as a better than averageemployee in her annual performance evaluation, informed81her she was being considered for a vacant assistant cityeditor position, and recommended her for a merit pay raisethatwas approved by Early. Thereisnoevidence that Bar-tak's work performance or work habits between her annualwork evaluation and Early's later evaluation had changedfor the worse. As a matter of fact, in June 1979 Bartak wasreassigned to a more prestigious beat, the urban affairs beat,and as the urban affairs reporter was assigned to cover oneof the newspaper's most -newsworthy and important stories,the Papago Freeway ElectionIn placing Bartakonprobation, Early ignored the recom-mendation of Bartak's immediate supervisorsBartak's im-mediate supervisor for the period that Early evaluatedher was Assistant City Editor Joel Nilsson, who felt thatBartak's work performance was above average and thatshe had done a good job while working for him On Oc-tober 5, the day Early evaluated Bartak and placed heron probation,Nilsson informed Early about his highregard for Bartak's work performance, but Early ignoredNilsson's opinion, disregarded the prior evaluation of As-sistantEditor Schatt and City Editor Armstrong, andplaced Bartak on probation under threat of immediatedischarge if she did not show "great improvement "There is no evidence that Early disagreed with Nilsson's,Schatt's, or Armstrong's evaluations of employees otherthan Bartak.In personally evaluating Bartak's work performance onOctober 5, 1979, rather than have Bartak's immediate su-pervisorsmake this evaluation,Early,as I have foundsupra, deviated from Respondent's normal procedure in con-ducting such evaluations.Normally, the employees' imme-diate supervisor or supervisors, not Early, conductedthese evaluations. Bartak's was the first and last suchevaluation that Early ever conductedIn the case of Bartak's evaluation Early decided to devi-ate from Respondent's usual procedure only after Bartakfiled her August 7 EEOC charge of sex discriminationAsIhave described in detail supra, when Bartak late inJune, at Armstrong's suggestion, agreed to have an ac-celerated evaluation performed in order to qualify for an-other pay raise sooner than usual, there was no indica-tion, given to her by supervision that Early would per-Armstrong and Nilsson concerning this evaluation, therewas no mention of the fact that Early, rather than Arm-strong and/or Nilsson, would be performing the evalua-tion. In fact, Early testified that it was not until late Sep-tember that Early notified Armstrong that he would bepersonally conducting Bartak's evaluation and it was notuntilOctober 4 that Bartak, for the first time, was in-formed that Early, not Nilsson or Armstrong, would beconducting the evaluationEarly seized on the first opportunity to discipline Bartakfollowing his knowledge that she was the leader of andspokesperson for the women in connection with their sex dis-crimination grievancesBecause Bartak's May 18 evalua-tion was not shown to Early until after Bartak's supervi-sors had completed it and shown it to Bartak, Early wasfacedwith a fait accompli and, pursuant to personnelpolicy, was forced to approve the evaluation and becauseof the better-than-average evaluation accorded Bartak by 82DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDher supervisors was forced to grant her a merit pay raisethat they had recommended But, when Bartak com-plained that she deserved a higher pay raise, Earlyturned down' this requestCityEditorArmstrong in-formed Bartak that Early had rejected her request formore money on the' ground that Early felt that Arm-strong's evaluation of Bartak's work performance hadnot been tough enough However, neither at this timenor at any time prior to Early's October 5 evaluation ofBartak'swork performance did anyone from manage-ment indicate to Bartak'directly or indirectly that Early'sdisagreement about Bartak's May 18 evaluation was asubstantial one or that Early regarded Bartak's work per-strong indicated to Bartak that management did notregard her work as unsatisfactory. Thus, when Arm-strong informed Bartak that Early had rejected her re-quest for more money, Armstrong suggested that ratherthan wait another 12 months for her annual performanceevaluation that Bartak permit Armstrong to evaluate herwork performance sooner which would enable Bartak toget her next pay raise sooner than usual. Bartak agreedtoArmstrong's suggestion. The record reveals that su-pervisors, did not suggest, as Armstrong had done toBartak, that an employee's evaluation be given soonerthan usualunlessthe supervisor felt that the employeewarranted a pay raise (Tr 1234-1235) Likewise, therecord shows that these accelerated performance evalua-tions done for the purpose, of granting employees payraises sooner than usual were usually conducted by theemployees' immediate supervisors, not EarlyBut, assoon as Early learned from Armstrong in September thatBartak had requested an accelerated evaluation in aneffort to get a pay raise sooner than usual, Early person-ally took over Bartak's evaluation in disregard of Re-spondent'susualpolicy and procedure. As a 'result notonly was Bartak refused a pay raise but much to her sur-prise learned she had been placed on probation andwould be discharged if her work performance did notshow "great improvement." In short, the above circum-stances show that Early seized the first opportunity todiscipline Bartak following his knowledge that she wasthe leader of and spokesperson for the women in connec-tion with their sex discrimination grievances 52Early threatened Supervisor Mayne with discharge for de-fending and complimenting Bartak's work performance inorder to build up a record against Bartak to justify her dis-ciplineIn October 1979, shortly after Bartak's probation,Economic News Editor Mayne, who at the time was su-pervising Bartak's work on the Papago Freeway Elec-tion,wrote memos defending and complimenting Bar-tak'swork. As a result Mayne was summoned to Early'soffice and in the presence of Employee Relations Direc-s2 I am persuaded that all the'circumstances leading up to Bartak beingplaced on probation by Early, when viewed in their totality, warrant theinference that Early, in effect, deliberately "ambushed" BartakAs amatter of fact, this is exactly how Early characterized his conducttoward Bartak On the witness stand, while thinking out loud about whatmight have happened in Bartak's case if she had acted toward him differ-ently,Early testified that had Bartak shown a different attitude that "Iwould not have tried to sandbag her " Thomas Y Crowell,The Diction-ary of American Slang(2d Sup ed 1975) at 442 defines "sandbag" as "v tto ambush and beat up a persontorCase threatened with discharge if he continued towrite memos in defense of or which complimented Bar-tak'swork performance I realize that Early, while stat-ing that Mayne's memos were interfering with Early'splans for Bartak also assured Mayne that the purpose ofBartak's probation was not to discharge her but to im-prove her work performance However, Early did notexplain why he forbade Mayne and presumably other su-pervisors from complimenting Bartak's work when pur-suant to Respondent's newly instituted work perform-ance evaluation system, under which Bartak was beingdisciplined, itwas contemplated that supervisors wouldwrite complimentary as well as critical memos so thatthe employees knew where they stood with managementAs I have found supra, Respondent presented no evi-dence that Mayne's memos defending and complimentingBartak's work were without substance or were fabricatedby Mayne to help Bartak. As a matter of fact, as I havefound supra, Early, in reprimanding Mayne for writingthese memos about Bartak's work performance, in speak-ing to Mayne, did not base the reprimand on the factthat he felt Mayne's memos did not constitute an accu-rate appraisal of the particular work involved Under thecircumstancesEarly's threat to disciplineMayne forwritingmemos complimenting Bartak's work perform-ance warrants the inference that Early was not interestedinmaking an honest evaluation of Bartak's work per-formance but was simply interested in building up arecord to justify disciplining Bartak.The aforesaid considerations, in their totality, persuademe that the General Counsel has established a primafacie case that Managing Editor Early placed Bartak onprobation on October 5 because she was the leader andspokesperson of the female employees in their effort toimprove their terms and conditions of employment andbecause, in connection with this effort, Bartak filed acharge of discriminationagainstRespondent with theEEOC 53Ishall now evaluate the reasons relied on by Manag-ing Editor Early for placing Bartak on probation for 90days on October 5, 1979. In view of the fact that thesereasons are embodied in Early's October 5 written ap-praisal of Bartak's work performance, I shall scrutinizethis appraisal in the light of the whole recordOn October 5 Early rated Bartak's "Technical Knowl-edge & Ability" "marginal" and her "Initiative" and"Decision Making Ability" "average" whereas Supervi-sors Schatt and Armstrong in their May 18 evaluation ofher work, less than 5 months earlier, had rated Bartak"average" in "Technical Knowledge and Ability" and"above-average"in"Initiative" and "Decision MakingAbility "As I have described in detail supra, Early'sbasis for downgrading Bartak's work performance ineach of these categories was Bartak's narrow coverage58I recognize that other women besides Bartak participated in thisconcerted effort to improve the women employees' terms and conditionsof employmentand that noneof them were disciplined bymanagementBartak's activity, however, differed significantly from the other womeninasmuch as she was the group's leader and spokesperson and it is clearthat the nature of her activity was reasonably calculated to lead Early tobelieve that she was responsible for the women having raised their sexdiscrimination grievances in the first place PHOENIX NEWSPAPERSof her beats Bartak was never criticized for her cover-age prior to this evaluation and for the majority of thetime after her May 18 evaluation the manner in whichBartak covered her beat had been dictated by her imme-diate Supervisor Nilsson who, as described supra, noti-fiedEarly that Nilsson was to blame, not Bartak, forBartak's narrow coverage of the urban affairs beat De-spite this knowledge, Early failed to change his evalua-tion of Bartak's work performance effected by his feelingthat Bartak's coverage was too narrow, and failed to ex-plain this failureOn October 5 Early rated the quantity of Bartak'swork as marginal He explained to Bartak that in Sep-tember 1979 she had only produced 12 byline stories,that as a beat reporter she should have produced at least20 stories and stated, "you have never been a big quanti-ty producer so I think the September file accurately re-flects your work out put." In short Early, in effect, ac-cused Bartak of always having been a marginal producerEarly's contention that Bartak was a marginal producerduring the period prior to October 5 is completely un-substantiated by either testimonial or documentary evi-dence As a matter of fact, less than 5 months earlier Su-pervisors Armstrong and Schatt, in their May 18 evalua-tion of Bartak's work, rated the quantity of Bartak's pro-duction as above-average The number of stories a re-porter publishes is an objective fact, not subject to differ-ent interpretationsNeither Schatt, Armstrong, nor Earlyexplainedwhy in May 1979 management regardedBartak as an above-average producer of stories whereasinOctober Early was taking the position that Bartak hadalways been a marginal producer of stories The above-average ratingaccordedBartakbyArmstrong andSchatt is not surprising inasmuch as the record revealsthatout of the approximately 26 full-time reportersworking in the Republic's newsroom only 7 producedmore bylined copy during September than Bartak 54Moreover, Jack Kowalec who, as night city editor, su-pervised Bartak 2 nights a week for several years whilesheworked on the city hall beat testified that "involume, [Bartak] was probably close to being on the topin the production of stories" and that sometimes shewrote two or three stories foran editionwhile other re-porterswould be only writing one story and "[thatBartak] consistentlywrote a lot of copy " Clearly,Early's contention that Bartak was a marginal produceris a fabricationOn October 5 Early rated the quality of Bartak's workasmarginal whereas less than 5 months before Supervi-sorsArmstrong and Schatt, in their May 18 evaluation,had rated her above-average inthis category In justify-ing his marginal rating, Early informed Bartak that herwriting was "weak" particularly in the lead paragraphsand that she was a "very slow writer," much too slow tobe a journeyman reporter and that in Early's opinion shewas not writing any faster now than when she first start-54 These statistics are even more impressive when it is considered thatduring September Bartak,pursuant to instructions from Supervisor Nils-son,was writing about the issues in depth rather than concentrating ondaily copyIt is undisputed that during September Bartak had not as yetwrittenmany stories about the Papago Freeway Election inasmuch asthat election was not scheduled until November83ed working for the paper over 6 years ago I recognizethat matters pertaining to a persons writing ability are insome respects subjective and different persons mayevaluate the writing ability of the same person quite dif-ferentlyBut, I am not persuaded that this was the casewith Bartak's writing ability I am convinced that ifBartak was so slow that she did not measure up to thestandards required of a journeyman reporter and hadbeen this way for several years, let alone for 1 or 2years, that somewhere along the line supervision wouldhave picked this up and would not have rated her above-average in the category that included her writing abilityAlthough Armstrong and Schatt did note in their May18 evaluation that Bartak's writing lacked "flair" theystated her writing was "accurate and complete" and sig-nificantly failed to mention anything about her allegedpoor lead paragraphs and slowness Nor during the hear-ing in this case did either Armstrong or Schatt criticizeBartak's writingfor the period prior to October 5 And,JoelNilsson,who was Bartak's immediate supervisorduring the period immediately prior to the October 5evaluation and who impressed me in terms of his de-meanor as a more credible witness than Early, testifiedthatduring this period the group of reporters whoworked under his supervision were above-average re-porters and were regarded as the "cream of the crop" ofthe reporters employed by the Arizona Republic andthatBartak'swritingwas "on a par with most of theother reporters" whom he supervised and that he ratedher writing as "average " Nilsson's testimony is corrobo-rated by the testimony of Jack Kowalec who as nightcity editor edited Bartak's copy 2 nights a week duringthe period she worked on the city hall beat Kowalec,who impressed me as a credible witness, testified Bartakcould write leads to stories as well as any other reporter,explaining that "there was often situations where aneditorwould get a story and he might have to changethe lead a little bit, regardless of what reporter it was,[because] leads are in news stories probably the most dif-ficult things to write, and the most easy to change," butthat in comparison to the other reporters' work that heedited,Kowalec testified, Bartak's "was as good as anyother competent reporter on the staff" and estimated thather work was "in about the upper half of the reporters "Early's unsatisfactory rating for Bartak's performancefactor entitled "Degree of Cooperation" stands in sharpcontrast to the rating of average that Supervisors Arm-strong and Schatt gave Bartak less than 5 months earlierOf the several matters that Early listed to support thisevaluation one occurred almost 2-1/2 years prior to theevaluation;55 others occurred prior to the May 18 eval-uation and were not even mentioned in that evaluationor in the interview that accompanied the evaluation;56ss Bartak's failure to fill out her timecardproperly in June 197856 Bartak'sFebruary 1979 criticismof managementfor itsfailure to ap-point a femaleto the Employer's 5-year planning committee andher offerto serve onthat committee,Bartak'sdelay in March 1979in submitting acopy of thetape recordingof Associate Publisher Tully'smeeting withthe women reportersto Tully,and Bartak's failure in 1978to properly fillout her timecard 84DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDothers had nothing to do with Bartak's performance as aworker,57 and others were not substantiated. 58 And,with respect to what Early in his October 5 evaluationof Bartak's work characterized as the most serious evi-dence of Bartak's alleged lack of cooperation-her wast-ing her time and the time of others by talking to peoplein the newsroom despite repeated warnings about this-there is no evidence that between Bartak's May 18 eval-uation and her October 5 evaluation that Bartak's con-duct in this respect had gotten worse or that during thisperiod she had engaged in such conduct despite the rep-rimand regarding this matter set forth in her May 18evaluation.Based on the foregoing, I find that Early's October 5evaluation of Bartak's work performance was in virtuallyevery respect an inaccurate reflection of Bartak's workperformance, that Early knew this, but nonetheless false-ly downgraded Bartak's performance. When this conclu-sion is considered in the light of the fact that manage-ment less than 5 months earlier gave Bartak's work per-formance a good appraisal and awarded her a merit payraise; that in the period between this favorable evaluationand Early's unsatisfactory evaluation there is no evidencethatBartak'swork performance deteriorated so as towarrant Early's evaluation; that Bartak's immediate su-pervisor during the time material regarded Bartak's workperformance as better than satisfactory and so informedEarly; and that stortly after Early's evaluation Early rep-rimanded a supervisor for complimenting Bartak's workeven though the work warranted the compliments, I ampersuaded that the reasons advanced by Early for plac-ing Bartak on probation were a sham in that they did notexist but were used as pretexts by Early to cover up thereal reason for Bartak's probation.In summation, I have found that the General Counselhas established a prima facie case that on October 5 Re-spondent placed Bartak on probation because she wasthe leader and spokesperson for the Arizona Republic'sfemale employees employed in the newsroom in theireffort to improve their terms and conditions of employ-ment and because, in connection with this concertedeffort, Bartak filed a charge of sex discrimination againstRespondent with the EEOC I have further found thatManaging Editor Early's asserted economic justificationfor placing Bartak on probation was pretextual in thesense that the justification was a sham having been con-cocted to justify Bartak's probation. Accordingly, be-cause no "dual motive" for placing Bartak on probationhas been shown, it is evident that she would not havebeen placed on probation on October 5, 1979, in the ab-57 Bartak's criticism of management for failing to appoint a female em-ployee to the planning committee,Bartak's refusal to acknowledge re-ceipt of Early'sMay 31 memo of reprimand concerning the hit list, Bar-tak's alleged failure to help stop the spread of the hit list rumor,Bartak's"reluctance" to comply with Tully's request for a copy of the tape re-cording of his meeting with Bartak and the other women The rating sec-tion of the evaluation form is entitled"performance factors" and each ofthe other factors is directly related to an employee's work performance58 No evidence was presented that Bartak ever promised managementthat she would"help quell the spread of rumours in the news room" orthat if she made such a promise she did not comply with itsence of her protected concerted activity 59 I thereforefind that by placing Bartak on probation on October 5,1979, Respondent violated Section 8(a)(1) of the ActI further find that Respondent, likewise, violated Sec-tion 8(a)(1) of the Act when on January 4, 1980, it ex-tended Bartak's probationary period for another 90 daysand as a part and parcel of this extension reassigned herto the position of night police beat reporter The conclu-sion, set forth supra, that Bartak's October 5 probationwas motivated by her protected concerted activity inviolation of Section 8(a)(1) of the Act is sufficient toconstitute a prima facie showing that the January 4, 1980extension of that probation for another 90 days and theaccompanyingreassignmentto the night police beat wassimilarly illegallymotivated. The Respondent has failedto' rebut this prima facie showing by establishing that itwould have still placed Bartak on probation on January4, 1980, and reassigned her to the night police beat evenin the absence of her protected concerted activity. In thisregard the record reveals that Managing Editor Early'sJanuary 4, 1980 decision to extend Bartak's probation foranother 90 days and to reassign her to the night policebeatwas an integral part of and flowed from the pro-gressive disciplinary system that Early had used earlierto place Bartak on probation and was simplyan exten-sion of thatinitial illegaldecisionLastly, I find that by discharging Bartak on April 4,1980,Respondent violated Section 8(a)(1) of the ActThe conclusion, set forth supra, that Bartak's probation,the extension of her probation, and the reassignment ofBartak to the night police beat was motivated by herprotected concerted activity in violation of Section8(a)(1) of the Act constitutes a prima facie showing thatBartak's subsequent discharge was similarly illegally mo-tivatedRespondent has failed to establish that it wouldstillhave discharged Bartak even in the absence of herprotected concerted activity. In this regard the recordestablishes thatManaging Editor Early's decision to dis-charge Bartak on April 4, 1980, was an integral part ofand flowed from the progressive disciplinary system thatwas being used to discipline Bartak and had resulted inthe previous discriminationagainstBartak and that thedischarge was simplyan extensionof the previous illegaldiscrimination.Moreover, for the reasons set forth indetail supra, the record establishes that the ostensible rea-sons relied on by Early to justify his decision to dis-59 Once the General Counsel establishes a prima facie case that disci-pline is discriminatory, the Respondent may still defend its action byproving there was a good reason for the discipline and that, "it wouldhave reached the same decisioneven in the absence of the protectedconduct "Mt Healthy City Board of Education Y Doyle,429 U S 274, 287(1977) See alsoWright Line,251NLRB 1083 (1980) On the other handwhere,as in the instant case,Ihave found that Respondent's asserted rea-sons for placing Bartak on probation are pretextual-that is were non-existent-iteliminates the necessity for the dual-motive analysis,becauseno good motive has been shown SeeNLRB v Charles Batchelder Co,646 F 2d 33, 39 (2d Cir 1981) (no need for further analysis "since thequestion before the Board [in pretext case] was not the extent to whichthe company relied on the valid grounds for its action,but whether thestated grounds were the reals ones"),LimestoneApparel Corp,255 NLRB722 at 722 (1981) ("a finding of pretext necessarily means that the reasonsadvanced by the employer either did not exist or were not in fact reliedupon,thereby leaving intact the inference of wrongful motive establishedby the General Counsel") PHOENIX NEWSPAPERS85charge Bartak were a sham in that they did not exist butwere concocted in order to justify the discharge.c.Mayne's dischargeThe complaint alleges that the discharge of EconomicNews Editor John Mayne Jr. on January 15, 1980, vio-lated Section 8(a)(1) of the Act because it was motivatedby his refusal to participate or cooperate in Respondent'splan to discriminate against employee Bartak because ofher protected concerted activity As I have found supra,Mayne was a supervisor within the meaning of the Actwho would ordinarily not be afforded the protection ofSection 8(a)(1) of the Act, inasmuch as the Act, asamended in 1947, excludes supervisors from the protec-tion of Section 7 affords to "employees "60 But it is set-tled that Congress did not intend, in granting employersthisprerogative, to diminish the protection previouslyaccorded to ordinary employees,61 so in those cases-where the discharge of a supervisor has the effect of re-straining or coercing employees in the exercise of theirSection 7 rights, the discharge violates Section 8(a)(1) ofthe Act, and the Board may order reinstatement of thesupervisorwith backpayIronWorkers Local 207 v.Perko,373 U.S. 701, 707 (1963) Underthese principles, ithas been repeatedly held that Section 8(a)(1) proscribesthe discharge of a supervisor for refusing to participatein the unlawful interference with employees'Section 7rights62 or for attempting to protect employees from in-terference or discrimination proscribed by the Act 63This supervisory immunity protects the rank-and-file em-ployees by permitting supervisors to respect the employ-ees' statutory rights without fear of reprisal Thus, whereas here I have found that Respondent disciplined and dis-charged employee Bartak because of her protective con-certed activities in violation of Section 8(a)(1) of the Act,itfollows that if Respondent, as alleged in the complaint,discharged Supervisor Mayne because of his- failure toparticipate or cooperate in Respondent's illegal plan todiscipline and discharge Bartak, Mayne's discharge like-wise is proscribed by Section 8(a)(1) of the Act I am ofthe opinion that this is what in fact took place. The basisfor this opinion follows.InOctober 1979, as I have found supra, ManagingEditor Early, shortly after placing Bartak on probationin violationof Section8(a)(1), reprimandedMayne, whowas supervising Bartak's coverage of the Papago Free-way Election Early reprimanded Mayne for defendingand complimenting Bartak's work performance and ineffect threatened him with discharge if he continued tocompliment Bartak's work I have also found, supra, thatso Sec 2(3) of the Act provides that "[t]he term'employee'shallnot includeany individual employed as a supervisor61 SeeNLRB v TalladegaCottonFactory,213 F 2d 209, 217 (5th Cir1954), and the legislative history cited therein52 E g,Key West Coca-Cola BottlingCo,140 NLRB 1359 (1963), enf.denied on othergrounds 341 F 2d 524 (5th Cir 1965), RussellStover Can-dies,223 NLRB 592 (1976), enfd 551 F 2d 204 (8th Cir 1977)63 E g,Buddies Super Markets,223 NLRB 950 (1976) (supervisor ad-vised employees that respondent was building a case against him becauseof his unionactivity),Vada of Oklahoma, Inc,216 NLRB 750 (1975) (su-pervisor informedemployee of planned reprisal against him),DonelsonPacking Co,220 NLRB 1043 (1975) (supervisor'sdischarge motivated inpart by hisattempt to prevent discriminatorylayoff of unionadherent)Early issued this reprimand to Mayne in order to build afalse employment record against Bartak so he could dis-cipline and discharge her because of her protected con-certed activity. Despite Early's threat Mayne again cameto Bartak's defense in November 1979 when he notifiedEarly that Bartak's absence from work had been ap-proved by him.64 Then, late in December, as describedin detail supra, in response to Early's inquiry connectedwith a written reprimand issued to Bartak by City EditorArmstrong in which Mayne figured, Mayne defendedBartak against a charge of alleged misconduct and ineffect corroborated Bartak's version of what happened.Shortly after this, on January 15, 1980, Mayne was dis-chargedThe timing of the discharge, coming as it didsoon after Mayne disregarded Early's warning and de-fended Bartak against an accusation of misconduct, whenviewed in the context of Early's scheme to manufacturea case against Bartakso as to justifyher illegal schemeAn additional reason to suspect the bona fides of Re-spondent's decision to discharge Mayne is the sharplyconflicting testimony of Armstrong and Early about themanner in which the decision to discharge Mayne wasreached. Early, in an apparent effort to insulate himselffrom, the decision and make it appear as if the decisionwas made solely by City Editor Armstrong, testified thatwhen Armstrong asked him for permission to fire Maynethat Early, after Armstrong gave his reasons for this re-quest, simply approved it Armstrong contradicted Early.He testified that Early was noncommittal when Arm-strong asked for permission to discharge Mayne and thata day or two later Early informed Armstrong that hehad discussed the matter with the publisher and the asso-ciate publisher and that they-Early, the publisher, andthe associate publisher-had decided to accept Arm-strong's recommendation that Mayne be discharged Ifind it difficult to believe that if Mayne's discharge hadtaken place in the normal course of business for a legiti-mate business reason that there would have been such asharp conflict among Respondent'switnesses concerningsuch a significant matter pertaining to the dischargeLikewise, Armstrong's refusal to explain to Mayne thebasis for his discharge decision warrants the inferencethat the discharge was not for the reason Armstronggave to Mayne but was for some other illegal purpose.When Armstrong told Mayne he was being dischargedbecause'Armstrong felt he was not "trustworthy,"Mayne asked Armstrong for an explanation Armstrong,without explaining, refused to tellMayne why he feltMayne was untrustworthy. Armstrong's refusal warrantsthe inference that Armstrong was concealing a differentimproper reason for the discharge because Armstronghad never previously accusedMayne of being un-trustworthy and the only time Mayne had been accusedof being untrustworthy was more than 7 months earlierwhen Early had accused him of starting the rumor thatArmstrong and Schatt were watching several namedunionadherents who would be discharged if they werecaught by management engaging in misconduct Early, at84 Early testified that but for the fact that Mayne had stated he knewabout and in effect had approved Bartak's request for a second week ofvacation,that he would have discharged Bartak 86DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDness and after concluding that Mayne was lying when hedenied responsibility for this rumor, Early went aheadand issued a written reprimand to Mayne because of thisincidentwhich was placed in his personnel tile. Thematter was then-dropped and management never againspoke about it to Mayne or questioned his trustworthi-nessQuite the contrary,Mayne's subsequent annualevaluation given on July 31 significantly omitted anycriticism of Mayne's trustworthiness and in the categorythat dealt with the subject.of whether Mayne was "sup-portive of management" Mayne was rated "average " Ican only presume that at the time the July 31 evaluationwas filled out that, notwithstanding the May 31 writtenreprimand in Mayne's personnel file, management decid-ed to forgive and forget that incident 65The circumstances set forth above persuade me thattheGeneral Counsel has established a prima facie casethat Respondent discharged Mayne because of his failureto participate or cooperate in Early's illegal scheme todiscipline and discharge Bartak because of her protectedconcerted activity 66 I shall now examine the reasons ad-vanced by Respondent to justify Mayne's discharge Thequestion for decision is whether Mayne would have beendischarged even in the absence of his refusal to cooper-atewith Early's illegal scheme to discharge employeeBartak SeeWright Line,251 NLRB 1083 (1980).As I have described supra, Early testified that the de-cision to dischargeMayne was really made by Arm-strong and that Early, in effect, only rubber stampedArmstrong's recommendation As a result Early did nottestify about the reasons for Mayne's termination; rather,Armstrong was Respondent's principle witness concern-ing this subjectArmstrong testified that he dischargedMayne for the following two reasons (1) in May 1979Mayne lied when he denied responsibility for the rumorabout the so-called hit list, namely, that Armstrong andSchatt had stated management was watching severalnamed union adherents with the object of dischargingthem, and (2) Mayne was criticizing Armstrong behindhis back while complimenting him to his faceRegardingArmstrong's testimony thatMayne liedabout the hit list rumor, Armstrong significantly did nottestifywhen he, Armstrong, reached this conclusion andthere is nothing in the record to indicate that he reacheditat the time of Mayne's discharge or shortly before thedischargeQuite the contrary, the record establishes thatmanagement in May 1979 concluded that Mayne liedwhen he denied responsibility for the hit list rumor. In95 Mayne's evaluation of July 31 indicates he was appraised by Assist-ant City Editor'Schatt on July 31 and that Early approved the appraisalon the same date The record reveals that normally these evaluations areshown to Early for his approval prior to showing them to the personbeing appraised There is no evidence that in the case of Mayne's July 31evaluation that the normal procedure was not followed66 The fact that on October 5 Supervisor Nilsson defended Bartak'swork performance and that on December 11 Supervisor Schatz informedEarly that he felt Early's criticism of one of Bartak's stories was tooharsh and that neither Nilsson nor Schatt was disciplined does not detractfrom this conclusion because theinstancesinvolving Nilsson and Schattwere only isolated ones and did not, as in Mayne's case,constitute a con-tinuous course of conduct engaged in by a supervisor despite Mayne'swarning that it should ceaseMay 1979, as described in detail supra, Managing EditorEarly concluded that Mayne lied about this and, in Arm-strong's presence, Early told Mayne he lacked integrityand could not be trusted because of his responsibility forthe hit list rumor and, on May 31, presumably with Arm-strong's knowledge, issued a written reprimand to Maynefor this and placed it in his personnel file But, as de-scribed in detail supra, following this written reprimandthe matter was dropped and management never spoke tohim again about it. Quite the opposite, Mayne's July 31work performance evaluation, in the space allotted for"overall evaluation and comments," significantly did notinclude any criticism based on this incident and did nototherwise indicate that this incident had adversely effect-ed management's appraisal of Mayne's work performanceincluding his capabilities as a supervisorAs a matter offact the July 31 evaluation, when viewed in its totality,ratesMayne as above average and as a result at that timeMayne was granted a substantial merit pay raise Underthe circumstances, including the fact that in terms of de-meanor Armstrong did not impress me as an honest wit-ness when he testified about the reasons that led him torecommend Mayne's discharge, I reject Armstrong's tes-timony that in deciding to discharge Mayne he relied inpart on the fact that Mayne had lied to management indenying responsibility for the hit list rumor and concludethat this is nothing more than a purely pretextual reasonwhich does more to detract from the lawfulness of thedischarge than support itRegardingArmstrong's testimony thatMayne wascriticizing him behind his back while complimenting himto his face, the record shows that from the very start ofhisemployment with the Arizona Republic in 1977Mayne was openly critical of the operation of the news-room and the manner in which Armstrong and Schattwere operating the city desk During 1978 and 1979 incriticizing their work performances, Mayne did not do soto their faces but instead complimented them when hespoke to them personally and criticized them behindtheir backs For example, when speaking to Armstronghe complimented Armstrong's work performance andcriticized thework performances of Early and Schatt,but,when talking to the latter he would complimentthem and criticize Armstrong's performance and suggesthe was better qualified to do Armstrong's job. Mayne'shabit of criticizingArmstrong and other members ofmanagement behind their backs was not kept secret forlongAs early as 1978 Armstrong learned that althoughMayne complimented Armstrong's work performance tohis face that behind his back Mayne was speaking to theassistant editors on the city desk in a derogatory mannerabout Armstrong's work performance And, by February1979 Early, Armstrong, and Schatt had gotten togetherand "compared notes" about what Mayne was sayingabout each of them behind their backs and discoveredthatwhile complimenting them to their faces he wasvery critical of them behind their backs and appeared tobe trying to turn them against one another. In particular,Armstrong at this time learned from Early and SchattthatMayne was saying Armstrong was weak and unabletomake a decision, that he did not know what was PHOENIX NEWSPAPERSgoing on at the city desk, that he could not operate thecity desk, and that Mayne could do a better job thanArmstrong as city editor Despite management's knowl-edge that Mayne was expressing derogatory commentsabout the capabilities of Early, Armstrong, and SChattbehind their backs while complimenting them to theirfaces, there is no contention or evidence that Mayne wasever reprimanded or even spoken to about this kind ofconduct In addition, Mayne's annual evaluation given onJuly 31, 1979, did not include any criticism for this con-duct and that part of the evaluation that dealt with thequestion of whether Mayne was "supportive of manage-ment" rated him as "average" and overall Mayne wasrated as above average and granted a substantial meritpay raiseThis, despite the knowledge of Early, Arm-strong, and Schatt that Mayne was backstabbing themwhile complimenting them to their faces Under the cir-cumstances, including the fact that in terms of demeanorArmstrong did not impress me as an honest witnesswhen testifying about the reasons for terminating Mayne,IrejectArmstrong's testimony that in deciding to dis-chargeMayne he relied on the fact that Mayne wasbackstabbing him while complimenting him to his face Iam of the opinion that this is nothing more than a purelypretextual reason that does more to detract from the law-fulness of the discharge than support it In so concluding,Ihave considered Armstrong's further testimony that onJanuary 5, 1980, on returning to work after an absence of2 weeks he learned that Mayne, who had been in chargeof the city desk in his and Schatt's absence'67 had ex-pressed derogatory remarks about the state of the citydesk and that Mayne himself personally told Armstrongthat he thought the city desk was in a state of confusion,that it was not adequately organized, that it was missingstories, reporters were not being kept busy, and was ingeneral critical of Schatt's ability to operate as Arm-strong's assistant. It was this, Armstrong's testimony in-dicates,which triggered Armstrong's decision to dis-chargeMayne Unexplained, however, is why manage-ment, in particular Armstrong, overlooked Mayne's iden-tical conduct throughout 1978 and 1979, did not evenspeak to him about it, let alone criticize him for it, andawarded him an above average evaluation with a meritpay raise, but then suddenly in January 1980 abruptlydischarged him for offending Armstrong without evenspeaking to him about his conduct in an effort to remedythe problem short of discharge In view of these circum-stances, and since it is undisputed that management re-garded Mayne as a first-rate news editor, Armstrong'sexplanation about what triggered Mayne's discharge doesnot ring true.Also, I am extremely skeptical that management, asEarly testified, simply in effect rubber stamped Arm-strong's recommendation thatMayne be discharged.Thus, as I have found supra, the type of conduct reliedon by Armstrong to justify the decision to dischargeMayne predated Mayne's discharge by several monthsand even though management knew about it ignored it"From December 25 through January 4, 1980, Mayne operated thecity desk in the absence of Armstrong and Schatt and other assistant edi-tors who might normally have substituted for them87to the extent Mayne was awarded an above averageevaluation and granted a substantial merit pay raise Inaddition, the inference that Armstrong did not make thedecision to discharge Mayne and that the reasons for thedischarge were not the ones which Armstrong advancedat the hearing is bolstered by Armstrong's testimony,which sharply contradicts Early's, that Early approvedMayne's discharge only after discussing the matter withthe paper's publisher and associate publisher and gave hisapprovel on the basis of that discussion. Significantly, therecord is silent about Early's discussion with top man-agement or the basis for the decision of Early and thepublisher and associate publisher to go along with Arm-strong's alleged recommendation This silence is signifi-cant because the record, as a whole, makes it extremelyimplausible that Early or other members of managementinJanuary 1980 would have been unduly concernedaboutMayne's criticism of Armstrong's work perform-ance, albeit behind his back Early himself was express-ing similar criticism about Armstrong's work perform-ance as Mayne, albeit to Armstrong's face as well as toothers. It is undisputed that Early was very dissatisfiedwith the manner in which Armstrong was managing thecity desk and, as Early testified, spoke to Armstrong"over and over again about this," and told him he wasgoing to give him one last chance and that if he did not"make it" intended to replace him with someone elseEarly further testified that during late 1979 Armstrongwas placed on probation because of the poor way inwhich he was performing his duties as city editor (Tr1134, 1153). Under these circumstances I find it difficultto believe that management, including Early, would havebeen persuaded to discharge Mayne based on Arm-strong's complaint that Mayne had been critical of hiswork performance behind his back The fact that, as Ihave found supra, Early long before January 1980 knewthatMayne had been backstabbing Armstrong and haddone nothing about it, not even speak to Mayne about it,but instead had approved his above average performanceevaluation and granted him a substantial merit pay raise,supports this conclusionFinally, insofar as Respondent's brief suggests that thedecision to discharge Mayne was a part of Respondent'sreorganization of its city desk, which took place 5 daysafterMayne's discharge, it is without support in therecord.Neither Early nor Armstrong testified that thiswas the case. If the timing of Mayne's discharge was inany way related to the implementation of Early's deci-sion to reorganize the city desk, I would have expectedEarly or someone from management to have so testifiedMoreover, throughout this proceeding Respondent hastaken the position that Mayne's discharge was unrelatedto his work performance as a supervisor and Early failedtomentionMayne's name when he testified about theseveral assistant editors on the city desk whose work dis-satisfied him, nor is there evidence that the position oc-cupied by Mayne, economic news editor, was includedas a part of reorganization.On the basis of the foregoing, I am of the view Re-spondent has failed to meet its burden of overcoming theGeneral Counsel's prima facie case by establishing that 88DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMayne would have been discharged, even absent his re-fusal to participate or cooperate in Respondent's plan todiscriminate against employee Bartak because of her pro-tected concerted activity I therefore find that by dis-chargingMayne Respondent interfered with, coerced,and restrained its employees in the exercise of the rightsguaranteed them by the Act, and for this reason Mayne'sdischarge violated Section 8(a)(1) of the ActB Respondent's Lawsuit1.The evidenceIn April 1979 after receiving a phone call on an exten-sion assigned to her in the city hall pressroom, Bartak re-mained on the line after the caller hung up and heard herphone conversation being played back Thereafter, sever-al times during the summer of 1979 persons who phonedher at her newsroom extension informed her they hearddistinct changes in the tone level of her voice duringtheirconversations and once or twice callers askedwhether she was tape recording the conversationBartak,who was not tape recording these phone callsand had nothing attached to her phone to account forthe change in tone level, reported these comments to theEmployer's switchboard operator who informed Bartakthat nothing appeared to be wrong with her phone butthey would report the matter to the telephone companyBartak also mentioned what had been happening to herphone to Mayne, the newspaper's economic news editor.During the first week of December 1979 Mayne, whilewalking past the paper's telephone switchroom, which issituated just outside the newsroom, noticed its door wasopen.68Mayne went into the room and observed therewas a cylindrical device about 1-1/2 inches in length at-tached to the telephone panel. The device was attachedby wires where the numbers 8169 were written It wasthe only device of its kind in the telephone switchroom.Line 8169 was Bartak's extension, so Mayne summonedBartak and showed her what he had discoveredPrior to the discovery of the cylindrical device at-tached to Bartak's extension she had informed WillardHatch, a representative of the Union's Internationalunion who was assigned to service the Union, that shethought her phone conversations were being tape record-ed. In support of this Bartak explained to Hatch aboutthe conversation which was played back, the commentsof the people that the tone level on her phone linechanged, and that at least one caller asked whether theirphone conversation was being tape recordedWhenBartak discovered the cylindrical device in the switch-room attached to her extension she promptly informedHatch who suggested that they have the device photo-graphed Bartak arranged for the president of the Union,Jack Swanson, to photograph the device. In the mean-time Hatch, who lives in Detroit, Michigan, had gonehome for the holidays and while at home phoned theInternationalunion's general counsel, inWashington,D C, and asked for advice about what to do about whatHatch said appeared to be phone tap on Bartak's phone."The door to the swttchroom usually was closed but not lockedThere was no lock on the door to the switchroomThe International union's general counsel advised himthatwhen he returned after the holidays to Phoneix toreport the matter to the Federal Bureau of InvestigationOn approximately January 11, 1980, Bartak and Hatchvisited the FBI's office in Phoenix and told an agentabout the cylindrical device attached to Bartak's phoneand about her previous unusual experiecnes with herphone Bartak stated she was asking the FBI's advice be-cause she was concerned that there might be some kindof listening device on her extension The FBI agent sug-gested that she bring him the photographs that Swansonhad taken. A few days later Bartak delivered copies ofthe photographs to the office of the FBI agentOn January 14, 1980, Bartak observed that the cylin-drical device was still attached to her extension phone,but that there were two persons at work in the switch-room The next day she discovered that the device hadbeen removed although two short wires that had been at-tached to it remained Bartak reported this to both Hatchand the FBI agentLate in January 1980 Hatch was informed by a lawyerassigned by the EEOC to investigate Bartak's charges ofdiscrimination that the EEOC had shown the pictures ofthe cylindrical device attached to Bartak's phone to anelectronic's expert who stated that it could be used as a"bugging" device or to tap a phone Hatch asked for thename of this person, explaining to the EEOC lawyer thathe wanted to talk to him. Hatch's request was denied onthe grounds that the EEOC could not identify the expertbecause he worked off the record for that agency andwas not available for public proceedings. Shortly thereaf-ter,Hatch contacted several officials associated with theInternational union in an effort to locate a wire tapexpert, but it was not until May 1980 that he was able tolocate oneOn February 4 the FBI agent whom Hatch and Bartakhad spoken to about the device attached to Bartak'sphone informed Bartak that the FBI was not authorizedto proceed any further with her wiretapping allegationHe stated, however, that he had spoken to someone em-ployed by the telephone company who had informedhim that the cylindrical device in the photograph thatBartak had given him was a "zenor diode" which wasinvolved in the electrical functioning of the telephone,that it had many electrical functions, that the deviceitselfwas not a wiretap or bugging device, but that be-cause of its electrical capabilities it could be used for theelectrical flow on her extension Bartak testified she re-layed the FBI agent's remarks to Union RepresentativeHatchOn February 20, 1980, Hatch, on behalf of the Union,accompanied by recently elected Union President JohnLavelle, filed the initial charge in Case' 28-CA-5723,which charged Respondent with violating Section8(a)(1), (3), and (5) of the Act and in that section of thecharge form which contains the "[b]asis of the charge(Be specific as to facts, names, addresses, plants involved,dates, places, etc )" alleged as follows:Beginning August 20, 1979, and continuing to date,the employer has failed and refused to bargain ingood faith with the Phoenix Newspaper Guild in PHOENIX NEWSPAPERS89violation of Sec 8(a)(5), has discharged and madeinferiorwork assignments to employees because oftheir support for the union in violation of Sec8(a)(3),and has engaged in unlawful surveillance andhas intimidated and harassed the employees becausethey have engaged in protected and concerted activitiesin violation of Sec. 8(a)(1).The Employer has alsoplaced the Union supporters on probation, hasdenied Union requests for information necessary tocarry out its collective bargaining responsibilities,and has unilaterally subcontracted unit work with-out bargaining with the Union. [Emphasis added ]At the same time Hatch filed the aforesaid charge withthe Board's Regional Director, he submitted a letter tothe Regional Director that listed 14 kinds of illegal con-duct that the Union, in support of its charge, intended toprove that the Respondent was guilty of and as a basis ofthe Union's request for an injunction under Section 100)of the Act This letter in pertinent part states-The attached unfair labor practices against [Re-spondent] include, but are not limited to, the fol-lowing.-Tapping of the telephone of at least one union of-ficerWe have photographic and eye witness evi-dence of this and have reported it to the FBI andthe EEOC.-Indicating that certain union leaders and activistsare on a list of employees to be purged becausethey are part of an "undesirable element "The Union at the time it filed this charge scheduled ameeting of its members employed by Respondent for thepurpose of advising them about the charge and to discussthe charge with the members in detail The membershipwas notified about this meeting by pamphlet entitledUPDATE distributed by the Union on February 22,1980, to its approximately 160 members who were em-ployed by Respondent The UPDATE was posted ontheUnion's bulletin boards on Respondent's premises,placed in the mailboxes of the members at work and forthosewho worked in the suburban news bureaus wasmailed to their homes The UPDATE read as followsUNFAIR LABOR PRACTICE CHARGESOnWednesday,Feb 20,1980, the PhoenixNewspaperGuild filedunfair labor practices withthe NationalLaborRelations Board against PhoenixNewspapers,Inc, publishers of The Arizona Re-public,The Phoenix Gazette andtheWeekly Ga-zetteWe filed 14 specific charges, but have not limitedourselves only to those charges, since we continual-ly are gathering evidence that could indicate thefiling of more charges at a later date-Harassment of union adherents with false evi-dence-The existence of a "hit list" of an "undesireableelement" to be purged from the R&G-An outright refusal to bargain with PNG-A schedule of "phantom" minimum salariessubstantially higher than the minimums institutedunilaterally by the company in the posted condi-tions-Placing long-time employees-coincidentallyunion supporters-on probation, and the refusal ofthe company to deal with union representatives onthe matterThere are other charges. The above representshighlights,butnone of the charges filed wasbrought lightly, and we consider all as serious viola-tions of our rights.To discuss these charges in more detail with ourmembership, we have scheduled a meeting for 11a m , Sunday, March 2, at the International Hawai-ian Inn on North Central Avenue.If you feel the company has violated your rightsin any area, please discuss it further with a unionrepresentative.New Times published in its February 20-26, 1980 edi-tion of the New Times Weekly,69 which was distributedon February 20, an article dealing with the Union's in-tention to file the aforesaid unfair labor practice chargeThe article,whichwas entitled "WIRETAPPINGCHARGED AGAINST R & G," read as follows.Wiretapping allegations apparentlywillbe anissue in unfair labor charges expected to be filedthisweek against The Arizona Republic and thePhoenix GazetteSources said the Phoenix Newspaper Guild willcontend, in a complaint to the National Labor Rela-tions Board, that the two newspapers eavesdroppedon telephones of guild activities and officers Theaccusation will be included, the sources said, in abroader charge that the two newspapers harrassedguild members with frequent and punitive reassign-ments.Wiretapping charges may also figure in pay dis-crimination suits against the Republic and the Ga-zette which are pending before the U S. Equal Em-ployment Opportunity CommissionWomen report-erswho contend they were paid less than malecounterparts have added the allegation that theirtelephones were tapped The newspapers reportedlyhave denied the allegationThe two Pulliam chain newspapers have stoodoff the American Newspaper Guild local for twoyears despite two certification elections by editorialemployees The management broke off formal nego-Among the violations we have alleged are--Wiretapping of a union officer's telephone-Transfer of union officers and negotiators toundesireable shifts and workassignments"The New Times Weekly is a weekly publication distributed free ofcharge on newsstands throughout the Phoenix metropolitan area Duringthe time material here its circulation was 55,000 and it ranked second inthe Phoenix metropolitan area to Respondent's newspapers that duringthis period had a combined circulation of 345,000 90DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtiationswith the guild a year ago and imposed aunilateralwork arrangement that withdrew severalbenefits.Sources said the guild will charge thenewspapers with bad faith bargainingA telephone system installed in the Repub-lic/Gazette building last year enables operators tomonitor and tape record incoming calls The news-paper said the monitoring allows crank calls to berecorded for the policeItwas learned that the wiretapping allegationwas also reported to the Federal Bureau of Investi-gation Sources said the FBI refused to investigate.This article was published in the normal course of theNew Times Weekly's business as a part of the coverageitnormally gives to the media through its media beat re-porter.During the normal course of business the Board agentassigned by the Regional Office to investigate an unfairlabor practice charge communicates with the chargedparty and informs that party of the evidence that thecharging party is relying on to support the allegationscontained in the unfair labor practice charge Here, be-tween February 26 and March 15, 1980, the Board agentassigned to investigate the Union's charge in Case 28-CA-5723 informed Respondent, through its attorneys,that the allegations contained in the charge were basedin part on evidence of a small cylindrical device attachedto a newsroom employee's phone line which could trig-ger the operation of a tape recorder at the main switch-board and that the Union was also contending that therewas a list of union supporters maintained by the Re-spondent who the Respondent had stated were going tobe purged from its employmentFollowing publication of the February 20 news storyin the New Times Weekly and the distribution of theFebruary 22 UPDATE by the Union, several reporterswho read the UPDATE and/or the news article spoketo management and indicated they were concerned aboutthe allegation that Respondent was wiretapping employ-ees' telephones because if that was true it could jeopard-ize the reporters' current sources of confidential informa-tion and have a chilling effect on the reporters' efforts tocultivate these sources in the futureOn February 27, 1980, Respondent, through JamesHenderson, the lawyer who normally defends it in libellawsuits, wrote the New Times that its February 20 newsstorywas defamatory insofar as it stated. "Wiretappingcharged against R & G", "Wiretapping allegations appar-ently will be an issue in unfair labor practice charges ex-pected to be filed this week against [R & G]"; "-the[Union] will contend, in a complaint to the NLRB, thatthe two newspapers eavesdropped on telephones of guildactivists and officers"; "Women reporters who contendthey were paid less than male counterparts, have addedthe allegation that their telephones were tapped"; "Thetwo Pulliam chain newspapers have stood off the[Union] for 2 years despite two certification elections byeditorial employees", and "The management broke offformal negotiations with the [Union] a year ago and im-posed a unilateral work arrangement that withdrew sev-eral benefits." Henderson demanded that the New TimesWeekly publish a retraction of these libelous statementswithin the required statutory period. In reply the NewTimes Weekly,in itsMarch 5-11 edition, distributed onMarch 5 published a "CLARIFICATION" of its Febru-ary 20 story in which it stated that on February 20 theUnion had in fact filed charges with the NLRB chargingRespondent with "unlawful surveillance" and "of harass-ing and intimidating employees" and quoted in haecverba the language contained in the chargeOn March 7, 1980, Respondent, through DanielGruender Jr., the lawyer whose firm normally representsRespondent in matters involving labor law and relatedmatters, wrote the Union that its February 22 UPDATEgave an inaccurate and malicious account of the unfairlabor practice charge that was filed with the NLRB andasserted that the UPDATE was false and defamatory in-sofar as it stated that the charges with the Board alleged"wiretapping of union officer's telephone", "harassmentof union adherents with false evidence", "the existenceof a `hit list' of an `undesireable element' to be purgedfrom the R & G"; and "a schedule of `phantom' mini-mum salariessubstantially higher thanminimumsinstitut-ed unilaterally by the company in the posted conditions."Gruender demanded that the Union publish a retractionof the aforesaid libelous statements and that the retrac-tion be posted and published in the same manner as theoriginalUPDATE The Union did not answerGruender's letter and otherwise took no action in re-sponseOn March 25, 1980, the allegation of the unlawful sur-veillance contained in the Union's charge in Case 28-CA-5723 was withdrawn presumably when the Unionwas notified by the Board's Regional Office that therewas insufficient evidence to warrant further proceedingson that allegation.On March 28, 1980, the complaint here issued in Case28-CA-5723 alleging that Respondent violated Section8(a)(1), (3), and (5) of the Act by refusing to provide theUnion with information related to collective bargaining,by discriminatorily placing Bartak on probation and reas-signing her to a more onerous and less desirable job, andby unlawfully terminating MayneOn April 1, 1980, Respondent, by an attorney associat-ed with Attorney Gruender's firm, filed a civil action inthe Superior Court of the State of Arizona, in and forthe county of Mariciopa, Case No. C408065,naming asdefendants the Union, its officers all of whom were em-ployees of Respondent, and Union Representative Hatch(collectivelycalledunion defendants), and the NewTimes, its publisher and editors (collectively called NewTimes defendants), and certain John and Jane Does.70The theory of the lawsuit as set forth in the complaintwas grounded on libel, conspiracy, and tortious interfer-ence In the complaint's first claim for relief, Respondentalleged that the New Times defendants had libeled it by70 Reporter Randy Collier testified that on April 1 when employeeBartak discovered that Respondent had filed the lawsuit she stated shewas happy the suit had been filed and that Managing Editor Early was a"bastard" and she would be happy to see him in court and would get himin court Bartak, who specifically denied making this remark, impressedme as the more credible witness I therefore have credited her denial PHOENIX NEWSPAPERS91publishing the February 20 New Times Weekly articleinsofar as "[t]he article published was a false and mali-cious account of a charge which was subsequently filedwith the National Labor Relations Board[and] thepublication of the article was intended to convey and didconvey to the community at large the impression thatplaintiff has engaged in illegal wiretapping" In thesecond claim for relief, Respondent alleged that theunion defendants had libeled Respondent by publishingthe February 22 UPDATE because "[t]he articlewas a false and malicious account of an unfair laborpractice charge filed by [the Union] . [and] containedfalse and defamatory matter including but not limited tocharges of wiretapping of a union officer's telephone andthe existence of a `hit list' of an `undesirable element' tobe purged from plaintiff " In the third claim for relief,Respondent alleged that certain John and Jane Does hadcommunicated the libelous information published byNew Times and/or prepared or assisted in the prepara-tion of the defamatory February 20 article. In the com-plaint's fourth claim for relief Respondent alleged thatNew Times defendants and the Jane and John Does"conspired to obtain and publish without plaintiffs con-sent confidential memoranda which were the property ofthe plaintiff' and that all the defendants to the lawsuithad "conspired to libel and did libel [Respondent] " Fi-nally, in the fifth claim for relief, Respondent allegedthat all the defendants had tortiously interfered with thecontractual relationship between Respondent and its em-ployees, customers, and advertisers, by maliciously anddeliberately conspiring to defame and discredit Respond-ent.7 1 Ineach of the aforesaid claims for relief Respond-ent sought general damages in the amount to be provenat trial, exemplary or punitive damages of at least $10million, and the costs of the suitThe person responsible for the decision to file Re-spondent's lawsuit against the Union and the New Timesdefendants was its publisher, Tully. He testified that butfor the reference to the wiretapping in the New TimesWeekly articleand inthe Union's UPDATE, he wouldnot have decided to file thelawsuit andfurther testifiedthat the reason he decided to file the lawsuit was as fol-lowsbecause the question of wiretapping impingesupon the very essence of what a newspaper is . . .all about, its credibility, and I felt that it had to beresponded toWhen we demanded the retractionand the retraction was not given'72 that really leftme no course but to pursue the lawsuit, becausecredibility to us is the essence of what the newspa-per's all about Our credibility is to us like machm-7 i After argument the court,in response to a motion filed by the NewTimes, dismissed the fifth claim for relief involving tortious interferenceand Respondent,on July 9,1980, deleted this claim from its complaintpursuant to an amendment72 Tully testified that the reason the CLARIFICATION published bythe New Times Weekly in response to Respondent's demand for a retrac-tion was not satisfactory was that the New Times Weekly did not specifi-cally state that the Respondent had not been charged with wiretappingTully explained that in his mind there was a difference between unlawfulsurveillance under the Act as alleged in the charge filed by the Unionand a felony called wiretappingerywould be to a manufacturer If we had nocredibility,we really have nothing to sell as a news-papera great deal of the price that a newspa-per is sold for is called good will You can not findit inthe machinery . . [or] in the receivables [or]in the assets It's good will. And good will is ourcredibilityYou can not get witnesses [referring toconfidential sources], you can't get annonymoussources to even talk to you if there is a question ofyour word. If your word is not any good in ourbusiness nothing is any good [Tr 1810-1811 ]Tully, in connection with his reference to the newspa-pers' good will, testified that the mention of the wiretap-ping charge in the UPDATE and the New TimesWeekly article damaged Respondent's reputation in thecommunity thereby effecting its papers' good will.On April 28, 1980, the New Times defendant filed andserved on Respondent in the lawsuit a motion to dismissand in the alternative for summary judgment and at-tached a copy of the letter submitted by Union Repre-sentative Hatch on February 20 to the Board which wassubmitted simultaneous with his filing of the charge inCase 28-CA-5723On April 28, 1980, Respondent, in the lawsuit, noticedthe depositions of union defendants Hatch, Lavelle, andBartak and also of nonparty Guiterrez. These depositionswere continued by court orderuntilthe court had an op-portunity to hear and decide certain motions filed by thedefendantsThese motions were denied and the fourdepositionswere rescheduled and were eventually heldinAugust An examination of the depositions of Hatch,Lavelle, and Bartak reveal they were questioned in detailabout the several assertions expressed in Hatch's Febru-ary 20 letter At the start of these depositions the lawyerfor the New Times' defendants objected to the taking ofthe depositions on the ground that Respondent was usingthe depositionsas a meansof obtaining the discovery ofinformation relevant to proceedings currently pendingbefore the National Labor Relations Board. The lawyerfor the union defendants who were being deposed re-frained from objecting on this ground but stated that ifhe thought counsel for Respondent was going beyondthe confines of the libel lawsuit or was attempting to liti-gate matters more properly before the Board he wouldin effect instruct the witness not to answer Thereafter,the lawyer for the union defendants felt no need to in-struct his witnesses not to answer or otherwise object toRespondent's questioningOn May 12, 1980, the Board's complaint issued in Case28-CA-5795 alleging in substance that Respondent hadunlawfully fired Bartak.In June 1980, in connection with the EEOC litigationinvolvingMayne and Bartak pending in the UnitedStates district court,73 Respondent engaged in extensivediscovery and took extensive depositions from Bartak,Mayne, and Supervisor Nilsson and, at the same time, se-cured copies of the affidavits Bartak had furnished to the11 The EEOC filed itssuit for a temporary injunction against Respond-ent on May 28 and the trial was held late in June 1980 92DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBoard in the Board's investigation of the unfair laborpractice chargesOn May 29, 1980, the Union filed its charges in Case28-CA-5904 alleging, among other things, that Respond-ent had violated the Act by filing its lawsuit against theunion defendants, by engaging in electronic surveillanceof employees' union activities, by refusing to meet andbargain with the Union, and by unilaterally changing em-ployees' wages without notice to the Union.On June 5, 1980, New Times filed its charge in Case28-CA-5904-2 alleging that Respondent violated the Actby filing the lawsuit against New TimesOn August 23, 1980, Respondent, in the libel action,issued a "subpoena duces tecum for deposition" directingJack Swanson, one of the defendants who was a formerpresident of the Union, to be deposed on August 26,1980, and to produce anything in his possession or con-trol pertaining to the Union from the time of his electionas president to the present Swanson complied with thesubpoenaRespondent's lawsuit was still pending at the time ofthe hearing in the instant case.2.Discussion and ultimate findingsThe General Counsel argues Respondent violated Sec-tion 8(a)(1) of the Act by filing its lawsuit against theunion defendants because it filed the suit in order to ac-complish one or more illegal purposes Specifically, inorder to retaliate against them because of their union ac-tivities,or for filing the unfair labor practice charge inCase 28-CA-5723, orfor publicizing the contents of thatcharge, or in order to discover the General Counsel'sevidence supporting the complaints issued in Cases 28-CA-5904 and 28-CA-5904-2.In the alternative, theGeneral Counsel contends that even absent evidence ofillegalmotivation'the lawsuit against the union defend-ants violates Section 8(a)(1) because it reasonably tendsto interfere with the employees'exercise of their Section7 right of access to the remedial processes of the Boardin that the Union's publication to its membership of itscharge in Case 28-CA-5723 "isan essential aspect of ef-fective resort to Board processes." Regarding the portionof the lawsuit involving the New Times defendants, theGeneral Counsel and New Times argue that the filing ofthe lawsuit violated Section 8(a)(1) because it was filedfor the improper purpose of retaliating against the NewTimes defendants for assisting the Union in publicizingthe Union's filing of the unfair labor practice charge filedwith the Board in Case 28-CA-5723 andthe contents ofthat charge. In the alternative they argue that the filingof the lawsuit against the New Times defendants violatedSection 8(a)(1) regardless of Respondent'smotivation be-cause it reasonably tended to interfere with the statutoryright of the public, including Respondent's employees, tobe informed through the media about the filing of theunfair labor practice charge filed with the Board in Case28-CA-5723and its contents.The Board,with the approval of the courts,has longheld that despite the coercive effect on the statutoryrights of employees,unions, or employers caused by thefiling of a lawsuit that, as a matter of policy, the Board"should accommodate its enforcementof the Act to theright of all persons to litigate their claims in court, ratherthan condemn the exercise of such rights as an unfairlabor practice "Clyde Taylor Co,127NLRB 103, 109(1960) It is where the filing of a lawsuit not only, tendsto foreseeably discourage employees or unions or em-ployers from exercising their statutory rights, but wasbrought for the purpose of accomplishing an unlawfulobjective that the Board concludes that the filing of alawsuit violates the Act. See generallyAssociated GeneralContractors of North Dakota v. NLRB,537 F.2d 556 (8thCir 1981), enfg. 245 NLRB 328 (1979), andUnitedCredit Bureau of America v. NLRB,643 F.2d 1017 (4thCir. 1981), enfg 242 NLRB 921 (1979).As I have described in detail supra, Respondent's pub-lisher,Tully, testified that he decided to file the lawsuithere because he believed that the publication of the Feb-ruary 22, 1980 UPDATE by the Union and the February20, 1980 article by the New Times Weekly, insofar asthey stated that Respondent had been charged by theUnion with wiretapping, impunged the credibility of Re-spondent's newspapers in the eyes of the community andalso had the potential effect of drying up Respondent'sconfidential sources of news. Tully further testified thatthese circumstances, coupled with the fact that the unfairlabor practice charge referred to in the UPDATE andthe newspaper article did not charge Respondent withwiretapping,prompted him to institute the lawsuitagainst the Union and New Times defendants Tully pre-sented this testimony in a sincere and convincing mannerand in terms of his demeanor impressed me as being anhonest witnessThis, plus the lack of evidence in therecord as a whole to impung Tully's testimony, has per-suaded me that Tully filed the lawsuit in good faith,without an intent to retaliate against any of the defend-ants because they engaged in activity protected by theAct I am persuaded that he filed the lawsuit because hesincerely felt concerned about the impact of the publicitygenerated by the UPDATE and the New Times Weeklyarticle on the reputations of the Arizona Republic andPhoenix Gazette in the community and on their sourcesof confidential informationIn crediting Tully's testimony concerning his reasonsfor filing the lawsuit, I have considered the followingTully filed the suit even though the New Times Weeklyclarified the disputed article, Tully filed the suit eventhough, based on what a Board agent told Respondent,he should have realized that the Union was taking theposition that the disputed wiretapping and hit list allega-tionswere included in the Union's charge; even thoughTully testified the lawsuit would not have been filed, butfor the reference in the UPDATE and New TimesWeekly article to the wiretapping, the suit included mat-ters other than the wiretapping Nevertheless, I have notdiscountedTully's testimony about the reasons thatprompted him to file the lawsuit because his explanation,supra, for not being satisfied with the "clarification" wasnot unreasonable. Nor is it unreasonable that once Re-spondent decided to file the lawsuit because of the refer-ence to the wiretapping charge in the Union's UPDATEthat it should then include other matters contained in theUPDATE that it felt were harmful to Respondent's PHOENIX NEWSPAPERS93image in the community and that like the wiretappingreferencewere not included in the Union's chargeLastly, the fact that Tully knew that the Union wastaking the position that its charge contained the disputedallegations does not change the fact that the charge didnot contain the disputed allegationsIn evaluating Respondent's motivation for filing itslawsuit against the Union and New Times defendants, Ihave taken into account the lack of direct evidence, i e ,statements' made by management, to support the claimthat the lawsuit was filed for a purpose proscribed by theAct I have also carefully considered the circumstantialevidence pointed out by the General Counsel and NewTimes which they urge warrants an inference of illegalmotivation They urge that the timing of the filing of thelawsuit immediately after the issuance of the complaintinCase 28-CA-5723, the use of Respondent's labor lawlawyer rather than its libel lawyer, the civil suit's lack ofmerit, the abuse of the dscovery process, and the lack ofmonetary damage, when taken together warrant the in-ference that Respondent filed the lawsuit against theUnion and New Times defendants for an object or ob-jects proscribed by the Act I disagree.The lawsuit was promptly filed after the expiration ofthe time for the Union's retraction had passed, as deter-mined by state lawRespondent employed the law firm which handled itslabor law matters rather than the lawyer who normallyrepresented it as a defendant in libel actions, only after itlearned that the latter would be too busy dealing withother matters to represent it Under these circumstances,Respondent's desire to use the law firm which usuallyrepresents it in matters involving labor law is under-standable especially because a number of labor law ques-tions are involved in the lawsuitThe evidence is insufficient to establish that Respond-ent accelerated the discovery procedure or noticed depo-sitions other than within the normal statutory deadlinefordiscovery 74And, although Respondent deposedthree of the union defendants about a broad range ofmanners, all of the matters were potentially relevant tothe civil lawsuit because the questioning pertained to al-legations contained inUnion RepresentativeHatch'sletter of February 20 which the Union wascontendingwas a part of the Union's unfair labor practice chargefiledwith the Board The union defendants' lawyer ap-parently recognized the relevancy of this line of ques-tioning because, while at the outset of the depositions heindicated he would object to questions which wentbeyond the issues posed by the civil action, he did notthereafter object to the questions posedNor does theseemingly overly broad subpoena issued to former UnionPresident Swanson warrant an inference of improper mo-tivation In the circumstances of this case, I am not per-suaded that the breath of this subpoena was no morethan the result of the normal overzealousness of a consci-entious lawyer in litigating a caseFinally, assuming arguendo, that Respondent's lawsuitisfound to be without merit, it is not relevant to thisproceeding because the issue before meisnotthe meritsof the lawsuit but whether Respondent had a reasonablebasis for filing it or, stated another way, whether the suitwas filed in good faith For the reasons set forth supra,Tully's testimony persuades me that the lawsuit was filedin good faith and there is insufficient evidence in therecord as a whole which warrants the rejection ofTully's testimonyBasedon the foregoing I find the evidence is insuffi-cient to establish that Respondent filed its lawsuit againstthe union defendants and the New Times defendantswithout a reasonable basis and for a purpose proscribedby the Act, rather, it establishes that Respondent filedthe lawsuit in good faith because of its concern about theimpact of the publicity generated by the UPDATE andNew Times Weekly's news article on the credibility ofRespondent's newspapers and on the ability of the news-paperstomaintaintheir sources of confidential informa-tionThe General Counsel argues that even absent evidenceof illegalmotivation Respondent violated the Act byfiling the lawsuit against the union defendants becausethe foreseeable consequences of the suit was to interferewith employees' exercise of their Section 7 right ofaccess to the remedial processes of the Board in that theUnion's announcement to its membership contained inthe UPDATE about the contents of the charge it hadfiledwith the Board "isan essentialaspect of effectiveresort to Board processes " I disagree Respondent's law-suit insofar as it was directed against the publication oftheUnion's UPDATE only involved that part of theUPDATE which described the allegations which werethe basis for the Union's charge filed with the BoardThe publication by a union of allegations included in acharge already on file with the Board does not in myview, as contended by the General Counsel, constitute"an essential aspect of effective resort to Board processesfor vindication of statutory rights " The General Coun-sel'scontention that the "foreseeable consequences ofRespondent's state court action is to cut off the vitalcommunications between and among the charging party,thosewho might support the charge, and the Boardagents involved in the processing of the charge," issimply not true insofar as it suggests that the filing of thelawsuitwas calculated to interfere with communicationbetween the Union and the Board, thereby precluding aneffective investigation of the charge The sole foreseeableeffect of this lawsuit would be to make the Union cau-tious in the future about publicizing to its members orthe public in general the evidence it intended to rely onin support of charges- it had already filed with theBoard 75 In any event,assumingthe General Counsel iscorrect and that the lawsuit here was directed against thekind of activity which is an essential aspect ofa union'seffective resort to the Board's processes for the vindica-tion of employees' statutory rights or was otherwise pro-14 The failure of Respondent to depose, as of the time of theinstanthearing, any of the New Times defendants does not warrant an inferenceof improper motivation, under the circumstances of this case'S In view of my ultimate conclusion here I have not decided whetherthis conduct, as engaged in by the Union in this case, is protected by Sec7 of the Act 94DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtected by Section 7, I am still not persuaded Respod-nent's lawsuit violated the Act, absent a showing of ille-galmotivation, for as I have discussed supra, it is onlywhere the filing of a civil suit is brought for the purposeof accomplishing an illegal objective that its filing vio-lates the Act. In the instant case, I have found supra,thatRespondent, in the filing of the lawsuit, acted ingood faith.The General Counsel and NewTimes argue that evenabsent a showing of illegal motivation Respondent violat-ed Section 8(a)(1) by filing its lawsuit against the NewTimes defendants because the suit reasonably tends tointerferewith the statutory right of employees to be in-formed through the media about the filing of the unfairlabor practice charge in Case 28-CA-5723 and its con-tents. I reject this contention because, as I have foundsupra, it is only where a civil suit is filed for the purposeof accomplishing an illegal objective that its filing vio-lates the Act In any event, regardless of Respondent'smotivation in filing its lawsuit against the New Times de-fendants, its conduct did not violate the Act because theNew Times article challenged by the lawsuit is not pro-tected by the Act The New Times, in publishing this ar-ticle, did not act as an agent of the Union, rather it pub-lished the article as a part of its regular media beat cov-erage.As a matter of fact, there is not even evidencethatNew Times' source was an officer or representativeof the Union. Under these circumstances the New Timesis not in a position to use Section 7 and Section 8(a)(1) ofthe Act as a shield against Respondent's lawsuit absent ashowing that the lawsuit was filed against it as a part ofa scheme to infringe on employees' Section 7 rights. Cf.Downslope Industries,246 NLRB 948 (1979) There is nosuch showing in this case Quite the opposite, I havefound supra, that Respondent filed the lawsuit in goodfaith not because of any desire to infringe on employees'statutory rightsBased on the foregoing I conclude that Respondentdid not violate Section 8(a)(1) of the Act by filing itscivilsuitagainstthe union defendants and the NewTimes defendants and, for this reason, shall recommendthat the complaints issued in Cases 28-CA-5904 and 28-CA-5904-2 be dismissed in their entirety 76On the basis of the foregoing findings of fact and theentire record, I make the following76 On August12, 1981, New Timesfiled a motion to supplement therecord forthe purpose of submitting newly discovered evidence and amemorandum in support thereofThe GeneralCounsel and Respondentfiled oppositions In support of its motion New Times submitted a copyof an interviewgiven byRespondent's publisher Tully to a reporter fromthe "Phoenix Magazine"which was published in the August 1981 editionof that magazine New Times urges that certain comments attributed toTully in thisinterview constitute evidence that the publication by theNew Times ofthe articlewhich is the subject ofthe lawsuit here was thekind of conduct protectedby Sec 7 ofthe Act and that Respondent filedthis lawsuitfor an objectproscribedby the Act New Times'motion isdenied because I am of the opinion that this new evidence, if proven by acompetent witness,would not establish that Respondent was illegally mo-tivated in filing its lawsuit or that in publishing the disputed article theNew Timeswas engaged in activity protectedby the ActCONCLUSIONS OF LAW1The Respondent, Phoenix Newspapers,Inc , is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act2The Union, Phoenix Newspaper Guild, Local 237,the Newspaper Guild, AFL-CIO, CLC, is a labor orga-nizationwithin the meaning of Section 2(5) of the Act3.By placing employee Bonnie Bartak on probation onoctober 5, 1979, by extending Bartak's probation and re-assigning her to the position of night police beat reporteron January 4, 1980, and by discharging her on April 4,1980, because of her protected concerted activities, theRespondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act4.By discharging Supervisor John GMayne Jr onJanuary 15, 1980, because of his failure to participate orcooperate in Respondent's unlawful scheme to disciplineemployee Bartak because of her protected concerted ac-tivities, the Respondent has engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) of the Act5.By filing a civil lawsuit on April 1, 1980, in the Su-periorCourt of the State of Arizona, in and for thecounty of Maricopa, Case No. C408065, naming as de-fendants the Union, its officers, and a union representa-tive, and the New Times, Inc., its publishers and editors,theRespondent did not violate Section 8(a)(1) of theAct.THE REMEDYHaving found that Respondent has violated Section8(a)(1) of the Act by its treatment of Bonnie Bartak andJohn Mayne Jr., I shall recommend that it cease anddesist therefrom and take certain affirmative action inorder to effectuate the policies of the ActHaving found that Respondent, in violation of the Act,placed Bonnie Bartak on probation, reassigned her to theposition of night police beat reporter, and dischargedher, I shall recommend that the Respondent offer her im-mediate and full reinstatement to the position she heldjust prior to being reassigned to the night police beat, orif that job no longer exists, to a substantially equivalentposition,without prejudice to her seniority and otherrights and privileges and make her whole for any loss ofearningsshe may have suffered by reason of such unlaw-ful conduct, by payment of a sum of money equal to thatwhich she normally would have earned as wages fromthe date of discharge to the date of said offer of rein-statement, less her net earnings during such period, withbackpay computed on a quarterly basis in the manner es-tablished by the Board in F. W.WoolworthCo,90NLRB 289 (1950), together with interest thereon as com-puted in the manner prescribed inFlorida Steel Corp,231NLRB 651 (1977)." Additionally, Respondent shall ex-punge from its employment records all references to Bar-tak's probation and dischargeHaving found that Respondent interfered with, co-erced, and restrained its employees in the exercise ofrights guaranteed them by the Act, by the discharge of77 See generally IsisPlumbing&Heating Co,136 NLRB 716 (1962) PHOENIX NEWSPAPERS95JohnMayne Jr, I shall recommend that Respondentoffer him immediate and full reinstatement to his formerposition of economic news editor, or, if that position nolonger exists, to a substantially equivalent position, with-out prejudice to his seniority and other rights and privi-leges, and make him whole for any loss of earnings hemay have suffered by reason of his discharge, by pay-ment of a sum of money equal to that which he normallywould have earned as wages from the date of dischargeto the date of the offer of reinstatement, less his net earn-ings during the period, with backpay computed on aquarterly basis in the manner established by the Board inF.W.Woolworth Co,supra, together with interest there-on as computed in the manner prescribed inFlorida SteelCorp,supra 78 Additionally, Respondent shall expungefrom its employment records all references to Mayne'sdischarge.In fashioning the aforesaid remedy for Mayne's unlaw-ful discharge, I have considered that Mayne was respon-vs See generallyIsis PlumbingCo, suprasable for the so-called hit list rumor and lied to manage-ment when he denied his responsibility However, as Ihave found supra, despite its belief that Mayne was re-sponsible for the hit list rumor and had lied when hedenied responsibility,Respondent merely issued him averbal and written reprimand for engaging in this con-duct and thereafter gave him an above-average job eval-uation and awarded him a merit pay raise Under thesecircumstances I am of the opinion that Respondent hasnot established that Mayne's record constitutes a bar tothe usual remedy of reinstatement and backpay I havealso considered that prior to the hearing in this proceed-ing thatMayne informed the Board's Regional Officethat he wanted the Board's General Counsel to cease anddesist from proceeding on his behalf in this proceedingand testified only under compulsion of a subpoena Nev-ertheless, this does not preclude that Board from reme-dying Mayne's unlawful discharge because in administer-ing the Act the Board is responsible for the rights of thepublic as distinct from Mayne's individual welfare Cf.Lammert Industries,229 NLRB 895, 924 (1977)[Recommended Order omitted from publication ]